Exhibit 10(d)

 

SECOND AMENDED AND RESTATED

INFORMATION TECHNOLOGY AND MANAGEMENT AGREEMENT

between

TENET HEALTHCARE CORPORATION

and

PEROT SYSTEMS CORPORATION

NOVEMBER, 2006*

 

 

 

 

 

--------------------------------------------------------------------------------

*                 Confidential portions of this document have been omitted and
separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended, as indicated by the notation “[**]” on pages
iv, v, vi, 7, 21, 22, 23, 24, 28, 30, 31, 33, 35, 36, 37, 38, 40, 41, 42, 45,
46, 54, 55, 56, 59, 60, 61, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 77,
84, 90, 91, 92, 93, 94, 95, 98, 99, 101, 102 and 103.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

Page

ARTICLE 1.

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE 2.

 

TERM

 

22

2.01

 

Initial Term

 

22

2.02

 

Renewals

 

22

 

 

 

 

 

ARTICLE 3.

 

2001 CORE OBLIGATIONS AND CORE ENTERPRISE SERVICES

 

22

3.01

 

2001 Core Obligations

 

22

3.02

 

Core Enterprise Services

 

23

3.03

 

Current Environment

 

23

3.04

 

Enterprise Machines

 

23

3.05

 

Enterprise Machine Maintenance

 

23

3.06

 

Relief

 

23

3.07

 

Replacement

 

23

3.08

 

Enterprise Machine Refresh

 

24

3.09

 

Leased Tenet Enterprise Machines

 

25

3.10

 

Enterprise Applications Software

 

25

3.11

 

Additional Third Party Enterprise Applications Software

 

25

3.12

 

Tenet Enterprise Applications Software Maintenance

 

25

3.13

 

Enterprise Systems Software

 

26

3.14

 

Enterprise Systems Software Maintenance

 

26

3.15

 

New Releases and Versions of the Enterprise Software

 

27

3.16

 

Voice Communications

 

27

3.17

 

Data Telecommunications

 

27

3.18

 

Disposition of Assets

 

28

3.19

 

Supplies

 

28

 

 

 

 

 

ARTICLE 4.

 

CORE PROJECTS

 

28

4.01

 

Core Project Management

 

28

4.02

 

Core Project Schedules

 

29

4.03

 

Core Project Testing Environments

 

29

4.04

 

Core Project Acceptance Tests

 

29

4.05

 

Core Project Completion

 

29

 

 

 

 

 

ARTICLE 5.

 

CORE FACILITY SERVICES

 

29

5.01

 

Core Facility Services

 

29

 

 

 

 

 

ARTICLE 6.

 

ADDITIONAL CORE OBLIGATIONS

 

30

6.01

 

Changes to the Core Obligations

 

30

 

i


--------------------------------------------------------------------------------


 

6.02

 

Procurement

 

30

6.03

 

Improved Technology

 

30

6.04

 

Licenses and Permits

 

31

6.05

 

Changes in Law and Regulations

 

31

6.06

 

RESERVED

 

31

6.07

 

Strategic Plan

 

31

6.08

 

Manufacturers’ Warranties

 

31

6.09

 

Charge Back System

 

32

6.10

 

Third Party Services

 

32

 

 

 

 

 

ARTICLE 7.

 

THIRD PARTY CONTRACT ADMINISTRATION AND MANAGEMENT

 

32

7.01

 

PSC Responsibilities

 

32

7.02

 

Performance Under Agreements

 

32

7.03

 

Third Party Invoices

 

33

7.04

 

Appointment as Agent

 

33

 

 

 

 

 

ARTICLE 8.

 

SPECIAL SERVICES

 

33

8.01

 

Special Services

 

33

8.02

 

Continuing Special Services Schedules

 

36

8.03

 

Development Services

 

36

8.04

 

Development Baseline Annual Hours

 

36

8.05

 

Special Services Timeframe

 

37

8.06

 

Special Services Acceptance Tests

 

37

8.07

 

Minimum Commitment for Special Services

 

37

8.08

 

Third Party Services

 

37

 

 

 

 

 

ARTICLE 9.

 

CUSTOMER SATISFACTION

 

38

9.01

 

Baseline Customer Satisfaction Survey

 

38

9.02

 

Annual Customer Satisfaction Survey

 

38

9.03

 

End-User Customer Satisfaction Surveys

 

39

 

 

 

 

 

ARTICLE 10.

 

PERFORMANCE STANDARDS

 

39

10.01

 

2001 Core Obligations

 

39

10.02

 

Core Performance Standards

 

39

10.03

 

Special Services

 

40

10.04

 

Adjustment of Performance Standards

 

40

10.05

 

Additional Performance Standards

 

40

10.06

 

Reports

 

41

10.07

 

Root-Cause Analysis

 

41

10.08

 

Offshore Disruptions

 

41

 

 

 

 

 

ARTICLE 11.

 

BENCHMARKING

 

41

11.01

 

Benchmark Overview

 

41

 

ii


--------------------------------------------------------------------------------


 

11.02

 

Benchmarker

 

41

11.03

 

Benchmark

 

42

11.04

 

Benchmark Information

 

42

11.05

 

Benchmarking Results

 

42

11.06

 

Benchmark Results Review Period and Adjustments

 

42

 

 

 

 

 

ARTICLE 12.

 

SERVICE LOCATIONS

 

42

12.01

 

Service Locations

 

42

12.02

 

Physical Security Procedures

 

43

12.03

 

Security Relating to Competitors

 

43

 

 

 

 

 

ARTICLE 13.

 

GLOBALIZATION

 

43

13.01

 

IT Migration and Risk Mitigation Plan

 

43

13.02

 

Implementation of Tier 1 Offshore Services

 

43

13.03

 

Implementation of Tier 2 Offshore Services

 

43

13.04

 

Migration of Special Services

 

44

13.05

 

Relocation of Services from Countries Outside the United States Due to PSC
Material Breach

 

45

13.06

 

Withdrawal of Approval of Migration/Relocation of Services Not Related to PSC
Material Breach

 

47

13.07

 

Systems Location

 

53

13.08

 

Offshore Disruptions

 

53

13.09

 

Tenet Consents

 

54

 

 

 

 

 

ARTICLE 14.

 

PROJECT TEAM

 

54

14.01

 

Management Committee

 

54

14.02

 

PSC Client Executive

 

54

14.03

 

PSC Quality Manager

 

55

14.04

 

Key Employees

 

55

14.05

 

PSC Project Personnel

 

55

14.06

 

Review Meetings

 

56

14.07

 

Subcontractors

 

56

14.08

 

Conduct of PSC Project Personnel

 

57

14.09

 

Background Checks

 

57

 

 

 

 

 

ARTICLE 15.

 

MANAGEMENT AND CONTROL

 

61

15.01

 

Management Procedures Manual

 

61

15.02

 

Change Control Procedures

 

62

 

 

 

 

 

ARTICLE 16.

 

PROPRIETARY RIGHTS

 

62

16.01

 

Tenet Software

 

62

16.02

 

PSC Proprietary Software

 

63

16.03

 

PSC Third Party Software

 

63

16.04

 

Developed Software

 

63

 

iii


--------------------------------------------------------------------------------


 

16.05

 

Infringement

 

64

16.06

 

Changes and Upgrades to the Systems

 

64

16.07

 

Documentation

 

64

 

 

 

 

 

ARTICLE 17.

 

REQUIRED CONSENTS

 

64

17.01

 

Consents

 

64

17.02

 

Work-Around

 

66

 

 

 

 

 

ARTICLE 18.

 

TENET RESPONSIBILITIES

 

66

 

 

 

 

 

ARTICLE 19.

 

REPORTS AND DATA

 

66

19.01

 

Ownership of Tenet Data

 

66

19.02

 

Correction of Errors

 

66

19.03

 

Return/Destruction of Tenet Data

 

67

19.04

 

Reports

 

67

 

 

 

 

 

ARTICLE 20.

 

CONTINUED PROVISION OF SERVICES

 

67

20.01

 

Disaster Recovery

 

67

20.02

 

Force Majeure

 

67

20.03

 

Allocation of Resources

 

68

 

 

 

 

 

ARTICLE 21.

 

PAYMENTS

 

69

21.01

 

2001 Core Fees

 

69

21.02

 

Core Enterprise Annual Fees

 

69

21.03

 

Core Facility Fees

 

69

21.04

 

Special Services Fees

 

69

21.05

 

Rights of Set off

 

69

21.06

 

Expenses

 

69

21.07

 

Adjustment to Fees

 

70

21.08

 

Unused Credits

 

71

21.09

 

[**]

 

71

21.10

 

Shared Cost Savings

 

71

 

 

 

 

 

ARTICLE 22.

 

PAYMENT SCHEDULE

 

71

22.01

 

Monthly Invoice

 

71

22.02

 

Detailed Invoices

 

71

22.03

 

Time of Payment

 

72

22.04

 

Disputed Fees or Credits

 

72

 

 

 

 

 

ARTICLE 23.

 

TAXES

 

73

 

 

 

 

 

ARTICLE 24.

 

AUDIT RIGHTS/REGULATORY COMPLIANCE

 

74

24.01

 

Processing

 

74

24.02

 

Fees

 

75

24.03

 

HHS Audit

 

75

 

iv


--------------------------------------------------------------------------------


 

24.04

 

Unauthorized Access

 

76

24.05

 

Record Retention

 

76

24.06

 

Access and Reports

 

76

24.07

 

Audit Software

 

77

24.08

 

Facilities

 

77

24.09

 

Third Party Audit

 

77

24.10

 

HIPAA Compliance

 

77

 

 

 

 

 

ARTICLE 25.

 

CONFIDENTIALITY

 

86

25.01

 

Confidential Information

 

86

25.02

 

Attorney-Client Privilege

 

87

25.03

 

Injunctive Relief

 

87

25.04

 

Unauthorized Acts

 

87

25.05

 

Legal Action

 

88

25.06

 

Return/Destruction of Confidential Information

 

88

 

 

 

 

 

ARTICLE 26.

 

REPRESENTATIONS AND WARRANTIES

 

88

26.01

 

By THC

 

88

26.02

 

By PSC

 

89

 

 

 

 

 

ARTICLE 27.

 

DISCLAIMER

 

90

 

 

 

 

 

ARTICLE 28.

 

TERMINATION

 

90

28.01

 

Termination for Convenience

 

90

28.02

 

Termination for Change in Control

 

90

28.03

 

Termination for Cause

 

91

28.04

 

Termination for Non-Payment

 

91

28.05

 

Termination for Insolvency

 

91

28.06

 

Termination for [**]

 

92

28.07

 

Termination for Material Change in Business

 

92

28.08

 

Partial Termination

 

92

28.09

 

Other Terminations

 

92

28.10

 

Divestiture of Affiliate

 

92

 

 

 

 

 

ARTICLE 29.

 

TERMINATION FEE

 

92

29.01

 

Termination for Convenience

 

92

29.02

 

Termination for Change of Control

 

92

29.03

 

Termination for Material Change in Business

 

93

29.04

 

Proration

 

93

29.05

 

Partial Termination of the Services

 

93

29.06

 

No Additional Fees

 

93

 

v


--------------------------------------------------------------------------------


 

ARTICLE 30.

 

TERMINATION ASSISTANCE

 

94

 

 

 

 

 

ARTICLE 31.

 

EXIT PLAN

 

94

31.01

 

Exit Rights and Obligations

 

94

 

 

 

 

 

ARTICLE 32.

 

DISPUTE RESOLUTION

 

95

32.01

 

Account Executives

 

95

32.02

 

Management Committee

 

96

32.03

 

Senior Management

 

96

32.04

 

Arbitration

 

96

32.05

 

Institution of Legal Proceedings

 

97

32.06

 

Continuity of Services

 

97

 

 

 

 

 

ARTICLE 33.

 

INDEMNIFICATION

 

97

33.01

 

By THC

 

97

33.02

 

By PSC

 

98

33.03

 

Indemnification Procedures

 

100

 

 

 

 

 

ARTICLE 34.

 

DAMAGES

 

101

34.01

 

Direct Damages

 

101

34.02

 

Consequential Damages

 

102

34.03

 

Performance Credits

 

102

34.04

 

Exclusions

 

102

 

 

 

 

 

ARTICLE 35.

 

INSURANCE, FINANCIAL STATEMENTS [**]

 

103

35.01

 

Insurance

 

103

35.02

 

[**]

 

103

35.03

 

Financial Audit

 

103

 

 

 

 

 

ARTICLE 36.

 

MISCELLANEOUS PROVISIONS

 

103

36.01

 

Assignment and Change of Control

 

103

36.02

 

Notices

 

104

36.03

 

Counterparts

 

105

36.04

 

Headings and References

 

105

36.05

 

Relationship

 

105

36.06

 

Consents, Approvals and Requests

 

105

36.07

 

Severability

 

105

36.08

 

Waiver

 

106

36.09

 

Publicity

 

106

36.10

 

Entire Agreement

 

106

36.11

 

Amendments

 

106

36.12

 

Governing Law

 

106

36.13

 

Survival

 

106

36.14

 

Third Party Beneficiaries

 

107

 

vi


--------------------------------------------------------------------------------


 

36.15

 

Acknowledgment

 

107

36.16

 

Interpretation

 

107

36.17

 

Covenant of Further Assurances

 

107

36.18

 

Solicitation

 

107

36.19

 

Remedies

 

109

36.20

 

Amendment and Restatement of 2001 Agreement

 

109

 

vii


--------------------------------------------------------------------------------


LIST OF EXHIBITS

Exhibit 1

 

Contingency Plan

Exhibit 2

 

Core Obligations

Exhibit 3

 

Applications Software

Exhibit 4

 

Core Project

Exhibit 5

 

Core Performance Standards and Core Performance Credits

Exhibit 6

 

Pre-approved Subcontractors

Exhibit 7

 

Service Locations

Exhibit 8

 

Key Employees

Exhibit 9

 

Third Party Agreements

Exhibit 10

 

Fees

Exhibit 11

 

Disaster Recovery Services

Exhibit 12

 

Audit Procedures

Exhibit 13

 

PSC Expense Policy

Exhibit 14

 

Critical Services

Exhibit 15

 

IT Migration Plan

Exhibit 16

 

Termination Fees

Exhibit 17

 

RESERVED

Exhibit 18

 

Terminations Assistance Services

Exhibit 19

 

Continuing Special Services Schedules

Exhibit 20

 

End User Customer Satisfaction Questionnaire

 

viii


--------------------------------------------------------------------------------


This SECOND AMENDED AND RESTATED INFORMATION TECHNOLOGY AND MANAGEMENT
AGREEMENT, entered into as of the Effective Date, by and between TENET
HEALTHCARE CORPORATION (“THC”) and PEROT SYSTEMS CORPORATION (“PSC”), amends and
restates that certain Amended and Restated Information Technology and Management
Agreement, dated July 1, 2001, between THC and PSC, as amended through November
15, 2006.

WITNESSETH:

WHEREAS, THC and PSC desire to amend certain terms and conditions of the 2001
Agreement and restate the terms of such agreement, as amended, in its entirety;

WHEREAS, the overall goals of the 2001 Agreement were to update the 1995
Agreement to provide THC with (1) flexibility to increase or decrease the scope
and volume of the services being provided by PSC, (2) continuously improving
performance standards and customer satisfaction, (3) competitive pricing, (4)
increased control over its technology direction and (5) the ability to
effectively manage and operate in a competitive fashion and to comply with
regulatory and business changes as they occur; and,

WHEREAS, the overall goals of this Agreement are to update the 2001 Agreement to
recognize and adapt to changes in technologies and business practices since 2001
while continuing to provide THC with (1) flexibility to increase or decrease the
scope and volume of the services being provided by PSC, (2) continuously
improving performance standards and customer satisfaction, (3) competitive
pricing, (4) increased control over its technology direction and (5) the ability
to effectively manage and operate in a competitive fashion and to comply with
regulatory and business changes as they occur;

NOW, THEREFORE, for and in consideration of the agreements of the Parties set
forth below, THC and PSC agree as follows:

ARTICLE 1.                                DEFINITIONS.

The following defined terms shall have the meanings specified below:

 

(1)

“1995 Agreement” means that certain Information Technology and Management
Agreement, dated July 1, 1995, between THC and PSC.

 

 

(2)

“2001 Agreement” means that certain Amended and Restated Information Technology
and Management Agreement, dated July 1, 2001, between THC and PSC, as amended
through November 15, 2006.

 


--------------------------------------------------------------------------------


 

(3)

“2001 Core Fees” has the meaning set forth in Exhibit 10.

 

 

(4)

“2001 Core Obligations” has the meaning given to Core Obligations in the 2001
Agreement.

 

 

(5)

“2001 Core Performance Credits” means, in the event PSC fails, during the period
beginning on the Effective Date up to the Commencement Date, to provide the 2001
Core Obligations in accordance with the 2001 Core Performance Standards, the
performance credits to be incurred by PSC and applied against the 2001 Core Fees
as identified in, and in accordance with, Exhibit 5 to the 2001 Agreement.

 

 

(6)

“2001 Core Performance Standards” means the levels of service applicable to the
2001 Core Obligations as described in the Exhibit 5 to the 2001 Agreement.

 

 

(7)

“2001 India Special Services Hourly Rate” has the meaning set forth in Exhibit
10 [Fees].

 

 

(8)

“2001 Onshore Special Services Hourly Rate” has the meaning set forth in Exhibit
10 [Fees].

 

 

(9)

“AAA” means the American Arbitration Association.

 

 

(10)

“Additional Equipment” has the meaning set forth in Section 3.09.

 

 

(11)

“Additional Software License” has the meaning set forth in Section 3.11.

 

 

(12)

“Affiliate” means, with respect to a Party, any entity controlled by (including
a 50 percent, or lesser if controlling, interest in a joint venture),
controlling or under common control with that Party. The term “Affiliate” shall
also mean, with respect to THC, any entity managed or operated by THC or by any
entity controlled by, controlling or under common control with THC; provided,
however, any Tenet Free Standing Operation in which Tenet has an equity interest
shall also be deemed, for purposes of this Agreement, an Affiliate.

 

 

(13)

“Agreed Tier 2 Offshore Fee Adjustment” means, with respect to each Agreed Tier
2 Tenet Software program, the dollar amount listed in the “Offshore Fee
Adjustment” column of Exhibit 3 [Applications Software].

 

 

(14)

“Agreed Tier 2 Offshore Services” are those Core Enterprise Services identified
in the IT Migration Plan for the Agreed Tier 2 Tenet

 

2


--------------------------------------------------------------------------------


 

Software which the Parties have agreed shall be implemented at the PSC Service
Locations in India, as identified in Exhibit 7, in accordance with the IT
Migration Plan.

 

 

(15)

“Agreed Tier 2 Tenet Software” are those Tenet Enterprise Applications Software
programs denoted with an “Agreed” in the “Agreed Tier 2 Offshore or Optional
Tier 2 Offshore” column of Exhibit 3 [Applications Software].

 

 

(16)

“Agreement” means this Second Amended and Restated Information Technology and
Management Agreement by and between THC and PSC, dated as of the Effective Date.

 

 

(17)

“Base Index” means the CPI published in December one year prior to the Current
Index.

 

 

(18)

“Benchmark Information” means the Industry Benchmark Information or Offshore
Benchmark Information, or both, as the case may be.

 

 

(19)

“Benchmark Results” means the Industry Benchmark Results or the Offshore
Benchmark Results, or both, as the case may be.

 

 

(20)

“Benchmark Review Period” means the sixty (60) day-period following receipt of
the Benchmark Results during which Tenet and PSC review such Benchmark Results.

 

 

(21)

“Benchmarker” means the PSC Benchmarker or the Third Party Benchmarker, as the
case may be.

 

 

(22)

“Benchmarking Processes” means the Industry Benchmarking Process and the
Offshore Benchmarking Process, collectively.

 

 

(23)

“Benchmarks” means the Industry Benchmark and the Offshore Benchmark,
collectively.

 

 

(24)

“Change(s)” means all changes to the Systems and the Core Obligations that would
alter the functionality or technical environment of the Systems.

 

 

(25)

“Change Control Procedures” means the written procedures for handling and
implementing Changes as set forth in the Management Procedures Manual and
Article IV of Exhibit 2.

 

 

(26)

“Commencement Date” means January 1, 2007.

 

3


--------------------------------------------------------------------------------


 

 

(27)

“Confidential Information” of a Party means all confidential or proprietary
information and documentation of such Party and its Affiliates, including (a)
with respect to THC, all Tenet Data, Tenet Software, and other information of
THC or its Affiliates or their customers that is not permitted to be disclosed
to third parties under local laws, rules and regulations or information
otherwise designated by Tenet as confidential or proprietary information and (b)
the terms of this Agreement.

 

 

(28)

“Consents” means the PSC Consents and the Tenet Consents.

 

 

(29)

“Consequential Damages” means any indirect, special or consequential damages or
amounts for loss of income, profits or savings arising out of or relating to
Tenet’s or PSC’s performance under this Agreement.

 

 

(30)

“Contingency Plans” means the contingency plans set forth in Exhibit 1
[Contingency Plans] or set forth in any PSS or Service Request.

 

 

(31)

“Continuing Special Services Performance Credits” means, with respect to each
Continuing Special Services Schedule with Continuing Special Services
Performance Standards set forth in such Continuing Special Services Schedule,
any performance credits described in such Continuing Special Services Schedule
to be incurred by PSC and applied against the Special Services Fees set forth in
such Continuing Special Services Schedule in the event PSC fails to provide the
Special Services described in such Continuing Special Services Schedule in
accordance with such Continuing Special Services Performance Standards as
described in such Continuing Special Services Schedule.

 

 

(32)

“Continuing Special Services Performance Standards” means, with respect to each
Continuing Special Services Schedule, any levels of service to be provided by
PSC for the Special Service set forth in such Continuing Special Services
Schedule pursuant to the terms of such Continuing Special Services Schedule.

 

 

(33)

“Continuing Special Services Schedules” means the written Special Services
Schedules listed in Exhibit 19 that were mutually agreed to and executed by PSC
and THC under the 2001 Agreement or the 1995 Agreement for the provision of
Special Services.

 

 

(34)

“Contract Year” means each 12-month period commencing on the Effective Date or
any anniversary of the Effective Date during the Term.

 

4


--------------------------------------------------------------------------------


 

(35)

“Core Enterprise Annual Fee” has the meaning set forth in Exhibit 10 [Fees].

 

 

(36)

“Core Enterprise Applications Maintenance” is included in the Core Enterprise
Services and has the meaning set forth in Section 3.12.

 

 

(37)

“Core Enterprise Monthly Fee” has the meaning set forth in Exhibit 10 [Fees].

 

 

(38)

“Core Enterprise Services” means the services and obligations (a) set forth in
Article I of Exhibit 2 [Core Obligations] and Exhibit 4 [Core Enterprise
Project] and (b) otherwise identified in this Agreement as being part of the
Core Enterprise Services.

 

 

(39)

“Core Enterprise Systems Software Maintenance” is included in the Core
Enterprise Services and has the meaning set forth in Section 3.14.

 

 

(40)

“Core Facility Monthly Fees” has the meaning set forth in Exhibit 10 [Fees].
Core Facility Monthly Fees do not include approved pass-through expenses, if
any, for additional circuits for Tenet Service Locations.

 

 

(41)

“Core Facility Services” means the services and obligations (a) set forth in
Article II of Exhibit 2 [Core Obligations] and (b) otherwise identified in this
Agreement as being part of the Core Facility Services.

 

 

(42)

“Core Fees” has the meaning set forth in Exhibit 10 [Fees].

 

 

(43)

“Core Hospitals” has the meaning set forth in Exhibit 10 [Fees].

 

 

(44)

“Core Obligations” means (a) the Core Enterprise Services, (b) the Core Facility
Services, and (c) the services and obligations otherwise identified in this
Agreement as being part of the Core Obligations.

 

 

(45)

“Core Performance Credit(s)” means, in the event of a failure to provide the
Core Obligations in accordance with the Core Performance Standards, the
performance credits to be incurred by PSC and applied against the Core Fees as
identified in, and in accordance with, Exhibit 5 [Core Performance Standards and
Core Performance Credits].

 

 

(46)

“Core Performance Standards” means the levels of service for the Core
Obligations described in Exhibit 5 [Core Performance Standards and Core
Performance Credits], as may be adjusted pursuant to Section 10.03.

 

5


--------------------------------------------------------------------------------


 

(47)

“Core Project” is included as part of Core Enterprise Services and has the
meaning set forth in Section 4.02.

 

 

(48)

“Core Project Acceptance Test” means any mutually agreed upon acceptance test(s)
in respect of the Core Project described in Exhibit 4 [Core Project].

 

 

(49)

“Core Project Schedule” means any implementation schedule in respect of the Core
Project set forth in Exhibit 4 [Core Project].

 

 

(50)

“CPI” means the Consumer Price Index for all Urban Consumers, U.S. City Average,
for all Items (1982-1984 = 100), as published by the Bureau of Labor Statistics
of the United States Department of Labor.

 

 

(51)

“Critical Services” means those Services set forth in Exhibit 14 [Critical
Services].

 

 

(52)

“Current Environment” shall mean the information system technology environment
existing at each of the Tenet Service Locations as of the Effective Date.

 

 

(53)

“Current Index” means the CPI published in December of the prior calendar year.

 

 

(54)

“Data Aggregation” means “data aggregation” as such term is defined under HIPAA
as contained in Section 164.501, as amended from time to time.

 

 

(55)

“Designated Record Set” means “designated record set” (as such term is defined
in 45 CFR Part 164.501 of HIPAA) stored on the Systems operated and maintained
by PSC under this Agreement or otherwise in the possession of PSC or its agents,
contractors or subcontractors.

 

 

(56)

“Developed Software” means PSC Developed Software and Tenet Developed Software,
collectively.

 

 

(57)

“Development Baseline Annual Hours” has the meaning set forth in Section 8.04.

 

 

(58)

“Development Baseline Monthly Hours” means, with respect to each month during
the Term, one-twelfth (1/12th) of the Development Baseline Annual Hours for the
Contract Year in which such month occurs.

 

 

(59)

“Development Services” has the meaning set forth in Section 8.03.

 

6


--------------------------------------------------------------------------------


 

(60)

“Direct Damages Cap” means $[**].

 

 

(61)

“Disaster” means any event which is not solely within the control of Tenet which
(a) causes an unscheduled disruption in access to the Tenet Enterprise
Applications Software at any Tenet Service Location or (b) causes one or more of
the Critical Services to be unavailable at any Tenet Service Location.

 

 

(62)

“Documentation” means, except as set forth in Section 16.02 and Section 16.03
with respect to the PSC Software, all documentation, written materials, work
papers, configurations, manuals (including the Management Procedures Manual and
the Change Control Procedures) and other work product prepared by or on behalf
of PSC or otherwise used by PSC, PSC Project Personnel or PSC Company
Contractors in connection with providing the Core Obligations.

 

 

(63)

“Effective Date” means November 16, 2006.

 

 

(64)

“Electronic Media” means “electronic media” as defined under HIPAA as contained
in 45 CFR Part 162.103, as amended from time to time.

 

 

(65)

“Electronic Protected Health Information” means “electronic protected health
information” (as such term is defined under HIPAA as contained in 45 CFR
160.103, as amended from time to time) received by PSC, PSC Project Personnel or
PSC Company Contractors from THC or any of its Affiliates, or which is created
or derived by PSC, PSC Project Personnel or PSC Company Contractors on behalf of
THC or any of its Affiliates pursuant to this Agreement.

 

 

(66)

“Enterprise Machines” means the PSC Enterprise Machines and the Tenet Enterprise
Machines.

 

 

(67)

“Enterprise Refresh” has the meaning set forth in Section 3.08.

 

 

(68)

“Enterprise Software” means the Tenet Enterprise Software and the PSC Enterprise
Software, collectively.

 

 

(69)

“Enterprise Systems” means the PSC Enterprise Systems and the Tenet Enterprise
Systems, collectively.

 

 

(70)

“Enterprise Systems Software” means any operating system software required to
operate the Machines on which the Tenet Enterprise Applications Software is
installed and operating or to support the Tenet Enterprise Applications
Software, which may include Developed Software.

 

7


--------------------------------------------------------------------------------


 

(71)

“Facility Machines” means the PSC Facility Machines and the Tenet Facility
Machines.

 

 

(72)

“Facility Transitioned Employees” has the meaning set forth in Article II of
Exhibit 2.

 

 

(73)

“Federal Healthcare Programs” has the meaning set forth in Section 14.09(2)(c).

 

 

(74)

“Federal Privacy Regulations” means the federal privacy regulations under HIPAA
as contained in 45 CFR Parts 160 and 164, as amended from time to time.

 

 

(75)

“Federal Security Regulations” means the federal security standards under HIPAA
as contained in 45 CFR Parts 160, 162 and 164, as amended from time to time.

 

 

(76)

“Federal Transaction Regulations” means the federal transaction standards under
HIPAA as contained in 45 CFR Parts 160 and 162, as amended from time to time.

 

 

(77)

“Fees” means the Core Fees and the Special Services Fees, collectively.

 

 

(78)

“Force Majeure Event” means any failure or delay caused, directly or indirectly,
by fire, flood, earthquake, elements of nature or acts of God, acts of war,
terrorism, riots, civil disorders, rebellions or revolutions, strikes, lockouts,
or labor difficulties, court order, third party nonperformance (except the
non-performing Party’s Affiliates, subcontractors or agents or the
subcontractors or agents of such Affiliates) or any other similar cause beyond
the reasonable control of a Party and without the fault or negligence of such
Party.

 

 

(79)

“Health Care Operations” means “health care operations” as such term is defined
under HIPAA as contained in Section 164.501, as amended from time to time.

 

 

(80)

“Healthcare Exclusion Lists” has the meaning set forth in Section 14.09(2)(a).

 

 

(81)

“Hearing” means a non-binding resolution procedure whereby each Party presents
its case at a hearing before a panel consisting of two senior executives of each
of the Parties and, if such executives can agree upon such an individual, a
mutually acceptable neutral advisor.

 

8


--------------------------------------------------------------------------------


 

(82)

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended and as such may be further amended from time to time, including all
final rules and regulations promulgated thereunder.

 

 

(83)

“Improved Technology” means any new commercially available PSC information
processing technology developments, including new software and hardware
developments, that could reasonably be expected to have a positive impact on
Tenet’s business.

 

 

(84)

“Indemnifying Party” means the Party to whom the Indemnitee shall give notice of
a claim that is covered by Section 33.01 or Section 33.02.

 

 

(85)

“Indemnitee” means the party against whom a third party makes a claim covered by
Section 33.01 or Section 33.02 with respect to which such party seeks
indemnification.

 

 

(86)

“India Special Services Hourly Rate” has the meaning set forth in Exhibit 10
[Fees].

 

 

(87)

“Industry Benchmark” has the meaning set forth in Section 11.01, which includes
each comparison measurement of the Industry Benchmarking Process.

 

 

(88)

“Industry Benchmark Information” means the objective third party information
that will be required to conduct or support the Industry Benchmark, as it is
jointly determined by THC and PSC.

 

 

(89)

“Industry Benchmark Results” means the final results of the Industry
Benchmarking Process delivered by the Benchmarker in a written report including
identification of the figures and supporting documentation.

 

 

(90)

“Industry Benchmarking Process” means the objective measurement and comparison
process (utilizing baselines and industry standards agreed to by THC and PSC)
established by THC and PSC pursuant to Section 11.01 for the Industry Benchmark.

 

 

(91)

“Initial Term” has the meaning set forth in Section 2.01.

 

 

(92)

“ISD” means the Information Services Department of Tenet.

 

 

(93)

“IT Migration Plan” has the meaning set forth in Section 13.01.

 

9


--------------------------------------------------------------------------------


 

(94)

“Key Employee(s)” means the PSC Project Persons who are assigned to the key
positions identified in Exhibit 8 [Key Employees], plus such other PSC Project
Persons identified, and agreed upon, from time to time by the Tenet Account
Executive and the PSC Client Executive as important to a particular Core
Project.

 

 

(95)

“Machines” means the Tenet Machines and the PSC Machines, collectively.

 

 

(96)

“Management Committee” has the meaning set forth in Section 14.01.

 

 

(97)

“Management Procedures Manual” has the meaning set forth in Section 15.01.

 

 

(98)

“Mexico Special Services Hourly Rate” has the meaning set forth in Exhibit 10
[Fees].

 

 

(99)

“Notice of Breach” means a written notice from one Party to this Agreement to
the other Party specifying the nature of a breach of this Agreement in
reasonable detail.

 

 

(100)

“Notice of Offshore Relocation” has the meaning set forth in Section 13.05(1).

 

 

(101)

“Offshore Benchmark” has the meaning set forth in Section 11.01, which includes
each comparison measurement of the Offshore Benchmarking Process.

 

 

(102)

“Offshore Benchmark Information” means the objective performance metric
information that will be required in order to conduct or support the Offshore
Benchmark, as it is jointly determined by THC and PSC.

 

 

(103)

“Offshore Benchmark Results” means the final results of the Offshore
Benchmarking Process delivered by the Benchmarker in a written report including
identification of the figures and supporting documentation.

 

 

(104)

“Offshore Benchmarking Process” means the objective measurement and comparison
process (utilizing quality performance metrics agreed to by THC and PSC)
established by THC and PSC pursuant to Section 11.01 for the Offshore Benchmark.

 

 

(105)

“Offshore Remediation Plan” has the meaning set forth in Section 13.05(1)(b).

 

10


--------------------------------------------------------------------------------


 

(106)

“Offshore Special Services” has the meaning set forth in Section 13.04.

 

 

(107)

“Onshore Special Services Hourly Rate” has the meaning set forth in Exhibit 10
[Fees].

 

 

(108)

“Optional Tier 2 Offshore Fee Adjustment” means, with respect to each Optional
Tier 2 Tenet Software program, the dollar amount listed in the “Offshore Fee
Adjustment” column of Exhibit 3 [Applications Software].

 

 

(109)

“Optional Tier 2 Offshore Services” are those Core Enterprise Services
identified in the IT Migration Plan for the Optional Tier 2 Tenet Software for
which THC has the option to include in the Core Enterprise Services to be
implemented in the PSC Service Locations in India, as identified in Exhibit 7,
in accordance with the IT Migration Plan.

 

 

(110)

“Optional Tier 2 Tenet Software” are those Tenet Enterprise Applications
Software programs denoted with an “Optional” in the “Agreed Tier 2 Offshore or
Optional Tier 2 Offshore” column of Exhibit 3 [Applications Software].

 

 

(111)

“Other Offshore Special Services Hourly Rate” has the meaning set forth in
Exhibit 10 [Fees].

 

 

(112)

“Parties” means THC and PSC, collectively.

 

 

(113)

“Party” means either THC or PSC, as the case may be.

 

 

(114)

“Performance Credits” means the 2001 Core Performance Credits, the Core
Performance Credits, the Special Services Performance Credits and the Continuing
Special Services Performance Credits, collectively.

 

 

(115)

“Performance Standards” means the 2001 Core Performance Standards, the Core
Performance Standards, the Special Services Performance Standards and the
Continuing Special Services Performance Standards, collectively.

 

 

(116)

“Privileged Work Product” means certain documents, data and databases created by
PSC and its subcontractors and agents for Tenet and all associated
communications thereto subject to the attorney-client privilege or the attorney
work product privilege.

 

 

(117)

“Procurement Management Fee” has the meaning set forth in Section 6.02(2).

 

11


--------------------------------------------------------------------------------


 

(118)

“Procurement Procedures” has the meaning set forth in Section 6.02(1).

 

 

(119)

“Protected Health Information” means “protected health information” (as such
term is defined under HIPAA as contained in 45 CFR 164.501, as amended from time
to time) received by PSC, PSC Project Personnel or PSC Company Contractors from
THC or any of its Affiliates, or which is created or derived by PSC, PSC Project
Personnel or PSC Company Contractors on behalf of THC or any of its Affiliates
pursuant to this Agreement.

 

 

(120)

“PSC” means Perot Systems Corporation, a Delaware corporation, with a principal
place of business at 2300 West Plano Parkway, Plano, Texas, 75075.

 

 

(121)

“PSC Benchmarker” has the meaning set forth in Section 11.02.

 

 

(122)

“PSC Client Executive” has the meaning set forth in Section 14.02.

 

 

(123)

“PSC Company Contractor” means (a) the PSC Affiliates performing Services; and
(b) any other subcontractor or agent of PSC or such PSC Affiliates (other than
individual subcontractors or agents of PSC or PSC Affiliates all of whom that
are assigned to perform any of the Services are considered PSC Project Persons)
to whom PSC or a PSC Affiliate subcontracts any of the Services under this
Agreement.

 

 

(124)

“PSC Consents” means all consents, approvals, authorizations, notices, requests
and acknowledgements that are necessary to allow (a) PSC to use the PSC
Software, the PSC Developed Software and the PSC Machines to provide the
Services, (b) PSC to assign to Tenet all rights and title in the PSC Developed
Software in accordance with the terms of this Agreement, and (d) Tenet to use
the PSC Software and the PSC Developed Software during the Term and upon
expiration or termination of this Agreement pursuant to Article 30.

 

 

(125)

“PSC Developed Software” means (a) any software and related documentation
developed pursuant to this Agreement by PSC, PSC Project Personnel or PSC
Company Contractors (including any modifications or enhancements to the Tenet
Software made by PSC, PSC Project Personnel or PSC Company Contractors pursuant
to this Agreement); and (b) any modifications or enhancements to Tenet Developed
Software by PSC, PSC Project Personnel or PSC Company Contractors pursuant to
this Agreement, but excluding any Tenet Developed Software (except as provided
in clause (b) above).

 

12


--------------------------------------------------------------------------------


 

(126)

“PSC Enterprise Machines” means those machines and equipment owned or leased by
PSC or a PSC Affiliate that are utilized by PSC in the performance of the Core
Enterprise Services under this Agreement.

 

 

(127)

“PSC Enterprise Proprietary Software” means the software and related
documentation (a) owned by PSC or a PSC Affiliate prior to the Effective Date;
or (b) of which PSC or a PSC Affiliate acquires ownership after the Effective
Date, or is developed by or on behalf of PSC or a PSC Affiliate after the
Effective Date, and, in either case, used to provide the Core Enterprise
Services, including any Enterprise System Software owned by PSC or a PSC
Affiliate; excluding, however, Tenet Software and the Developed Software.

 

 

(128)

“PSC Enterprise Software” means the PSC Enterprise Proprietary Software and the
PSC Enterprise Third Party Software, collectively.

 

 

(129)

“PSC Enterprise Systems” means the PSC Enterprise Software and the PSC
Enterprise Machines, collectively.

 

 

(130)

“PSC Enterprise Third Party Software” means all software and related
documentation licensed or leased from a third party by PSC or a PSC Affiliate
prior to or after the Effective Date and used to provide the Core Enterprise
Services, including any Enterprise System Software licensed or leased from a
third party by PSC or a PSC Affiliate.

 

 

(131)

“PSC Facility Machines” means those machines and equipment owned or leased by
PSC or a PSC Affiliate that are utilized by PSC in the performance of the Core
Facility Services under this Agreement; excluding, however, any such machines
and equipment that also constitute PSC Enterprise Machines.

 

 

(132)

“PSC Facility Proprietary Software” means the software and related documentation
(a) owned by PSC or a PSC Affiliate prior to the Effective Date; or (b) of which
PSC or a PSC Affiliate acquires ownership after the Effective Date, or is
developed by or on behalf of PSC or a PSC Affiliate after the Effective Date,
and, in either case, used to provide the Core Facility Services; excluding,
however, (i) any such software and related documentation that also constitutes
PSC Enterprise Software, (ii) Tenet Software, or (iii) the Developed Software.

 

 

(133)

“PSC Facility Software” means the PSC Facility Proprietary Software and the PSC
Facility Third Party Software.

 

13


--------------------------------------------------------------------------------


 

(134)

“PSC Facility Systems” means the PSC Facility Software and the PSC Facility
Machines, collectively.

 

 

(135)

“PSC Facility Third Party Software” means all software and related documentation
licensed or leased from a third party by PSC or a PSC Affiliate prior to or
after the Effective Date and used to provide the Core Facility Services;
excluding, however, any such software and related documentation that also
constitutes PSC Enterprise Software.

 

 

(136)

“PSC Help Desk” has the meaning set forth in Exhibit 2 [Core Obligations]

 

 

(137)

“PSC India Resources” means PSC Project Personnel whose primary place of
employment is located in India and such individuals provide the applicable
Services to Tenet from India.

 

 

(138)

“PSC Machines” means the PSC Enterprise Machines, the PSC Facility Machines and
the PSC Special Services Machines.

 

 

(139)

“PSC Mexico Resources” means PSC Project Personnel whose primary place of
employment is located in Mexico and such individuals provide the applicable
Services to Tenet from Mexico.

 

 

(140)

“PSC Onshore Resources” means PSC Project Personnel whose primary place of
employment is located in the United States and such individuals provide the
applicable Services to Tenet from the United States.

 

 

(141)

“PSC Other Offshore Resources” means PSC Project Personnel whose primary place
of employment is located in a country outside the United States (other than
India or Mexico) and such individuals provide the applicable Services to Tenet
from a country outside the United States (other than India or Mexico).

 

 

(142)

“PSC Project Person” means any individual who is (a) an employee of (i) PSC;
(ii) a PSC Affiliate, or (iii) a PSC Company Contractor (other than a PSC
Affiliate); or (b) an individual subcontractor or agent of (i) PSC, (ii) a PSC
Affiliate; or (iii) a PSC Company Contractor (other than a PSC Affiliate), in
each case, to the extent such individual is assigned to perform any of the
Services under this Agreement.

 

 

(143)

“PSC Project Personnel” means all PSC Project Persons, collectively.

 

14


--------------------------------------------------------------------------------


 

(144)

“PSC Proprietary Software” means the PSC Enterprise Proprietary Software, the
PSC Facility Proprietary Software and the PSC Special Services Proprietary
Software, collectively.

 

 

(145)

“PSC Quality Manager” has the meaning set forth in Section 14.03.

 

 

(146)

“PSC Service Locations” means the service locations owned, leased or under the
control of PSC or a PSC Affiliate that are (i) set forth in Article I of Exhibit
7 [Service Locations] or (ii) are approved by the Management Committee.

 

 

(147)

“PSC Software” means the PSC Enterprise Software, the PSC Facility Software and
the PSC Special Services Software, collectively.

 

 

(148)

“PSC Special Services Machines” means those machines and equipment owned or
leased by PSC or a PSC Affiliate that are utilized by PSC in the performance of
Special Services under this Agreement; excluding, however, any such machines and
equipment that also constitute PSC Enterprise Machines or PSC Facility Machines.

 

 

(149)

“PSC Special Services Proprietary Software” means the software and related
documentation (a) owned by PSC or a PSC Affiliate prior to the Effective Date;
or (b) of which PSC or a PSC Affiliate acquires ownership after the Effective
Date, or is developed by or on behalf of PSC or a PSC Affiliate after the
Effective Date, and, in either case, used to provide Special Services under this
Agreement; excluding, however, (i) any such software and related documentation
that also constitutes PSC Enterprise Software or PSC Facility Software, (ii)
Tenet Software, or (iii) the Developed Software.

 

 

(150)

“PSC Special Services Software” means the PSC Special Services Proprietary
Software and the PSC Special Services Third Party Software, collectively.

 

 

(151)

“PSC Special Services Systems” means the PSC Special Services Software and the
PSC Special Services Machines, collectively.

 

 

(152)

“PSC Special Services Third Party Software” means all software and related
documentation licensed or leased from a third party by PSC or a PSC Affiliate
prior to or after the Effective Date and used to provide Special Services under
this Agreement; excluding, however, any such software and related documentation
that also constitutes PSC Enterprise Software or PSC Facility Software.

 

15


--------------------------------------------------------------------------------


 

(153)

“PSC Systems” means the PSC Enterprise Systems, the PSC Facility Systems and the
PSC Special Services Systems, collectively.

 

 

(154)

“PSC Third Party Software” means the PSC Enterprise Third Party Software, the
PSC Facility Third Party Software and the PSC Special Services Third Party
Software, collectively.

 

 

(155)

“PSS” or “Project Services Schedule” has the meaning set forth in Section
8.01(1)(b).

 

 

(156)

“PSS Proposal” has the meaning set forth in Section 8.01(1)(a)

 

 

(157)

“Qualified Benchmarker” has the meaning set forth in Section 11.02.

 

 

(158)

“Reassignment Waiver(s)” means, in respect of any Key Employee, the individual’s
(a) voluntary resignation from PSC, (b) dismissal by PSC for (i) misconduct
(e.g., fraud, drug abuse, theft) or (ii) unsatisfactory performance as
determined by PSC in respect of his or her duties and responsibilities to Tenet
pursuant to this Agreement or (c) inability or unavailability to work due to a
death, disability, military service leave or any other leave under applicable
laws, including the Family Medical and Leave Act.

 

 

(159)

“Renewal Term(s)” has the meaning set forth in Section 2.02.

 

 

(160)

“Report(s)” means those reports (a) prepared by PSC as of the Effective Date and
(b) as THC may reasonably require from time to time during the Term to meet
Tenet’s operational requirements.

 

 

(161)

“Required By Law” means “required by law” as such term is defined under HIPAA as
contained in Section 164.103, as amended from time to time.

 

 

(162)

“Sales Taxes” has the meanings set forth in Section 23.02.

 

 

(163)

“Savings” has the meaning set forth in Section 21.10.

 

 

(164)

RESERVED

 

 

(165)

RESERVED

 

 

(166)

“Security Incident” means “security incident” as such term is defined under
HIPAA as contained in Section 164.304, as amended form time to time. “Security
Incident” does not include trivial incidents that (i) occur on a frequent basis,
such as scans or “pings” that constitute unsuccessful attempts to penetrate
computer networks or servers; and

 

16


--------------------------------------------------------------------------------


 

(ii) do not result in loss of data or a degradation of computer networks or
servers.

 

 

(167)

“Service Locations” means the Tenet Service Locations and the PSC Service
Locations.

 

 

(168)

“Service Request” has the meaning set forth in Section 8.01(2)(d).

 

 

(169)

“Service Request Proposal” has the meaning set forth in Section 8.01(2)(a).

 

 

(170)

“Services” means the Core Obligations and the Special Services, collectively.

 

 

(171)

“SMS” shall mean Siemens Medical Systems Solutions Health Services Corporation,
a Delaware corporation, formerly known as Shared Medical Systems Corporation.

 

 

(172)

“SMS Software” shall mean the software provided by SMS to certain Tenet Service
Locations.

 

 

(173)

“Software” means the PSC Software, the Tenet Software and the Developed
Software, collectively.

 

 

(174)

“Special Services” means those services requested by THC of PSC that are (1) in
addition to, or outside the scope of, the Core Obligations or (2) which require
resources not covered by the Core Fees. Special Services include Development
Services.

 

 

(175)

“Special Services Fees” means the fees charged to THC for Special Services
provided by PSC under a PSS or a Service Request which unless set forth in the
applicable PSS or Service Request or Continuing Special Services Schedule or
otherwise agreed in writing by the Parties, shall be charged on a time and
materials basis at the applicable Special Services Hourly Rate.

 

 

(176)

“Special Services Hourly Rate” means the 2001 India Special Services Hourly
Rate, the 2001 Onshore Special Services Hourly Rate, the India Special Services
Hourly Rate, the Onshore Special Services Hourly Rate, the Mexico Special
Services Hourly Rate or the Other Offshore Special Services Hourly Rate, as
applicable, pursuant to the terms of Article II of Exhibit 10 [Fees].

 

 

(177)

“Special Services Performance Credit” means, with respect to each PSS or Service
Request that contains Special Services Performance

 

17


--------------------------------------------------------------------------------


 

Standards, any performance credits described in such PSS or Service Request to
be incurred by PSC and applied against the Special Services Fees for such PSS or
Service Request in the event PSC fails to provide the Special Services set forth
in such PSS or Service Request in accordance with such Special Services
Performance Standards, as identified in such PSS or Service Request.

 

 

(178)

“Special Services Performance Standards” means, with respect to each PSS or
Service Request executed by PSC and Tenet, any levels of service to be provided
by PSC for the Special Services described in such PSS or Service Request (a)
pursuant to the terms of such PSS or a Service Request executed by PSC and THC
or (b) otherwise mutually established in writing by THC and PSC.

 

 

(179)

“Systems” means the PSC Systems and the Tenet Systems, collectively.

 

 

(180)

“Tenet” means THC and all Affiliates of Tenet to whom PSC is providing Services
under this Agreement.

 

 

(181)

“Tenet Account Executive” means the individual who is appointed by THC who will
act as the primary point of contact for PSC with respect to each Party’s
obligations under this Agreement.

 

 

(182)

“Tenet Consents” means all consents, approvals, authorizations, notices,
requests and acknowledgements that are necessary to allow PSC to use the Tenet
Software, the Tenet Developed Software, the Tenet Machines, and the services
under Tenet’s third party service contracts to provide the Services.

 

 

(183)

“Tenet Data” means all data and information submitted to PSC by Tenet or
processed by PSC on Tenet’s behalf in connection with the Services including,
but not limited to, the identity of patients, Protected Health Information,
Designated Record Sets, the content of any medical records, the content of any
Medicare, Medicaid or other medical care claims submission or reimbursement, and
financial and tax information.

 

 

(184)

“Tenet Developed Software” means any code or materials provided or created by
Tenet, its subcontractors or agents that is contained in PSC Developed Software,
excluding any modifications or enhancements to Tenet Developed Software by PSC,
PSC Project Personnel or PSC Company Contractors pursuant to this Agreement.

 

 

(185)

“Tenet Enterprise Applications Software” means the software set forth in Exhibit
3 [Applications Software].

 

18


--------------------------------------------------------------------------------


 

(186)

“Tenet Enterprise End-User Machines” means the devices, including personal
computers, dedicated terminals, mainframe printers, thin-client terminals, and
hand-held devices, which are owned by Tenet and used by Tenet to access the
Tenet Enterprise Applications Software supported by PSC, or the Core Enterprise
Services provided by PSC, under this Agreement.

 

 

(187)

“Tenet Enterprise Machines” means (a) those machines and equipment owned or
leased by Tenet (i) that are operated by PSC under this Agreement as part of the
Core Enterprise Services, or (ii) which PSC requires access in order to perform
the Core Enterprise Services under this Agreement; and (b) the Tenet Enterprise
End-User Machines.

 

 

(188)

“Tenet Enterprise Proprietary Software” means the Tenet Enterprise Applications
Software and any Enterprise System Software, in either case, owned by Tenet.

 

 

(189)

“Tenet Enterprise Software” means the Tenet Enterprise Proprietary Software and
the Tenet Enterprise Third Party Software, collectively.

 

 

(190)

“Tenet Enterprise Systems” means the Tenet Enterprise Software and the Tenet
Enterprise Machines, collectively.

 

 

(191)

“Tenet Enterprise Third Party Software” means the software and related
documentation licensed or leased from a third party by Tenet prior to or after
the Effective Date and used by PSC to provide the Core Enterprise Services,
including any Tenet Enterprise Applications Software and Enterprise System
Software licensed or leased from a third party by Tenet.

 

 

(192)

“Tenet Facility Machines” has the meaning set forth in Article II of Exhibit 2
[Core Obligations].

 

 

(193)

“Tenet Facility Software” has the meaning set forth in Article II of Exhibit 2
[Core Obligations].

 

 

(194)

“Tenet Facility Systems” means the Tenet Facility Software and the Tenet
Facility Machines, collectively.

 

 

(195)

“Tenet Free Standing Operations” has the meaning set forth in Exhibit 10 [Fees].

 

 

(196)

“Tenet Machines” means the Tenet Enterprise Machines, the Tenet Facility
Machines and the Tenet Special Services Machines, collectively.

 

19


--------------------------------------------------------------------------------


 

(197)

“Tenet Proprietary Software” means (a) the Tenet Enterprise Proprietary
Software; (b) the Tenet Facility Software to the extent any such software is
owned by Tenet; and (c) the Tenet Special Services Proprietary Software.

 

 

(198)

“Tenet Service Locations” means the service locations set forth in Article II of
Exhibit 7 [Service Locations].

 

 

(199)

“Tenet Software” means the Tenet Proprietary Software, the Tenet Third Party
Software and any related documentation in Tenet’s possession on or after the
Effective Date.

 

 

(200)

“Tenet Special Services Machines” means those machines and equipment owned or
leased by Tenet (a) that are operated by PSC under this Agreement as part of
Special Services; or (b) which PSC requires access in order to perform Special
Services under this Agreement; excluding, however, any such machines and
equipment that also constitute Tenet Enterprise Machines or Tenet Facility
Machines.

 

 

(201)

“Tenet Special Services Proprietary Software” means the software and related
documentation (a) owned by Tenet prior to the Effective Date; or (b) of which
Tenet acquires ownership after the Effective Date, or is developed by or on
behalf of Tenet after the Effective Date, and, in either case, used to provide
Special Services under this Agreement; excluding, however, any such software and
related documentation that also constitutes Tenet Enterprise Software or Tenet
Facility Software.

 

 

(202)

“Tenet Special Services Software” means the Tenet Special Services Proprietary
Software and the Tenet Special Services Third Party Software, collectively.

 

 

(203)

“Tenet Special Services Systems” means the Tenet Special Services Software and
the Tenet Special Services Machines, collectively.

 

 

(204)

“Tenet Special Services Third Party Software” means the software and related
documentation licensed or leased from a third party by Tenet prior to or after
the Effective Date and used by PSC to provide Special Services under this
Agreement; excluding, however, any such software and related documentation that
also constitutes Tenet Enterprise Software or Tenet Facility Software.

 

 

(205)

“Tenet Systems” means the Tenet Enterprise Systems, the Tenet Facility Systems
and the Tenet Special Services Systems, collectively.

 

20


--------------------------------------------------------------------------------


(206)

“Tenet Third Party Software” means (a) the Tenet Enterprise Third Party
Software, (b) the Tenet Facility Software to the extent such software is
licensed or leased from a third party by Tenet, and (c) the Tenet Special
Services Third Party Software.

 

 

(207)

“Term” means the Initial Term and the Renewal Term(s), collectively.

 

 

(208)

“Termination Assistance Period” means a period of time designated by THC,
commencing no more than one hundred eighty (180) days prior to the date of
termination or expiration of this Agreement, and continuing for a period not to
exceed [**] months after the effective date of such termination or expiration.

 

 

(209)

“Termination Assistance Services” means (a) the cooperation of PSC with Tenet in
effecting the orderly transfer of the Services to a third party or the
resumption of the Services by Tenet upon request by THC and (b) the performance
by PSC of such services as may be reasonably requested by THC and in accordance
with Exhibit 18, in connection with the transfer of the Services to a third
party or the resumption of the Services by Tenet.

 

 

(210)

“Third Party Agreements” means the agreements for the information technology
assets retained by Tenet which are set forth in Exhibit 9 [Third Party
Agreements] as may be updated by PSC and THC from time to time during the Term.

 

 

(211)

“THC” means Tenet Healthcare Corporation, a Nevada corporation, with a principal
place of business at 13737 Noel Road, Dallas, Texas 75240-2019.

 

 

(212)

“Third Party Agreement Invoice(s)” means each invoice or, when used in the
plural, all invoices submitted to PSC by third parties in connection with the
Third Party Agreements.

 

 

(213)

“Third Party Benchmarker” has the meaning set forth in Section 11.02.

 

 

(214)

“Third Party Services” has the meaning set forth in Section 8.08.

 

 

(215)

“Tier 1 Offshore Services” are those Core Enterprise Services identified in the
IT Migration Plan to be included in the first wave of Core Enterprise Services
that shall be implemented at the PSC Service Locations in India or Mexico, as
identified in Exhibit 7 in accordance with the IT Migration Plan.

21


--------------------------------------------------------------------------------


 

(216)

“Tier 2 Offshore Fee Adjustments” means the Agreed Tier 2 Offshore Fee
Adjustments and the Optional Tier 2 Offshore Fee Adjustments, collectively.

 

 

(217)

“Tier 2 Offshore Services” means the Agreed Tier 2 Offshore Services and
Optional Tier 2 Offshore Services, collectively.

 

 

(218)

“Tier 2 Tenet Software” means the Agreed Tier 2 Tenet Software and the Optional
Tier 2 Tenet Software, collectively.

 

 

(219)

“Transactions” has the meaning set forth in Section 24.10(2)(A).

 

 

(220)

RESERVED

 

 

(221)

“Transitioned Employees” means any former employees or agents of Tenet hired by
PSC in connection with this Agreement (including the Facility Transitioned
Employees) or the 1995 Agreement or the 2001 Agreement.

 

 

(222)

“Triggering Event” has the meaning set forth in Section 35.02.

 

 

(223)

“United States” means the fifty states, excluding territories and protectorates.

 

ARTICLE 2.                                                        TERM.

2.01         Initial Term.  The initial term of this Agreement shall commence on
the Effective Date, and shall continue until 12:00 midnight (Eastern Standard
Time) ten (10) years from the Effective Date, unless terminated earlier pursuant
to Article 28 (the “Initial Term”).

2.02         Renewals. This Agreement shall renew for up to [**] additional
[**]-year periods (each, a “Renewal Term”; collectively, the “Renewal Terms”)
upon 180 days’ notice from THC prior to the expiration of the Initial Term or a
Renewal Term that THC desires to renew this Agreement.  This Agreement shall
renew pursuant to this Section 2.02 at the charges (as adjusted in accordance
with Section 21.07) [**].

ARTICLE 3.                                                        2001 CORE
OBLIGATIONS AND CORE ENTERPRISE SERVICES.

3.01         2001 Core Obligations.  Commencing on the Effective Date and
continuing until the Commencement Date, PSC shall provide to Tenet the 2001 Core
Obligations.

22


--------------------------------------------------------------------------------


3.02         Core Enterprise Services.  Commencing on the Commencement Date and
continuing throughout the remainder of the Term, PSC shall provide to Tenet the
Core Enterprise Services.

3.03         Current Environment.  PSC shall provide the Core Enterprise
Services with respect to the Current Environment at each Tenet Service Location.

3.04         Enterprise Machines.  PSC shall provide the Core Enterprise
Services using the Enterprise Machines.  As part of the Core Obligations, PSC
shall use for the benefit of Tenet such PSC Enterprise Machines as may be
necessary to provide the Services (including such PSC Enterprise Machines as may
be necessary to use PSC proprietary and third party software tools).

3.05         Enterprise Machine Maintenance.  As part of the Core Enterprise
Services, PSC shall provide maintenance and support services, including
installing, maintaining and supporting upgrades, for the Enterprise Machines as
described in Article I of Exhibit 2 [Core Obligations] and as otherwise may be
necessary for PSC to perform the Core Enterprise Services in accordance with the
Core Performance Standards.

3.06         Relief.  Notwithstanding the obligations set forth in Sections 3.04
and 3.05, PSC shall be relieved from its obligations under Section 3.04 and 3.05
with respect to Tenet Enterprise Machines leased by Tenet to the extent Tenet
does not have the necessary rights under the applicable third-party lease
agreement to allow PSC to perform such obligations; provided PSC (1) gives THC
written notice of Tenet’s failure to secure such rights promptly after PSC
becomes aware of such failure, except when PSC becomes aware of such failure by
notification from Tenet, and (2) cooperates with THC in securing such necessary
rights or instituting a reasonable work-around; provided, further, such relief
from liability shall not apply with respect to (a) any such necessary Tenet
Consents that PSC was obligated to obtain pursuant to Article 17; or (b) any
such necessary rights with respect to Additional Equipment procured by PSC in
Tenet’s name pursuant to Section 6.02 to the extent PSC failed to obtain such
rights and failed to obtain THC’s approval as described in the Procurement
Procedures.

3.07         Replacements.  As part of the Core Enterprise Services, PSC shall
provide additional Enterprise Machines and replace or upgrade the Enterprise
Machines, including such additional Enterprise Machines, replacements and
upgrades to such Enterprise Machines as may be necessary for PSC to perform the
Core Enterprise Services in accordance with the Core Performance Standards,
subject to Section 6.02 with respect to any additional, replacement or upgraded
Tenet Enterprise Machines that PSC procures on Tenet’s behalf pursuant to this
Section 3.07.  Notwithstanding the preceding sentence, [**] shall pay the cost
of any such additional Tenet Enterprise Machines and upgrades to, or
replacements of,

23


--------------------------------------------------------------------------------


Tenet Enterprise Machines, plus the Procurement Management Fee for any such
additional Tenet Enterprise Machines, and any such upgrades or replacements of
Tenet Enterprise Machines[**].  In the event the additional, replacement or
upgrade of a Tenet Enterprise Machine requires an upgrade or modification to the
Enterprise Software, PSC shall not acquire, install or use such Tenet Enterprise
Machine without first notifying THC of the impact of the proposed changes and
obtaining THC’s consent.  Upon receipt of THC’s consent, PSC shall provide the
additional, replacement or upgraded Tenet Enterprise Machine as specified in
PSC’s notice and shall be responsible[**] for installing any upgrades or
modifications to the Core Enterprise Software or additional software necessary
as a result of PSC’s use of additional Tenet Enterprise Machines, replacements
or upgrades to the Tenet Enterprise Machines.  Upon THC’s request and as part of
the Core Enterprise Services, PSC shall be responsible for (1) configuring,
installing, testing, implementing and maintaining (including warranty services)
all additions, replacements and upgrades to the Enterprise Machines in
accordance with Article I of Exhibit 2 [Core Obligations] and (2) notifying
Tenet’s authorized movers in accordance with Tenet’s moving policies, packing
and de-installing in accordance with Article I of Exhibit 2 [Core Obligations]
and disposing of the Tenet Enterprise Machines pursuant to Section 3.18.  PSC
shall bear the cost of any replacement or upgrade of PSC Enterprise Machines or
any additional PSC Enterprise Machines, including the cost of any upgrades or
modifications to the Core Enterprise Software, or additional software necessary
as a result of PSC’s use of additional, replacement or upgraded PSC Enterprise
Machines.  THC and PSC agree that PSC’s ability to achieve certain Performance
Standards may be negatively affected if THC withholds or delays the consent
contemplated by this Section 3.07.  In such event, THC and PSC will evaluate the
affect of such withheld or delayed consent on PSC’s ability to achieve the
Performance Standards and will modify the affected Performance Standards and
related Performance Credits accordingly.

3.08         Enterprise Machine Refresh. As part of the Core Enterprise
Services, PSC shall, during the Term, monitor the performance of the Enterprise
Machines, except Tenet Enterprise End-User Machines, currently being used to
provide the Services.  As part of the Core Enterprise Services and for the
Procurement Management Fee, PSC shall, upon THC’s request, replace, at [**]
expense, the Tenet Enterprise Machines (with hardware and software purchased,
leased or rented by PSC) by performing procurement, configuration, installation,
testing, implementation, software migration, security administration and
maintenance services (such services, collectively, an “Enterprise Refresh”),
subject to Section 6.02.  The Enterprise Refresh services described in this
Section 3.08 [**].  As part of the Core Enterprise Services, PSC shall provide
the hardware, and the configuration, installation, testing, implementation and
maintenance services, in respect of the PSC Machines as may be necessary to
perform the Services in accordance with the Performance Standards.

24


--------------------------------------------------------------------------------


3.09         Leased Tenet Enterprise Machines.  With respect to any additional,
replacement or upgraded Tenet Enterprise Machines that PSC procures on Tenet’s
behalf pursuant to Section 3.07 or Section 3.08 (“Additional Equipment”), the
Parties shall follow the procurement process set forth in Section 6.02.

3.10         Enterprise Applications Software. As part of the Core Enterprise
Services, and more fully described in Section 3.11 and Exhibit 2 [Core
Obligations] and Exhibit 3 [Applications Software], PSC shall have certain
administrative, operational maintenance, and financial maintenance
responsibilities for the Tenet Enterprise Applications Software.  In addition,
THC and PSC, respectively, have financial obligations for certain Tenet
Enterprise Applications Software as specified in Exhibit 3 [Applications
Software].

3.11         Additional Third Party Enterprise Applications Software.  With
repect to any additional third party applications that Tenet requests PSC
procure on Tenet’s behalf (each an “Additional Software License”), the Parties
shall follow the procurement process set forth in Section 6.02 for procurement
of such additional third party applications; provided, however, the financial
responsibility for the acquisition of such additional third party applications
software shall be determined by the Management Committee.  As part of the Core
Enterprise Services, PSC shall have administrative, operational and maintenance
responsibility for any additional third-party applications software relating to
the Core Enterprise Services requested by THC during the Term as agreed upon by
the Parties.  Additionally, PSC shall use best commercial efforts to have
included in each such Additional Software License the  right for THC and PSC to
attend all user group meetings offered by the software vendor.

3.12         Tenet Enterprise Applications Software Maintenance.  As part of the
Core Enterprise Services and subject to THC’s obligations pursuant to this
Agreement, PSC shall provide Tenet with applications software maintenance and
applications software production support services for the Tenet Enterprise
Applications Software as described in Article I of Exhibit 2 [Core Obligations],
including: (1) preventive and corrective maintenance to correct defects and
failures in the Tenet Enterprise Applications Software, (2) changes to support
the day-to-day operations of Tenet’s business as may be agreed to by THC and
PSC, (3) installing, testing and maintaining upgrades to the Tenet Enterprise
Applications Software, (4) following receipt of notice in accordance with
Section 6.05, modifying the Tenet Enterprise Applications Software to the extent
necessary to comply with Tenet’s regulatory requirements, including modifying
the Tenet Enterprise Application Software to the extent necessary to enable
Tenet to comply with the Federal Privacy Regulations, the Federal Transaction
Regulations and the Federal Security Regulations, and (5) changes to the Tenet
Enterprise Applications Software necessary due to changes to the Enterprise
Systems Software; (6)

25


--------------------------------------------------------------------------------


maintaining all interfaces relating to the Tenet Enterprise Applications
Software maintained on the Effective Date by Tenet or PSC under the 2001
Agreement and additional interfaces relating to the Tenet Enterprise
Applications Software developed by PSC under this Agreement, and (7)
appropriately handling all requests and inquiries with respect to the Tenet
Enterprise Applications Software that are referred by the PSC Help Desk provided
by PSC (such applications software maintenance and applications software
production support services, including (1) through (7), collectively, “Core
Enterprise Applications Maintenance”). PSC’s obligations, however, to provide
Core Enterprise Applications Maintenance support for the SMS Software are
conditioned on SMS maintaining and providing its software support services to
Tenet and then PSC’s obligations are limited to receiving, logging, and tracking
help desk calls pertaining to SMS Software and forwarding such calls to SMS. 
Notwithstanding the foregoing, PSC shall be relieved from its obligations to
provide Core Enterprise Applications Maintenance with respect to Tenet
Enterprise Third Party Software to the extent Tenet does not have the necessary
rights under the applicable third-party license agreement to allow PSC to
perform such Core Enterprise Applications Maintenance.

3.13         Enterprise Systems Software. Except as otherwise provided herein,
as part of the Core Enterprise Services, PSC shall have financial,
administrative, operational and maintenance responsibility for the Enterprise
Systems Software as described in Section 3.14 and Exhibit 2, except for
operating system software installed on Tenet Enterprise End-User Machines;
provided, however, THC shall have financial responsibility for Enterprise
Systems Software for the AS/400 Machines which are owned or leased by Tenet.

3.14         Enterprise Systems Software Maintenance. As part of the Core
Enterprise Services and subject to THC’s obligations pursuant to this Agreement,
PSC shall provide Tenet with Enterprise Systems Software maintenance and
Enterprise Systems Software production support services as described in Article
I of  Exhibit 2 [Core Obligations], including: (1) preventive and corrective
maintenance to correct defects and failures in the Enterprise Systems Software;
(2) installing, testing and maintaining upgrades to the Enterprise Systems
Software; (3) following receipt of notice in accordance with Section 6.05,
modifying the Enterprise Systems Software to the extent necessary to comply with
Tenet’s regulatory requirements; and, (4) changes, enhancements and replacements
of the Enterprise Systems Software or additional Enterprise Systems Software, as
PSC deems necessary, in order to perform the Core Enterprise Services in
accordance with the Core Performance Standards (including (1) through (4),
collectively “Core Enterprise Systems Software Maintenance”).  Notwithstanding
the foregoing, PSC shall be relieved from its obligations to perform Core
Enterprise Systems Software Maintenance with respect to Tenet Enterprise Third
Party Software to the extent Tenet does not have the necessary rights under the
applicable third-party license

26


--------------------------------------------------------------------------------


agreement to allow PSC to perform such Core Enterprise Systems Software
Maintenance.

3.15         New Releases and Versions of the Enterprise Software.

(1)           As part of the Core Enterprise Services, PSC shall: (a) provide
and maintain new releases and versions of the Enterprise Software so that the
Enterprise Software used by Tenet or otherwise used to provide the Core
Enterprise Services is at the current release level or one release level below
the current release level unless otherwise agreed or requested by THC, (b) test
new releases and versions of such Software, (c) install such Software and ensure
that such Software is operational and (d) distribute, install and implement code
fixes for such Software (including any such new releases and versions) according
to the schedules agreed upon by THC and PSC.

(2)           PSC shall: (a) not install any new release or version of the
Enterprise Software that is a first installation or beta release without THC’s
consent and (b) use best commercial efforts to install any new release or
version of the Enterprise Software within the time period mandated by any
regulatory agency for the installation of such new release or version.

(3)           Notwithstanding the obligations set forth in Sections 3.15(1) and
(2), PSC shall be relieved from its obligations under Section 3.15(1) and (2)
with respect to Tenet Enterprise Third Party Software to the extent Tenet does
not have the necessary rights under the applicable third party license agreement
to allow PSC to perform such obligations; provided PSC (i) gives THC written
notice of Tenet’s failure to secure such rights promptly after PSC becomes aware
of such failure, except when PSC becomes aware of such failure by notification
from Tenet, and (ii) cooperates with THC in securing such necessary rights or
instituting a reasonable work-around; provided, further, such relief from
liability shall not apply with respect to (A) any such necessary Tenet Consents
that PSC was obligated to obtain pursuant to Article 17; or (B) any such
necessary rights under an Additional Software License procured by PSC in Tenet’s
name pursuant to Section 6.02 to the extent PSC failed to obtain such rights and
failed to obtain THC’s approval as described in the Procurement Procedures.

3.16         Voice Communications.  As part of the Core Enterprise Services, PSC
shall provide the voice telecommunications as described in Article I of Exhibit
2 [Core Obligations].

3.17         Data Telecommunications.  As part of the Core Enterprise Services,
PSC shall (1) provide one (1) T-1 line as described in Article I of Exhibit 2
[Core Obligations] to the PTC (as defined in Exhibit 2) from each Core Hospital,
(2) provide one (1) MPLS T1 to the Internet from each Core Hospital, (3) be
responsible

27


--------------------------------------------------------------------------------


for all data communications hardware, software and bandwidth for connections
between PSC Service Locations, and (4) the data telecommunications provided by
PSC as described in Article I of Exhibit 2.

3.18         Disposition of Assets.  Upon THC’s request and as part of the Core
Enterprise Services, PSC shall administer and manage, on Tenet’s behalf, as
Tenet’s agent, the disposition, of the assets set forth in Exhibit 3
[Applications Software] (each as may be updated by the Parties from time to time
during the Term) in connection with the replacement or refreshment of such
assets during the Term.  In connection with such disposition and as part of the
Core Enterprise Services, PSC shall, upon THC’s request, as Tenet’s agent (1)
use best commercial efforts on Tenet’s behalf to identify and solicit, upon
terms and prices most favorable to Tenet, purchasers of such Tenet assets,
including by providing fair market value listings, and (2) return leased
equipment or software to the lessor.  Prior to the sale of any such asset, PSC
shall provide THC with a written estimate of the amount PSC expects to receive
for such asset as well as the costs associated with the disposition of such
asset.  Such estimate shall be non-binding and for informational purposes only;
provided, however, that THC must instruct PSC with respect to such asset
disposition within five business days of THC’s receipt of such estimate.  PSC
shall dispose of such asset within five business days of receipt of THC’s
approval.  PSC shall remit to THC the amount received by PSC on Tenet’s behalf
for such asset within five business days of PSC’s receipt of such amount, less a
fee equal to [**] percent of the gross amount received by PSC.  PSC shall notify
THC immediately in the event that the amount actually received by PSC for such
asset is less than the amount stated in the applicable estimate provided to THC
in accordance with this Section 3.18.  If PSC incurs additional costs (other
than personnel-related costs) in connection with the disposition of an asset
pursuant to this Section 3.18, THC shall reimburse PSC for such additional costs
associated with the disposition of such assets.

3.19         Supplies. As part of the Core Enterprise Services, PSC shall be
responsible for data processing related forms and supplies required for PSC
Enterprise Systems operations, including, but not limited to, pre-printed forms
and stock labels, magnetic tapes, and printer consumables, provided that if
there is a material change in the Core Enterprise Services that affects the
volume of data processing related forms and supplies required for such PSC
Enterprise Systems operations, the Parties shall negotiate an appropriate
adjustment to the Core Enterprise Annual Fee.

ARTICLE 4.                                                        CORE PROJECTS.

4.01         Core Project Management.  As part of the Core Enterprise Services,
PSC shall provide the project management, installation, testing, training,

28


--------------------------------------------------------------------------------


documentation and related services described in Exhibit 4 [Core Project] in
connection with the Core Project.

4.02         Core Project Schedules.  Subject to Tenet’s performance of its
obligations identified in Exhibit 4 [Core Project] or in the Core Project
Schedule, as part of the Core Enterprise Services, PSC shall provide the
services and deliverables described in Exhibit 4 (“Core Project”) in accordance
with any applicable Core Project Schedule.

4.03         Core Project Testing Environments.  As part of the Core Enterprise
Services, subject to THC approval and where testing with data representative of
the production environment is necessary, PSC may use a copy of Tenet production
data; provided, however, that such test data shall not contain actual client
names or addresses to the extent that the same is prohibited by statutory or
regulatory requirements.

4.04         Core Project Acceptance Tests. As part of the Core Enterprise
Services, THC and PSC shall perform the Core Project Acceptance Test(s)
established by the Parties for the Core Project.

4.05         Core Project Completion. With respect to the Core Project
Acceptance Test(s) established by the Parties for the Core Project, within 30
days of the date of notification by PSC of the successful completion of such
Core Project Acceptance Test(s) for the Core Project, THC shall notify PSC
whether the implementation of the Core Project is complete in accordance with
the Core Project Acceptance Test(s).  In the event THC notifies PSC that the
implementation is not complete, PSC shall have thirty (30) days to either (1)
complete the Core Project in accordance with the Core Project Acceptance Test(s)
and notify Tenet of the successful completion of such Core Project Acceptance
Test(s); or (2) dispute THC’s allegation that the Core Project was not completed
in accordance with the Core Project Acceptance Test(s) and submit the issue for
dispute resolution pursuant to Article 32.  In the event PSC notifies THC in
accordance with clause (1), THC shall then have seven (7) days to re-conduct the
Core Project Acceptance Test (s).  If THC fails to provide notice to PSC within
such 30-day or 7-day periods, the implementation of the Core Project shall be
deemed to be complete.

ARTICLE 5.                                                        CORE FACILITY
SERVICES.

5.01         Core Facility Services.  Beginning on the Commencement Date, and
continuing throughout the Term, PSC shall provide to Tenet the Core Facility
Services in accordance with Article II of Exhibit 2 [Core Obligations].

 

29


--------------------------------------------------------------------------------


ARTICLE 6.                                                        ADDITIONAL
CORE OBLIGATIONS.

6.01         Changes to the Core Obligations.  Except as may be necessary on an
emergency basis to maintain the continuity of the Core Obligations, PSC shall
not, without THC’s consent, modify (1) the composition or nature of the Core
Obligations or (2) the manner in which the Core Obligations are provided or
delivered (except that THC’s consent shall not be required in order for PSC to
modify the manner in which administrative and other services that are
transparent to end-users of the Services are provided or delivered).

6.02         Procurement.

(1)           Procurement Process.  As part of the Core Obligations, upon THC’s
request or as required in Section 3.09 and Section 3.11, PSC shall assist THC in
procuring additional equipment and additional third party software (including
Additional Software Licenses and Additional Equipment), on Tenet’s account, at
THC’s expense, either in Tenet’s or in PSC’s name, as THC shall determine, and
on such terms and conditions as THC may approve.  Additionally, specific
procedures for procuring such additional equipment and third party software
(including Additional Software Licenses and Additional Equipment) shall be set
forth in the Management Procedures Manual (“Procurement Procedures”).

(2)           Procurement Management Fee.  As part of PSC’s obligations under
Section 6.02(1) above, PSC shall identify, manage and negotiate at the lowest
price commercially available to PSC, all hardware, software and communication
purchases, leases and licenses on behalf of Tenet for a management fee  equal to
[**] percent of the gross price for such procured item (the “Procurement
Management Fee”), subject to THC’s written authorization to finalize each
purchase, lease and license on terms acceptable to THC.  Without limiting the
foregoing, if, prior to giving authorization to PSC to finalize a purchase,
lease or license, Tenet locates comparable, as determined by THC and PSC,
hardware, software or communications products or services at a lower cost than
that offered by PSC (exclusive of the Procurement Management Fee), PSC shall
procure the hardware, software and communication product or services at the
lower cost and PSC shall not be entitled to any Procurement Management Fee for
the purchase, lease or license of the comparable products or services.  Unless
otherwise agreed by THC, the Procurement Management Fee shall not apply to any
recurring maintenance or license fees associated with any purchase, lease or
license by PSC pursuant to this Section 6.02. At THC’s request, PSC shall
solicit and evaluate competitive bids with respect to any such purchase, lease
or license.

6.03         Improved Technology.  As part of the Core Obligations, PSC shall
provide to THC for Tenet’s evaluation and testing in connection with the
Services, at the same time as access is provided to other PSC customers, any
new,

30


--------------------------------------------------------------------------------


commercially available PSC information processing technology developments,
including new software and hardware developments, that could reasonably be
expected to have an impact on Tenet’s business. If, after such evaluation and
testing, THC requests that PSC provide any Improved Technology to Tenet for
Tenet’s use, PSC shall provide such Improved Technology to Tenet at reasonable
commercial rates as may be agreed to by THC and PSC.

6.04         Licenses and Permits.  As part of the Core Obligations, PSC is
responsible for obtaining all licenses, authorizations and permits required by
applicable legislative enactments and regulatory authorizations, for PSC to
perform the Services and otherwise carry out its obligations under this
Agreement.  Additionally, PSC has financial responsibility for, and shall pay,
all fees and taxes associated with obtaining such licenses, authorizations and
permits.

6.05         Changes in Law and Regulations.  Each Party shall identify and
notify the other of changes in applicable legislative enactments and regulations
that it becomes aware of in the ordinary course of its business and shall work
with the other to identify the impact of such changes on how Tenet uses the
Services.  As part of the Core Obligations, PSC shall identify the impact of
such changes on the Services.  If requested by THC, PSC shall promptly make any
resulting modifications to the Services reasonably necessary as a result of such
changes through the Change Control Procedures.  PSC shall be responsible for,
and shall pay for, the cost of any such changes relating solely to PSC’s
business.  [**]

6.06         RESERVED.

6.07         Strategic Plan.  Upon THC’s request, and as part of the Core
Obligations, PSC shall assist THC with the preparation of a strategic systems
plan that will present opportunities for Tenet to utilize alternative
technologies, such as hardware and applications software that support
comprehensive processing correlating to Tenet’s strategic business direction. 
Upon THC’s request, PSC shall assist in the preparation of such strategic
systems plan in cooperation with a third party consultant designated by THC. 
Notwithstanding any such assistance from PSC, the adoption of such a strategic
systems plan, in whole or in part, shall be within THC’s sole discretion.

6.08         Manufacturers’ Warranties.  As part of the Core Obligations, PSC
shall without limitation of any of Tenet’s other rights or remedies, pass
through to Tenet, whenever such pass through is permitted, the manufacturer’s or
vendor’s warranty on all hardware, Software, or any installation or maintenance
services provided in connection with such hardware or Software, and, in the
event of any warranty claim, cooperate fully with Tenet in asserting such claim
against the warrantor.

31


--------------------------------------------------------------------------------


6.09         Charge Back System.  Upon THC’s request, and as part of the Core
Obligations, PSC shall assist THC in developing, implementing, improving and
maintaining an internal charge back system.

6.10         Third Party Services. Subject to Section 28.08 and Section 29.05,
Tenet shall have the right to contract with a third party to perform any of the
Core Obligations.  In the event Tenet contracts with a third party to perform
any Core Obligations, PSC shall cooperate with Tenet and such third party to the
extent reasonably required by THC, including provision of (1) written
requirements, standards and procedures for Tenet systems operations maintained
by PSC so that the enhancements or developments of such third party may be
operated by PSC, (2) assistance and support services to such third party at the
applicable then-current Special Services Hourly Rate, and (3) if permitted by
third party vendors, access to the Software and the Machines as may be
reasonably required by such third party and approved by THC in connection with
such Core Obligations.  THC shall require such third parties to comply with
PSC’s reasonable requirements regarding operations, data center standards and
security and to sign a non-disclosure agreement with PSC in a form reasonably
acceptable to PSC.  PSC will provide to such third parties or to THC, upon
request, copies of any such reasonable requirements regarding operations, data
center standards and security.  In the event THC exercises its rights under this
Section 6.10, PSC and THC will evaluate the impact of such exercise on the
Performance Standards and any related Performance Credits and PSC and THC will
modify such Performance Standards and any such related Performance Credits
accordingly.

ARTICLE 7.                                                        THIRD PARTY
CONTRACT ADMINISTRATION AND MANAGEMENT.

7.01         PSC Responsibilities. Throughout the Term, PSC shall be responsible
for administering and maintaining the Third Party Agreements.  PSC shall use
best commercial efforts as agreed upon by THC and PSC to reduce THC’s financial
responsibility with respect to the Third Party Agreements.  PSC shall provide
THC with reasonable notice of any renewal, termination or cancellation dates and
fees in respect of the Third Party Agreement.  PSC may, upon THC’s consent, to
the extent permitted by the Third Party Agreements, modify, terminate or cancel
any such Third Party Agreements.  Any modification, termination or cancellation
fees or charges imposed upon Tenet in connection with any such modification,
termination or cancellation without THC’s consent shall be paid by PSC.

7.02         Performance Under Agreements.  Each of THC and PSC shall promptly
inform the other Party of any breach of, or misuse or fraud in connection with,
any Third Party Agreements and shall cooperate with the other Party to prevent
or stay any such breach, misuse or fraud.  PSC shall pay all amounts due

32


--------------------------------------------------------------------------------


for any penalties or charges incurred by Tenet as a result of (1) the breach of,
or misuse or fraud in connection with, any Third Party Agreement by Tenet or its
employees, contractors (other than PSC), agents or representatives if PSC (a)
has actual knowledge, or reasonably should have had actual knowledge, of such
breach, fraud or misuse and (b) fails to notify THC of such breach, fraud or
misuse; or (2) the breach of, or misuse or fraud in connection with, any Third
Party Agreement by PSC, PSC Project Personnel or PSC Company Contractors;
provided, however with respect to clause (1), PSC shall only be liable for
amounts incurred after PSC has actual knowledge, or reasonably should have had
actual knowledge, of such breach, fraud or misuse.

7.03         Third Party Invoices. PSC shall receive all Third Party Agreement
Invoices.  PSC shall review and correct any errors in and pay the Third Party
Agreement Invoices for services which accrue on or after the Effective Date as
well as those errors, if any, which accrued under the 2001 Agreement.  Any
administration or maintenance fees of PSC in connection with the Third Party
Agreement Invoices [**].  [**] shall be responsible for any late fees in respect
of the Third Party Agreement Invoices for services which accrue on or after the
Effective Date, as well as those late fees, if any, which accrued under the 2001
Agreement, [**].

7.04         Appointment as Agent. THC hereby appoints PSC as Tenet’s sole,
limited purpose agent for all administration and maintenance matters pertaining
to the Third Party Agreements.

ARTICLE 8.                                                        SPECIAL
SERVICES.

8.01         Special Services.  THC may, from time to time after the Effective
Date and subject to Section 8.08, request that PSC perform Special Services. 
Following receipt of such request, PSC shall, as soon as reasonably practicable,
notify THC as to whether PSC desires to perform such Special Services as
follows:

(1)           Project Services Schedules.  With respect to any Special Services
that (i) require twelve (12) months or more to perform; or (ii) the total
estimated charges (including charges for the Special Services and any charges
for hardware, software, implementation, travel, ongoing expenses and any other
charges or expenses) will exceed five hundred thousand dollars ($500,000.00); or
(iii) will be charged on a fixed fee basis (e.g., Special Services charged at a
fixed price or at a monthly rate); or (iv) include any ongoing Special Services
Performance Standards; or (v) include any ongoing fees or expenses, if PSC
desires to perform such Special Services:

33


--------------------------------------------------------------------------------


(a)           PSC shall provide to THC, as soon as reasonably practicable
following receipt of THC’s request, a proposal for such Special Services
substantially in the form of a “Form Project Services Schedule” approved by the
Management Committee (a “PSS Proposal”).

(b)           In the event THC elects to have PSC perform the Special Services
described in a PSS Proposal, THC and PSC shall execute the PSS Proposal.  Once
THC and PSC have duly executed a PSS Proposal in accordance with this Section
8.01(1)(b), such PSS Proposal shall constitute a “PSS” or a “Project Services
Schedule” and shall be binding on the Parties and PSC shall provide to Tenet the
Special Services set forth in such PSS.  PSC shall not begin performing any such
Special Services until a PSS has been duly executed by THC and PSC pursuant to
this Section 8.01(2)(b).

(2)           Service Requests.  With respect to any Special Services that (i)
will be charged on a time and materials basis at an hourly rate; (ii) require
less than twelve (12) months to perform; (iii) the total estimated charges
(including charges for the Special Services and charges for any hardware,
software, implementation, travel and any other expenses or charges) will not
exceed five hundred thousand dollars ($500,000.00); and (iv) do not include any
ongoing Special Services Performance Standards or any ongoing fees or expenses,
if PSC desires to perform such Special Services:

(a)           PSC shall provide to THC, as soon as reasonably practicable
following receipt of THC’s request, a proposal for such Special Services (i) via
the SR Tracker system, the OPAS system, the eProject system or another mutually
agreed upon electronic system, or (ii) via email, or (iii) in a hard-copy; each
substantially in the form of a “Form Service Request” approved by the Management
Committee (a “Service Request Proposal”).

(b)           Each Service Request Proposal shall include (i) a description of
the scope of such Special Services; (ii) an estimated schedule for commencing
and completing such Special Services (i.e., the term); (iii) whether PSC will
utilize PSC Onshore Resources or PSC India Resources, or PSC Other Offshore
Resources located in offshore PSC Service Locations that (A) are listed in
Exhibit 7 without a notation in such exhibit that approval by the Management
Committee is required for PSC to provide services at such locations, or (B) have
been approved by the Management Committee, to provide such Special Services;
(iv) an estimate of the hours necessary to perform the Special Services; (v) the
applicable charges for such Special Services (i.e., the applicable Special
Services Hourly Rate); (vi) applicable Tenet billing information (CER # or
facility/department/sub-account codes); and (vii) if applicable (A) a
description of any hardware, software, implementation and training PSC shall
provide under the Service Request Proposal and the estimated charges for such
items, (B) any travel necessary for PSC Project

34


--------------------------------------------------------------------------------


Personnel to provide such Special Services and the estimated travel expenses for
such travel; and (C) any acceptance criteria relating to such Special Services. 
PSC shall only provide Special Services under a Service Request from PSC Service
Locations listed in Exhibit 7 or that were approved by the Management Committee.

(c)           In the event THC elects to have PSC perform the Special Service
described in a Service Request Proposal:

(i)            If the Service Request Proposal was submitted utilizing one of
the electronic systems identified in Section 8.01(2)(a)(i), THC shall approve
the Service Request Proposal via such system; or

(ii)           if the Service Request Proposal was submitted via email, THC
shall approve the Service Request Proposal via email; or

(iii)          if the Service Request Proposal was submitted via the document
identified in Section 8.01(2)(a)(iii), THC and PSC shall execute such document.

(d)           Once THC has approved, or THC and PSC have executed, as the case
may be, a Service Request Proposal in accordance with Section 8.01(2)(c), such
Service Request Proposal shall constitute a “Service Request” and shall be
binding on the Parties.  PSC shall not begin performing any such Special
Services until THC has approved, or THC and PSC have executed, as the case may
be, a Service Request Proposal pursuant to Section 8.01(2)(c).

(e)           In any event, a Tenet vice president may determine that a Special
Service of the type described in Section 8.01(2) may be agreed to pursuant to a
Service Request, in which case the Tenet vice president shall execute or
approve, as the case may be, the applicable Service Request.

(3)           If PSC becomes aware that the actual resources (including
software, hardware, human and run-time resources) expended by PSC or PSC Company
Contractors in performing the Special Services pursuant to a PSS or Service
Request exceed or are likely to exceed the estimated resources set forth in such
PSS or Service Request, PSC shall promptly notify THC of the extent, or likely
extent, that the actual resources exceed or are expected to exceed the
anticipated resources.  PSC shall within [**] days of giving such notice perform
a root-cause analysis to identify the cause of the need for such excess
resources and provide a report detailing the circumstances resulting in the need
for such excess resources.  Neither THC nor any THC Affiliate shall be
responsible for such excess costs associated with such PSS or Service Request
unless THC approves such costs in advance.  If THC does not approve such costs,
PSC shall no longer be obligated to continue to provide the Special Services
subject to such PSS or Service Request.  In

35


--------------------------------------------------------------------------------


the event of such excess resources, unless otherwise specified in the
application PSS or Service Request[**].  PSC shall be responsible for any
resources expended by PSC or PSC Company Contractors in performing the Special
Services that exceed the estimated resources set forth in the applicable PSS or
Service Request that are not approved by THC.

(4)           If THC does not approve a PSS Proposal or Service Request Proposal
as set forth in Section 8.01(2)(b) or Section 8.01(3)(c), PSC shall not perform
such Special Services and Tenet shall have the right to contract with a third
party for such services, as set forth in Section 8.08.

8.02         Continuing Special Services Schedules.  With respect to the Special
Services contracted for under the Continuing Special Services Schedules, such
Continuing Special Services Schedules shall continue under this Agreement,
subject to any amendments to such Continuing Special Services Schedules set
forth in Exhibit 19, which shall contain amendments to certain agreed upon
Continuing Special Services Schedules that are not calculated on an hourly basis
to account for the then-current and applicable Special Services Hourly Rates.

8.03         Development Services. As Special Services, PSC shall provide, upon
THC’s request, resources for use in connection with new projects or such other
services designated by Tenet, including consulting services and developing,
modifying and enhancing such existing and new applications as may be requested
by THC (the “Development Services”).  Development Services do not include (1)
implementing the Core Project, (2) performing Core Enterprise Applications
Maintenance, (3) providing operational or administrative support or (4)
providing any other services otherwise included in the Core Obligations.  If
Tenet requests such Development Services, the Parties shall follow the PSS or
Service Request procedures set forth in this Article 8.

8.04         Development Baseline Annual Hours.  As Special Services, each
Contract Year PSC shall provide PSC Onshore Resources to perform Development
Services consisting of at least the number of person hours set forth below (the
“Development Baseline Annual Hours”):

 



Contract Year

 

Development Baseline
Annual Hours
(Number of Person Hours)

1

 

[**]

2

 

[**]

3

 

[**]

4

 

[**]

5

 

[**]

6

 

[**]

7

 

[**]

8

 

[**]

9

 

[**]

10

 

[**]

 

36


--------------------------------------------------------------------------------


Subject to Section 8.01, PSC shall increase or decrease the amount of the
resources providing Development Services according to THC’s request for
Development Services.  Development Services provided pursuant to this Article 8
shall be charged on a time and materials basis at the then-current applicable
Special Services Hourly Rate or on a fixed fee basis as specified in the
applicable PSS or Service Request.  Each month, in accordance with Section
22.01, PSC shall issue a credit to THC in an amount equal to the Development
Baseline Monthly Hours for such month multiplied by the then-current Onshore
Special Services Hourly Rate.

8.05         Special Services Timeframe.  PSC shall perform the Special Services
in accordance with the schedule, if any, set forth in the PSS or Service
Request, as applicable.

8.06         Special Services Acceptance Tests.  As part of Special Services,
THC and PSC shall perform the mutually agreed upon acceptance test(s) for such
Special Services, if any, set forth in the PSS or Service Request, as applicable
(“Special Services Acceptance Tests”).

8.07         Minimum Commitment for Special Services.  During each of the first
[**] Contract Years, THC agrees to procure from PSC Special Services to be
performed by PSC in an amount equal to [**] dollars ($[**]) in excess of an
amount equal to the Development Baseline Annual Hours for such Contract Year
multiplied by the then-current Onshore Special Services Hourly Rate.

8.08         Third Party Services.  Notwithstanding any request made to PSC or
the submission of a PSS Proposal or a Service Request Proposal by PSC pursuant
to Section 8.01, Tenet shall have the right to contract with a third party to
perform any services which are in addition to, or outside the scope of, the
then-current Services or which require resources not covered by the Fees or
require additional start-up expenses (the “Third Party Services”).  If Tenet
contracts with a third party to perform any Third Party Services, PSC shall
cooperate with Tenet and such third party to the extent reasonably required by
THC, including provision of (1) written requirements, standards and procedures
for the Systems maintained by PSC under this Agreement so that enhancements or
developments of such third party may be operated by PSC, (2) assistance and
support services to such third party at the then-current applicable Special
Services Hourly Rate, and (3) access to the Software and the Machines as may be
reasonably required by such third party

37


--------------------------------------------------------------------------------


and approved by THC in connection with such Third Party Service.  THC shall
require such third parties to comply with PSC’s reasonable requirements
regarding operations, data center standards and security.  PSC shall cooperate
with such Third Party Service provider at THC’s request, provided the Third
Party Service provider complies with any written requirements, standards and
policies for system operations provided to Tenet by PSC.  THC agrees to consider
recommendations from PSC regarding the technical architecture or environment for
any such Third Party Service.  If a Third Party Service provider fails to comply
with PSC’s reasonable requirements regarding operations, data center standards
and security, PSC and THC will evaluate the effect of such failure to cooperate
on PSC’s ability to achieve the Performance Standards and PSC and THC will
modify the Performance Standards and related Performance Credits accordingly.

ARTICLE 9.                                                        CUSTOMER
SATISFACTION.

9.01         Baseline Customer Satisfaction Survey.  The ISD survey, dated
October  2006, which was conducted by PSC under the 2001 Agreement, shall serve
as the baseline for measurement of ISD performance improvements described in
Section 9.02.

9.02         Annual Customer Satisfaction Survey. Upon request by THC, but not
more often than once every 12 months during the Term and as part of the Core
Obligations, PSC shall conduct a customer satisfaction survey of the senior
managers of the ISD which shall focus on satisfaction with the functional
interface between Tenet and PSC (“Annual Customer Satisfaction Survey”).  The
general scope, content, and methodology for conducting an Annual Customer
Satisfaction Survey shall be in accordance with PSC’s then-current corporate
standards for conducting customer satisfaction surveys of its customers;
provided, however, such standards shall at least cover overall customer
satisfaction and attributes relating to responsiveness, competence (e.g.,
accuracy/quality), timeliness, communication, and reliability. The timing of the
Annual Customer Satisfaction Surveys is subject to THC’s approval.  At THC’s
request, PSC shall provide THC and the Management Committee with a summary (in
form and substance satisfactory to THC) of the results of any Annual Customer
Satisfaction Survey conducted by PSC pursuant to this Section 9.02.  It is the
goal of PSC to achieve at least [**] percent customer satisfaction for such
survey.  In the event that such customer satisfaction level falls below [**]
percent at any time during the Term, PSC shall use best commercial efforts to
increase the customer satisfaction level to at least [**] percent within [**]
months of the initial determination that such customer satisfaction level fell
below [**] percent.  In the event that PSC fails to increase the customer
satisfaction level to [**] percent within such [**] month period, PSC shall, as
soon as reasonably practicable, perform an analysis to identify the cause of
such failure and provide THC with a report detailing the cause of, and
containing recommendations for

38


--------------------------------------------------------------------------------


correcting, such failure.  PSC agrees that increasing measured customer
satisfaction shall be a key performance incentive for compensation for key
executives assigned to the Tenet account.

9.03         End-User Customer Satisfaction Surveys.  PSC shall conduct periodic
end user customer satisfaction surveys as follows, which survey may be reviewed
and updated annually by the Management Committee:

(1)           With respect to incident tickets created by the PSC Help Desk in
which an end user email is listed in the email field, the PSC Help Desk system
randomly selects 1 out of every 3 such tickets and automatically sends an email
to the listed email address, which requests the end user to complete an on-line
satisfaction survey via a link contained in the email (“End User Satisfaction
Survey”).

(2)           The End User Satisfaction Survey currently resides on the eTenet
Tenet Enterprise Applications Software system and consists of a questionnaire
containing a standard set of questions relating to the end user’s satisfaction
with respect to the quality of the assistance provided to the end user in
response to the incident ticket.  The questionnaire as of the Effective Date is
set forth in Exhibit 20.  If the end user elects to complete the End User
Satisfaction Survey, the end user accesses the questionnaire via the email link
described in Section 9.03(1) and completes, and submits, the questionnaire
on-line.

(3)           PSC will provide a monthly report to THC containing an analysis of
the End User Satisfaction Surveys completed and submitted during the prior
month.

(4)           At THC’s request, the Management Committee shall meet to discuss
any modifications to the questionnaire or to the format of the monthly report;
provided, however, the questionnaire and the format of the monthly report must
be consistent for the entire Tenet account.

ARTICLE 10.                                                  PERFORMANCE
STANDARDS.

10.01       2001 Core Obligations. From the Effective Date until the
Commencement Date, PSC shall provide the 2001 Core Obligations at least at the
2001 Core Performance Standards, subject to the provisions of Exhibit 5 to the
2001 Agreement.

10.02       Core Performance Standards.  From the Commencement Date through the
Term, PSC shall provide the Core Obligations at least at the Core Performance
Standards described in Exhibit 5 [Core Performance Standards and Core
Performance Credits], subject to the provisions of  such Exhibit 5.

39


--------------------------------------------------------------------------------


10.03       Special Services.

(1)           Special Services Performance Standards. With respect to any
Special Services with Special Services Performance Standards set forth in the
applicable PSS or the Service Request or for which the Parties have otherwise
agreed in writing to certain Special Services Performance Standards, PSC shall
provide such Special Services in accordance with the applicable Special Services
Performance Standards, subject to the provisions set forth in the applicable PSS
or Service Request.

(2)           Continuing Special Services Performance Standards. With respect to
any Special Services with Continuing Special Services Performance Standards set
forth in the applicable Continuing Special Service Schedule or for which the
Parties have otherwise agreed in writing to certain Continuing Special Services
Performance Standards, PSC shall provide such Special Services in accordance
with the applicable Continuing Special Services Performance Standards, subject
to the provisions set forth in the applicable Continuing Special Services
Schedule.

10.04       Adjustment of Performance Standards. The Management Committee shall
review during the last quarter of every Contract Year and may adjust, as
appropriate, and as agreed upon by THC and PSC, the Performance Standards for
the following Contract Year.  In addition, either THC or PSC may, at any time
upon notice to the other Party, initiate discussions to review and, upon
agreement by the Management Committee, adjust any Performance Standard which
such Party in good faith believes is inappropriate at that time.

10.05       Additional Performance Standards.

(1)           Within [**] of the Commencement Date, PSC and THC shall recommend 
additional Core Performance Standards for certain of the Tenet Enterprise
Applications Software set forth in Exhibit 3 [Applications Software] for review
by the Management Committee.  Upon agreement of any such additional Core
Performance Standards by THC and PSC, the Parties shall execute an amendment to
Exhibit 5 [Core Performance Standards and Core Performance Credits] to document
such mutually agreed upon additional Core Performance Standards.  Commencing on
the mutually agreed upon effective date for such additional Core Performance
Standards as set forth in such amendment, PSC shall perform the Core Obligations
related to such agreed upon priority Tenet Enterprise Software Applications in
accordance with the additional Core Performance Standards included in such
amendment to Exhibit 5.

(2)           Within [**] of the Commencement Date, PSC and THC shall establish
and document a process to implement Core Performance Standards on

40


--------------------------------------------------------------------------------


other agreed upon Tenet Enterprise Applications Software (other than priority
Tenet Enterprise Applications Software referenced in Section 10.05(1)) and any
new Tenet Enterprise Applications Software for review by the Management
Committee.  Upon agreement of such process by THC and PSC, such process shall be
documented in an amendment to this Article 10 or Exhibit 5 [Core Performance
Standards and Core Performance Credits].  Upon the execution of such amendment
by PSC and THC, PSC shall implement such process.

10.06       Reports. As part of the Core Obligations, PSC shall provide monthly
performance reports to THC in a form agreed upon by THC and PSC.

10.07       Root-Cause Analysis.  Upon the earlier of the identification by PSC
or receipt of notice from THC that the Services have not been provided in
accordance with the Performance Standards, PSC shall within [**] days (1)
perform a root-cause analysis to identify the cause of such failure, (2) correct
such failure, (3) provide THC with a report detailing the cause of, and
procedure for correcting, such failure and (4) provide THC with reasonable
evidence that such failure will not reoccur.

10.08       Offshore Disruptions.  In the event that Contingency Plans are
invoked pursuant to Section 13.08, the applicable Performance Standards shall be
temporarily adjusted pursuant to Section 13.08.

ARTICLE 11.                                                  BENCHMARKING.

11.01       Benchmark Overview.  At THC’s request, THC and PSC shall agree upon
and document the Industry Benchmarking Process or the Offshore Benchmarking
Process, or both, within one hundred eighty (180) days of THC’s request in order
to ensure that (1) PSC provides Tenet with technology and Performance Standards
equal to or greater than [**] (“Industry Benchmark”); and (2) the quality of the
Services being performed by PSC India Resources, PSC Mexico Resources and PSC
Other Offshore  Resources is equal to or greater than [**] (“Offshore
Benchmark”).

11.02       Benchmarker. Subject to Section 11.03, no more than [**], one or
both of the Benchmarks shall be conducted by PSC representatives who, in each
case, shall be acceptable to THC (the “PSC Benchmarker”).  Notwithstanding the
foregoing, at THC’s option, no more than [**], one or both of the Benchmarks 
may be conducted by a third party selected in accordance with this Section 11.02
and paid for by THC (the “Third Party Benchmarker”).  If THC elects to engage a
Third Party Benchmarker, THC shall provide PSC with notice of its intention to
retain a Third Party Benchmarker.  Within five business days of PSC’s receipt of
such notice, PSC shall provide THC with a list of three third party benchmarkers
acceptable to PSC (each, a “Qualified Benchmarker”).  THC may engage any

41


--------------------------------------------------------------------------------


Qualified Benchmarker to act as the Third Party Benchmarker.  If PSC fails to
provide THC with a list of three Qualified Benchmarkers within five business
days of PSC’s receipt of notice, THC may, at its sole discretion, engage any
third party benchmarker to act as the Third Party Benchmarker.  Any Third Party
Benchmarker must execute a non-disclosure agreement in a form acceptable to PSC.

11.03       Benchmark. Subject to Section 11.02, at THC’s request, the
Benchmarker shall conduct one or both of the Benchmarking Processes [**] during
the Term.  Within thirty (30) days of THC’s request, THC and PSC shall agree
upon the period during which the one or both of the Benchmarking Processes shall
be conducted [**].

11.04       Benchmark Information. THC and PSC shall jointly determine the
Benchmark Information.  THC and PSC shall (1) review the Benchmark Information
and (2) schedule a meeting to address any issues either Party may have with the
Benchmark Information.  PSC shall provide the Benchmark Information benchmarked
by the PSC Benchmarker (including, with respect to the Industry Benchmark,
information relating to other customer sites, if available) at no additional
cost to THC.

11.05       Benchmarking Results. Within sixty (60) days after the completion of
the Benchmarking Processes conducted in such Contract Year, the Benchmarker(s)
shall deliver the Benchmark Results in a written report, including
identification of the figures and supporting documentation, to the Management
Committee.

11.06       Benchmark Results Review Period and Adjustments. THC and PSC shall
review the Benchmark Results during the Benchmark Review Period.

(1)           Industry Benchmark Results.  In the event the Management Committee
agrees with the Industry Benchmark Results, [**].

(2)           Offshore Benchmark Results. In the event the Management Committee
agrees with the Offshore Benchmark Results, [**].

(3)           In the event either Party disputes the Benchmark Results within
the Benchmark Review Period, the Benchmark Results shall be subject to the
dispute resolution procedures set forth in Article 32.

ARTICLE 12.                                                  SERVICE LOCATIONS.

12.01       Service Locations. The Services shall be provided from the PSC
Service Locations and the Tenet Service Locations set forth in Exhibit 7
[Service

42


--------------------------------------------------------------------------------


Locations]. PSC shall not provide services to a third party from a Tenet Service
Location without THC’s consent.

12.02       Physical Security Procedures.  As part of the Core Obligations, PSC
shall maintain and enforce at the PSC Service Locations safety and physical
security procedures that are at least (1) equal to industry standards for such
Service Locations and (2) as rigorous as those procedures in effect at the PSC
Service Locations as of the Effective Date.  As part of the Core Obligations,
PSC shall comply with the safety and physical security procedures that are in
effect at the Tenet Service Locations as may be reasonably required by THC.

12.03       Security Relating to Competitors. If (1) PSC provides the Services
to Tenet from a PSC Service Location that is shared with a third party or third
parties and (2) any part of the business of PSC or any such third party is now
or in the future competitive with Tenet’s business, then PSC, at THC’s request,
shall develop a process, subject to approval of THC, to restrict access in any
such shared environment to THC’s Confidential Information so that the PSC
Personnel and PSC Company Contractors engaged in such competitive business shall
have no access to THC’s Confidential Information. In the event of the occurrence
of the situation described in this Section 12.03, PSC will document such process
in the Management Procedures Manual.

ARTICLE 13.                                                  GLOBALIZATION.

13.01       IT Migration and Risk Mitigation Plan.  PSC will perform the
migration activities described in this Article 13 in accordance with the IT
Migration and Risk Mitigation Plan set forth in Exhibit 15 [IT Migration and
Risk Mitigation Plan] (the “IT Migration Plan”).

13.02       Implementation of Tier 1 Offshore Services.  PSC shall implement the
Tier 1 Offshore Services in accordance with the IT Migration Plan.  The IT
Migration Plan identifies the PSC Service Locations where such services shall be
implemented and describes the obligations and tasks of PSC and Tenet with
respect to such migration.  Except as set forth in Section 13.09, the
implementation activities of the Tier 1 Offshore Services shall commence on the
Effective Date and such implementation is estimated to be completed by December
31, 2007.

13.03       Implementation of Tier 2 Offshore Services.

(1)           Agreed Tier 2 Offshore Services.  PSC shall implement the Agreed
Tier 2 Offshore Services in accordance with the IT Migration Plan.  The IT
Migration Plan identifies the PSC Service Locations where such services shall be
implemented and describes the obligations and tasks of PSC and Tenet with
respect

43


--------------------------------------------------------------------------------


to such migration.  Except as set forth in Section 13.09, the implementation
activities of the Agreed Tier 2 Offshore Services shall commence on the
Effective Date and such implementation is estimated to be completed within two
(2) years.

(2)           Optional Tier 2 Offshore Services.  THC is under no obligation to
approve the implementation of the Optional Tier 2 Offshore Services to India. 
THC shall have the option to elect whether PSC migrates the performance of the
Optional Tier 2 Offshore Services to India.  If THC elects to have PSC migrate
any of the Optional Tier 2 Offshore Services to India, THC shall provide PSC
with written notice.  Within ninety (90) days after receipt of THC’s written
notice, PSC shall commence the implementation of the Optional Tier 2 Offshore
Services for the Optional Tier 2 Tenet Software identified in THC’s notice in
accordance with the IT Migration Plan; provided, however, prior to commencement
of the migration activities associated with the Optional Tier 2 Offshore
Services for each Optional Tier 2 Tenet Software application identified in THC’s
notice, the IT Migration Plan shall be amended by the Parties to identify the
time frame and any other migration specifications for the completion of the
migration for each such application.  Upon the completion of the migration of
the Optional Tier 2 Offshore Services for each Option Tier 2 Tenet Software
application identified in THC’s notice, the Core Enterprise Annual Fee shall be
decreased in an amount equal to the Optional Tier 2 Offshore Fee Adjustment for
such application.  There shall be no adjustment to the Core Enterprise Annual
Fee if THC does not provide approval for the migration of the performance of any
of the Optional Tier 2 Offshore Services from the United States.

13.04       Migration of Special Services.  THC shall have the option to elect
whether PSC performs any Special Services utilizing PSC Onshore Resources, PSC
India Resources, PSC Mexico Resources or PSC Other Offshore Resources.  Prior to
the performance of any Special Services by PSC India Resources, PSC Mexico
Resources or PSC Other Offshore Resources (“Offshore Special Services”), the
Parties shall enter into a PSS or Service Request to identify (1) the applicable
Special Services, (2) whether such Special Services will be performed by PSC
India Resources or PSC Other Offshore Resources located in offshore PSC Service
Locations that (a) are listed in Exhibit 7 without a notation in such exhibit
that approval by the Management Committee is required for PSC to provide
services at such locations, or (b) have been approved by the Management
Committee, and (3) the costs and fees associated therewith.  If the Parties
agree that a migration and risk management plan for such Special Services is
necessary, such migration and risk management plan shall be agreed upon and
included in such PSS or Service Request or otherwise documented in writing. 
Notwithstanding the foregoing, with respect to any Special Services or
Additional Core Obligations to be provided offshore that are substantially
similar to Tier 1 Offshore Services or Tier 2 Offshore Services, the applicable
Contingency Plan(s) set forth in Exhibit 1 shall be deemed the Contingency
Plan(s) for such services.

44


--------------------------------------------------------------------------------


13.05       Relocation of Services from Countries Outside the United States Due
to PSC Material Breach.

(1)           If PSC commits a material breach of its obligations under this
Agreement with respect to its performance of any Services previously implemented
in countries outside the United States (e.g., Core Obligations implemented in
India or Mexico, as applicable, pursuant to Section 13.02 or 13.03), and PSC
does not either:

(a)           cure the breach within forty-five (45) days of its receipt of the
Notice of Breach from THC; or

(b)           if such breach cannot reasonably be cured within such forty-five
day period, provide to THC within forty-five (45) days of its receipt of THC’s
Notice of Breach, a commercially reasonable plan to cure such breach that is
acceptable to THC (which acceptance THC will not withhold if such plan is
commercially reasonable) (“Offshore Remediation Plan”), which plan may not
include increased or additional fees or an unreasonably long cure period (i.e.,
the Offshore Remediation Plan will be deemed not commercially reasonable if it
includes increased or additional fees or an unreasonably long cure period), but
may include relocating the Services that are the subject of the breach to one or
more PSC service centers in the United States or to one or more PSC service
centers in other countries outside the United States (where PSC has the
necessary facilities and staff to provide such Services), or a combination of
both, then:

No later than one hundred five (105) days of PSC’s receipt of THC’s Notice of
Breach (unless the Parties mutually agree to an extension), THC may provide
further written notice to PSC to relocate the performance of the Services that
are the subject of the breach back to the United States or to another country
outside the United States (where PSC has the necessary facilities and staff to
provide such Services) (“Notice of Offshore Relocation”).  Within [**] of PSC’s
receipt of such Notice of Offshore Relocation and [**] in the Core Enterprise
Annual Fee with respect to a material breach of Core Obligation services
previously implemented in countries outside the United States, or [**] in the
Special Services Fees with respect to a material breach of Offshore Special
Services previously implemented in countries outside the United States,
whichever is applicable, PSC shall relocate such Services in accordance with the
Notice of Offshore Relocation.

(2)           If THC accepts the Offshore Remediation Plan, THC shall provide
PSC with written notice of such acceptance within sixty (60) days of THC’s
receipt of the Offshore Remediation Plan.  Upon PSC’s receipt of THC’s notice of
acceptance, PSC shall commence relocating the Services that are the subject of
the breach in accordance with the Offshore Remediation Plan; provided, however,
if PSC receives such THC notice of acceptance after PSC has cured the breach
(i.e.,

45


--------------------------------------------------------------------------------


between PSC’s submission of the Offshore Remediation Plan and PSC’s receipt of
THC’s notice of acceptance, PSC cured the breach), PSC will not be obligated to
relocate such Services in accordance with the Offshore Remediation Plan,
however, PSC shall notify THC of such cure if THC is not already aware of such
cure.

(3)           If THC rejects the Offshore Remediation Plan because THC
determined such plan is not commercially reasonable and PSC disputes THC’s
determination, such dispute shall be resolved in accordance with Article 32.  In
such event, THC may not provide PSC with a Notice of Offshore Relocation and PSC
shall not be obligated to relocate the performance of the Services that are the
subject of the breach unless and until it is determined through the dispute
resolution process set forth in Article 32 that the Offshore Remediation Plan
was commercially unreasonable.

(4)           Except as may otherwise be determined pursuant to the dispute
resolution process set forth in Article 32 as described in Section 13.05(3),
[**] will be responsible for all one-time transition costs and increased Sales
Tax, if any, associated with the relocation of such Services pursuant to this
Section 13.05.

(5)           Except as may otherwise be determined pursuant to the dispute
resolution process set forth in Article 32 as described in Section 13.05(3),
PSC’s relocation of such Services pursuant to this Section 13.05 shall be [**]
in the Core Enterprise Annual Fee with respect to a material breach of offshore
Core Obligation services, or [**] in the Special Services Fees with respect to a
material breach of Offshore Special Services; provided, however:

(a)           with respect to any Core Obligation services that are the subject
of the breach, if the operational costs incurred by PSC in performing such Core
Obligation services due to the relocation pursuant to this Section 13.05 are
[**], the Core Enterprise Annual Fee shall be [**]; and

(b)           with respect to any Offshore Special Services that are the subject
of the breach, (i) if such Offshore Special Services were being provided on a
time and materials basis at the applicable Special Services Hourly Rate (or at a
monthly rate calculated utilizing the applicable Special Services Hourly Rate),
and the Special Services Hourly Rate applicable to the country to which such
Offshore Special Services are being relocated pursuant to this Section 13.05 is
[**] than the Special Services Hourly Rate for the country from which such
Offshore Special Services are being relocated, the Special Services Hourly Rate
applicable to the [**] shall apply on and after the date PSC begins performing
such Offshore Special Services in such country; or (ii) if such Offshore Special
Services were being provided on a fixed price basis, the Special Services Fees
shall [**].

46


--------------------------------------------------------------------------------


(6)           Upon the occurrence (but not before the occurrence) of an event
described in Section 13.05(6)(a) or (b), whichever is applicable, (1) if Core
Obligation services are the subject of a material breach, THC may elect to
terminate such Core Obligation services, or terminate the Agreement in
accordance with Section 28.03; or (2) if Offshore Special Services are the
subject of the breach, THC may terminate the PSS or the Service Request that is
the subject of the material breach, as applicable, in each case, by providing
PSC with further written notice.  Termination of a PSS or Service Request in
accordance with this Section 13.05(6) shall be in lieu of THC’s right to
terminate the Agreement set forth in Section 28.03, but is in addition to THC’s
other termination rights set forth in the Agreement.

(a)           If THC approves the Offshore Remediation Plan and PSC (i) fails to
relocate the performance of such Services in accordance with the Offshore
Remediation Plan, or (ii) relocates the performance of such Services in
accordance with the Offshore Remediation Plan, but still fails to cure the
material breach, in either case within the time frame set forth in the Offshore
Remediation Plan following PSC’s receipt of THC’s notice of acceptance pursuant
to Section 13.05(2).

(b)           If THC provides PSC with a Notice of Offshore Relocation and PSC
fails to (i) relocate the performance of such Services to the United States, or
to one of the other countries, if any, specified in THC’s Notice of Offshore
Relocation, or (ii) relocates the performance of such Services to the United
States, or to one of the other countries, if any, specified in THC’s Notice of
Offshore Relocation, but still fails to cure the material breach, in either
case, within thirty (30) days of PSC’s receipt of such Notice of Offshore
Relocation.

13.06       Withdrawal of Approval of Migration/Relocation of Services Not
Related to PSC Material Breach.  In addition to THC’s rights under Section 13.05
due to a material breach by PSC, THC may, at its option, (i) withdraw its
approval to implement Tier 1 Offshore Services or Tier 2 Offshore Services
offshore pursuant to Section 13.02 or Section 13.03 prior to the implementation
of such services (or during the implementation such services); (ii) elect the
relocation of any or all Core Obligation services previously implemented in
countries outside the United States (e.g., Core Obligations implemented in India
or Mexico, as applicable, pursuant to Section 13.02 or 13.03); (iii) withdraw
its approval of the performance of Offshore Special Services by PSC India
Resources, PSC Mexico Resources or PSC Other Offshore Resources PSC pursuant to
Section 13.04 prior to the implementation of such services (or during the
implementation such services); or (iv) elect the relocation of any or all
Offshore Special Services then-currently being performed by PSC India Resources,
PSC Mexico Resources or PSC Other Offshore Resources as follows:

(1)           Withdrawal of Approval for Tier 1 Offshore Services.  With respect
to Tier 1 Offshore Services that have not previously been implemented in

47


--------------------------------------------------------------------------------


India or Mexico pursuant to Section 13.02, if THC wishes to withdraw its
approval for PSC to implement any or all of such Tier 1 Offshore Services, THC
shall request from PSC and PSC shall provide to THC within ten (10) days of
PSC’s receipt of request from THC, a quote describing the estimated increased
actual, reasonable costs to PSC to perform such Tier 1 Offshore Services in the
United States as compared to the costs PSC would have incurred in performing
such services in India or Mexico, as applicable, plus a reasonable mark-up.  If
THC approves such quote in writing, or the Parties otherwise agree in writing
upon an increase in the Core Enterprise Annual Fee, PSC shall not migrate to
India or Mexico, as applicable, any of the Tier 1 Offshore Services identified
in THC’s notice.  In addition, effective as of the Commencement Date, the Core
Enterprise Annual Fee shall be increased (retroactively if THC’s notice is
received after the Commencement Date) in an amount equal to the approved quoted
amount or the Parties agreed upon increase, as the case may be.  In addition,
THC shall reimburse PSC for reasonable expenses, if any, incurred by PSC to
prepare for the implementation that is the subject of THC’s withdrawal.

(2)           Withdrawal of Approval for Agreed Tier 2 Offshore Services.  With
respect to each Agreed Tier 2 Tenet Software application for which Agreed Tier 2
Offshore Services have not previously been implemented in India pursuant to
Section 13.03(1), THC may withdraw its approval to implement the Agreed Tier 2
Offshore Services in India for such Agreed Tier 2 Tenet Software application by
providing PSC with written notice of withdrawal.   If THC exercises such
election, upon PSC’s receipt of THC’s notice, PSC shall not migrate to India any
of the Agreed Tier 2 Offshore Services for the Agreed Tier 2 Tenet Software
application identified in THC’s notice of withdrawal.  In addition, (a)
effective as of the Commencement Date, the Core Enterprise Annual Fee shall be
increased (retroactively if THC’s notice is received after the Commencement
Date) in an amount equal to the sum of the Tier 2 Offshore Fee Adjustments for
the Tier 2 Tenet Software applications identified in THC’s notice of withdrawal;
and (b) THC shall reimburse PSC for reasonable expenses, if any, incurred by PSC
to prepare for the implementation that is the subject of THC’s withdrawal.  If
such withdrawal occurs during the implementation of such Agreed Tier 2 Offshore
Services and Tenet desires to relocate any Agreed Tier 2 Offshore Services
previously implemented offshore, Section 13.06(6) shall apply to a relocation
back to the United States and Section 13.06(7) shall apply to a relocation to
other countries outside the United States, unless such previously relocated
Agreed Tier 2 Offshore Services are the subject of a material breach by PSC, in
which case Section 13.05 shall apply.

(3)           Optional Tier 2 Offshore Services.  With respect to each Optional
Tier 2 Tenet Software application for which THC has provided its approval to
implement the Optional Tier 2 Offshore Services in India pursuant to Section
13.03(2), prior to the implementation of any of the Optional Tier 2 Offshore
Services

48


--------------------------------------------------------------------------------


for such Optional Tier 2 Tenet Software application pursuant to Section
13.03(2), THC may withdraw its approval to implement the Optional Tier 2
Offshore Services in India for such Optional Tier 2 Tenet Software application
by providing PSC with written notice of withdrawal.  If THC exercises such
election, upon PSC’s receipt of THC’s notice, PSC shall not migrate to India any
of the Optional Tier 2 Offshore Services for such Optional Tier 2 Tenet Software
application identified in THC’s notice.  There shall be no adjustment to the
Core Enterprise Annual Fee in connection with such THC withdrawal of approval;
provided, however, THC shall reimburse PSC for reasonable expenses, if any,
incurred by PSC, during the period from the date of its receipt of THC’s notice
of approval pursuant to Section 13.03(2) until the date of its receipt of THC’s
notice of withdrawal pursuant to this section, to prepare for the implementation
that is the subject of THC’s withdrawal.  If such withdrawal occurs during the
implementation of such Optional Tier 2 Offshore Services and Tenet desires to
relocate any Optional Tier 2 Offshore Services previously implemented offshore,
Section 13.06(6) shall apply to a relocation back to the United States and
Section 13.06(7) shall apply to a relocation to other countries outside the
United States, unless such previously relocated Optional Tier 2 Offshore
Services are the subject of a material breach by PSC, in which case Section
13.05 shall apply.

(4)           Withdrawal of Approval of Offshore Special Services.  Prior to the
commencement of the performance of such Offshore Special Services by PSC India
Resources, PSC Mexico Resources or PSC Other Offshore Resources pursuant to the
applicable PSS or the applicable Service Request, THC may withdraw its approval
of the performance of such Offshore Special Services by PSC India Resources, PSC
Mexico Resources or PSC Other Offshore Resources by providing PSC with written
notice of withdrawal.  If THC exercises such election, upon PSC’s receipt of
THC’s notice, PSC shall not perform such Offshore Special Services utilizing PSC
India Resources, PSC Mexico Resources or PSC Other Offshore Resources.  If such
Offshore Special Services were going to be performed offshore on a time and
materials basis at the applicable Special Services Hourly Rate (or at a monthly
rate calculated utilizing the applicable Special Services Hourly Rate), PSC will
perform such Offshore Special Services utilizing PSC Onshore Resources, and the
Onshore Special Services Hourly Rate shall apply on and after the date PSC
begins performing such Special Services utilizing PSC Onshore Resources.  If
such Offshore Special Services were going to be provided on a fixed price basis,
within ten (10) days of PSC’s receipt of THC’s request, PSC shall provide THC a
fixed price quote to perform such services utilizing PSC Onshore Resources.  If
the Parties agree upon a fixed price for PSC to perform such services utilizing
PSC Onshore Resources, PSC shall perform such services utilizing PSC Onshore
Resources and shall charge for such services at the agreed upon fixed price.  If
the Parties do not agree upon a fixed price for PSC to perform such services
utilizing PSC Onshore Resources, PSC shall not be obligated to perform such
services utilizing PSC

49


--------------------------------------------------------------------------------


Onshore Resources and THC may contract with a third party to perform such
services in accordance with Section 8.08.  In addition, if PSC performs such
services utilizing PSC Onshore Resources as described in this section, THC shall
reimburse PSC for reasonable expenses, if any, incurred by PSC, during the
period from the effective date of the applicable PSS or Service Request pursuant
to Section 13.04 until the date of its receipt of THC’s notice of withdrawal
pursuant to this section, to prepare for the implementation that is the subject
of THC’s withdrawal.

(5)           Withdrawal During Implementation.  If a THC withdrawal referenced
in Section 13.06(1), Section 13.06(2), Section 13.06(3) or Section 13.06(4)
occurs during the implementation of such Services offshore and Tenet desires to
relocate to the United States or to another country outside the United States
any related Services that have been previously implemented offshore (i.e., the
implementation offshore of a portion of the Core Obligation services that are
the subject of the implementation has been completed at the time of the THC
withdrawal), Section 13.06(6) shall apply if Tenet desires to relocate such
services to the United States and Section 13.06(7) shall apply if Tenet desires
to relocate such services to other countries outside the United States, unless
such services are the subject of a material breach by PSC, in which case Section
13.05 shall apply.

(6)           Relocation to the United States.  With respect to any Services
previously implemented in countries outside the United States (e.g., Core
Obligation services implemented in India or Mexico, as applicable, pursuant to
Section 13.02 or 13.03), THC may elect the relocation of any or all of such
Services to the United States by providing PSC with prior written notice at
least ninety (90) days before THC desires PSC to commence such relocation. 
Prior to such notice of relocation, THC shall request from PSC and PSC shall
provide to THC within ten (10) days of PSC’s receipt of request from THC, a
quote describing the estimated increased actual, reasonable costs to PSC in
performing such Tier 1 Offshore Services, Tier 2 Offshore Services (if such
election is made after the second anniversary of the Effective Date) or Special
Services (if such Offshore Special Services were being provided on a fixed price
basis) in the United States as compared to the costs PSC would have incurred in
performing such services offshore plus a reasonable mark-up.  Upon PSC’s receipt
of such THC notice, the Parties will meet to negotiate and agree upon a time
frame for the completion of such relocation.  THC shall be responsible for all
reasonable one-time transition costs and increased Sales Taxes, if any,
associated with such relocation of such Core Obligations.  In addition::

(i)            Tier 1 Offshore Services.  If THC approves the quoted amount or
the Parties otherwise agree upon an increase in the Core Enterprise Annual Fee
for PSC to perform such Tier 1 Offshore Services in the United States and THC
elects the relocation of all or a portion of such Tier 1 Offshore Services to
the United States, PSC will relocate such Tier 1 Offshore Services to the United

50


--------------------------------------------------------------------------------


States and the Core Enterprise Annual Fee shall be increased in an amount equal
to the approved quoted amount or the agreed upon increase, as the case may be. 
If THC rejects the quoted amount and the Parties do not otherwise agree upon an
increase in the Core Enterprise Annual Fee, (a) the Parties shall use the
dispute resolution process set forth in Article 32 to resolve the dispute(s)
regarding the increased costs to PSC in performing such Tier 1 Offshore Services
in the United States as compared to the costs PSC would have incurred in
performing such services offshore or  the mark-up on such costs, or both, and
(b) PSC shall not relocate such Tier 1 Offshore Services to the United States
until such dispute is resolved pursuant to Article 32.

(ii)           Tier 2 Offshore Services.

(A)          If THC’s notice is received by PSC on or before the second
anniversary of the Effective Date, and THC elects the relocation of such Tier 2
Offshore Services to the United States, the Core Enterprise Annual Fee shall be
increased in an amount equal to the sum of the Tier 2 Offshore Fee Adjustments
for the Tier 2 Tenet Software applications migrated back to the United States
pursuant to THC’s notice; or

(B)           If (1) THC’s notice is received by PSC after the second
anniversary of the Effective Date; (2) THC approves the quoted amount or the
Parties otherwise agree upon an increase in the Core Enterprise Annual Fee for
PSC to perform such Tier 2 Offshore Services in the United States, and (3) THC
elects the relocation of such Tier 2 Offshore Services to the United States, PSC
will relocate such Tier 2 Offshore Services to the United States, and the Core
Enterprise Annual Fee shall be increased in an amount equal to the approved
quoted amount or the agreed upon increase, as the case may be.  If THC rejects
the quoted amount and the Parties do not otherwise agree upon an increase in the
Core Enterprise Annual Fee, (a) the Parties shall use the dispute resolution
process set forth in Article 32 to resolve the dispute regarding the the
increased costs to PSC in performing such Tier 2 Offshore Services in the United
States as compared to the costs PSC would have incurred in performing such
services offshore or the mark-up on such costs, or both, and (b) PSC shall not
relocate such Tier 2 Offshore Services to the United States until such dispute
is resolved pursuant to Article 32.

(iii)          Offshore Special Services.

(A)          If such Offshore Special Services were being performed offshore on
a time and materials basis at the applicable Special Services Hourly Rate (or at
a monthly rate calculated utilizing the applicable Special Services Hourly Rate)
and THC elects the relocation of such Offshore Special Services to the United
States, PSC shall perform such services utilizing PSC Onshore Resources and the
Onshore Special Services Hourly Rate shall apply on

51


--------------------------------------------------------------------------------


and after the date PSC begins performing such Special Services utilizing PSC
Onshore Resources; or

(B)           If (1) such Offshore Special Services were being provided on a
fixed price basis, (2) THC approves the quoted amount or the Parties otherwise
agree upon an increase in the Special Services Fees for PSC to perform such
Offshore Special Services utilizing PSC Onshore Resources, and (3) THC elects
the relocation of such Offshore Special Services to the United States, PSC will
perform such services utilizing PSC Onshore Resources, and the Special Services
Fees shall be increased in an amount equal to the approved quoted amount or the
agreed upon increase, as the case may be.  If THC rejects the quoted amount and
the Parties do not otherwise agree upon an increase in the Special Services
Fees, PSC shall not be obligated to perform such services utilizing PSC Onshore
Resources and THC may terminate the applicable PSS by providing PSC with written
notice and contract with a third party to perform such services in accordance
with Section 8.08.

(7)           Relocation Outside the United States.  With respect to any
Services previously implemented in countries outside the United States (e.g.,
Core Obligations implemented in India or Mexico, as applicable, pursuant to
Section 13.02 or 13.03), if THC wishes PSC to relocate such Services to another
country outside the United States, THC shall provide PSC with written notice. 
Upon PSC’s receipt of such notice, the Parties will meet and negotiate in good
faith to agree upon the terms and conditions of such relocation, which shall
include (a) with respect to any Core Obligations services, adjustments in the
Core Enterprise Annual Fee associated with any increase or decrease in PSC’s
operational costs in such country; and (b) with respect to any Offshore Special
Services, the applicable Special Services Hourly Rate or adjustments in any
fixed price Special Services Fees associated with any increase or decrease in
PSC’s operational costs in such country; provided, however, unless the Parties
agree otherwise in writing, THC shall be responsible for all reasonable one-time
transition costs and increases in Sales Taxes, if any, associated with such
relocation of such Services.  If the Parties do not agree on the terms and
conditions of such relocation, PSC will not be obligated to relocate such
Services.

(8)           Relocation at PSC’s Requ est.  THC consent for relocation of any
Services provided under this Agreement is a prerequisite for any relocation of
such Services.  In the event THC approves a request from PSC to relocate the
performance of any Services (other than as set forth in Sections 13.02 through
Section 13.06(7)), the Parties shall mutually agree upon who shall pay the 
transition costs and the allocation of cost savings associated with such
relocation, if any.

52


--------------------------------------------------------------------------------


13.07       Systems Location.  All Tenet Systems, Enterprise Systems Software
and Tenet Data shall be physically located at Service Locations within the
United States, regardless if any Services are migrated offshore or not.

13.08       Offshore Disruptions.

(1)           PSC shall establish and maintain Contingency Plans to deal with
disruptions of Tier 1 Offshore Services, Tier 2 Offshore Services and Offshore
Special Services substantially similar to Tier 1 Offshore Services or Tier 2
Offshore Services.  As of the Effective Date, the current Contingency Plan for
such offshore services is attached hereto as Exhibit 1.

(2)           Except for disruptions resulting from PSC’s failure to perform its
obligations under the Agreement (excluding any such failures caused by Force
Majeure Event(s) as described Section 20.02)), in so far as the applicable
Contingency Plan(s) for the services described in this Section 13.08 provides
for the reallocation of PSC resources on a temporary basis and, as a result of
such reallocation, (a) PSC is unable to maintain the Core Performance Standards
or Special Services Performance Standards, PSC’s failure to maintain such
Performance Standards shall be excused until the earlier of the end of the
disruption(s) or, if applicable, the completion of the implementation of the
migration plan referenced in Section 13.08(3) below, and (b) PSC shall not be
required to perform any Core Enterprise Services that are not necessary to
support the day-to-day critical business operations of Tenet (e.g., installing
upgrades, application development activities, planned maintenance, new system
installation) until the ealier of the end of the disruption(s) or, if
applicable, the completion of the implementation of the migration plan
referenced in Section 13.08(3) below, (a); provided, however, PSC shall use
commercially reasonable efforts to minimize any degradation of service caused by
the reallocation of the resources.

(3)           If PSC determines after a reasonable period of time after the
occurrence of the disruptions that PSC will be unable to restore the impacted
Tier 1 Offshore Services, Tier 2 Offshore Services or Offshore Special Services
substantially similar to Tier 1 Offshore Services or Tier 2 Offshore Services at
the affected offshore PSC Service Location(s) for an extended period of time due
to such disruptions, PSC will develop a plan to migrate the performance of such
impacted offshore services to one or more other PSC service centers in the
United States or other countries outside the United States (where PSC has the
necessary facilities and staff to provide such services), which plan shall
include (i) the identity of such PSC service center(s); (ii) an estimated time
frame for the completion of such migration; (iii) equitable adjustments to the
Fees due to the additional costs of performing such services in such PSC service
center(s); and (iv) any one-time costs associated with such migration and which
Party shall be responsible for such costs. 

53


--------------------------------------------------------------------------------


Such plan will be delivered to THC no later than forty-five (45) days after the
occurrence of the disruption and will be subject to THC’s approval, which shall
not be unreasonably withheld; provided, however, if the disruptions are the
result of PSC’s failure to perform its obligations under the Agreement
(excluding any such failure caused by Force Majeure Event(s) as described
Section 20.02), [**].  Nothing in this Section 13.08 is intended to limit
Tenet’s termination rights described in Section [**] of the Agreement.

13.09       Tenet Consents.  Notwithstanding Section 13.02, PSC shall not
commence implementation of the Tier 1 Offshore Services for specific third party
software applications for which a Tenet Consent as set forth in Section
17.01(3)(c) or a work-around for such Tenet Consents as set forth in Section
17.02 is required until such Tenet Consent or work-around has been obtained for
the specific application.  Notwithstanding Section 13.03, if the Agreed Tier 2
Offshore Services for a particular Agreed Tier 2 Tenet Software application can
not be migrated to India as scheduled as a result of the inability to obtain a
Tenet Consent described in Section 17.01(3)(c) or a work-around for such Tenet
Consent as set forth in Section 17.02, Tenet may elect to substitute such Agreed
Tier 2 Tenet Software application for an Optional Tier 2 Tenet Software
application and the Parties shall make an equitable financial adjustment to the
applicable Fees and costs associated with the affected applications.

ARTICLE 14.                                                  PROJECT TEAM.

14.01       Management Committee. The management committee shall consist of five
members appointed by THC, namely the Chief Information Officer, Vice President
for Clinicals, Vice President for Financials, Vice President for Patient
Systems, and Vice President for Operations; and five members appointed by PSC,
namely the PSC Client Executive, Chief Operations Officer, Senior Manager
Financials, Senior Manager Patient Systems, and Senior Manager Infrastructure
(the “Management Committee”).  A member of the Management Committee may be
replaced at any time by the Party that originally appointed such member to the
Management Committee with the prior consent of the other Party.  Unless
otherwise agreed by the Parties, the chairperson of the Management Committee
will be the PSC Client Executive.  No Management Committee member shall have
voting power greater than any other Management Committee member.  The Management
Committee shall be authorized and responsible for (1) generally overseeing the
performance of this Agreement and (2) providing strategic direction with respect
to this Agreement.

14.02       PSC Client Executive. PSC shall appoint one of its employees to
serve on a full-time basis as the primary PSC contact under this Agreement (the
“PSC Client Executive”).  PSC’s appointment of any PSC Client Executive shall be
subject to THC’s consent.  The initial PSC Client Executive under this

54


--------------------------------------------------------------------------------


Agreement shall be [**].  The PSC Client Executive shall be subject to the Key
Employee restrictions set forth in Section 14.04, except that he or she shall
not be replaced for at least two years after his or her designation as the PSC
Client Executive.  A PSC Client Executive may be removed by THC upon reasonable
prior notice to PSC.  The PSC Client Executive shall be located at PSC’s offices
in the greater Dallas, Texas, metropolitan area unless otherwise agreed upon by
the Parties.

14.03       PSC Quality Manager.  PSC shall appoint one of its employees to
serve as the quality manager under this Agreement (the “PSC Quality Manager”). 
The PSC Quality Manager is responsible for measuring process performance against
standards and analyzing and reporting variances, monitoring improvement of
repeatable processes, facilitating risk mitigation for compliance issues, and
maintaining the PSC internal quality management plan for the Tenet account. 
This position is independent of the Tenet account operations and has a dotted
line to PSC’s Division Healthcare Quality Manager.  The initial PSC Quality
Manager shall be [**].  The PSC Quality Manager shall be subject to the Key
Employee restrictions set forth in Section 14.04, except that he or she will not
be assigned to the Tenet account on a full-time basis.

14.04       Key Employees. THC and PSC shall meet annually in respect of each
Contract Year during the Term to update the list of Key Employees.  Except for
the PSC Quality Manager, the Key Employees shall be assigned to the Tenet
account on a full-time basis unless otherwise agreed by THC.  Except for a
replacement or reassignment of a Key Employee due to the occurrence of a
Reassignment Waiver or a specific waiver by the Management Committee, PSC shall
(1) not reassign off the Tenet account any Key Employee (A) for one year after
his or her initial designation as a Key Employee or (B) identified by the Tenet
Account Executive and the PSC Client Executive as important to a particular
Project prior to the time that such Project is completed to the reasonable
satisfaction of THC; (2) not reassign off the Tenet account any Key Employee
unless PSC can demonstrate to THC’s reasonable satisfaction that such
reassignment off the Tenet account will not have an adverse effect on the
business of Tenet; and, (3) only replace or reassign a Key Employee after notice
to THC.

14.05       PSC Project Personnel.  Subject to the terms of this Article 14, PSC
shall appoint and manage the PSC Project Personnel such that, in respect of each
Contract Year, the turnover rate of the PSC Project Personnel whose primary
assignment is the provision of Services to Tenet shall not exceed [**] percent
of the total number of such PSC Project Personnel so employed in such Contract
Year (excluding for purposes of this calculation, any individual who voluntarily
resigns from PSC or is dismissed by PSC for (i) misconduct  (e.g., fraud, drug
abuse, theft) or (ii) unsatisfactory performance as determined by PSC in respect
of his or her duties and responsibilities to Tenet pursuant to this Agreement or
(iii) inability or

55


--------------------------------------------------------------------------------


unavailability to work due to a death, disability, military leave or leave under
applicable laws, including the Family Medical and Leave Act).  PSC shall notify
THC as soon as possible after dismissing or reassigning any of the PSC Project
Personnel whose normal work location is at a Tenet Service Location.

14.06       Review Meetings.  THC and PSC shall hold periodic meetings between
their representatives as frequently as the Parties shall agree.  At a minimum
these meetings shall include the following: (1) meetings among operational
personnel to discuss ongoing issues relating generally to daily performance and
planned or anticipated activities and changes; (2) management meetings to review
the performance report, the project schedule report, the changes report and such
other matters as appropriate; and, (3) senior management meetings to review
relevant contract and performance issues.  All meetings shall have a published
agenda issued by PSC sufficiently in advance of the meeting to allow meeting
participants a reasonable opportunity to prepare for such meeting. 
Notwithstanding the foregoing, PSC is willing to participate in such meetings as
often as THC shall reasonably request.

14.07       Subcontractors.

(1)           PSC may not subcontract or outsource any of the Services to any
subcontractors other than the Pre-approved Subcontractors listed in Exhibit 6
without THC’s consent, except as provided in Section 14.07(2).

(2)           PSC may subcontract without THC’s consent (a) administrative and
clerical services and (b) programmers and other skilled personnel within the
United States to the extent that the total number of such subcontracted
programmers and other skilled personnel does not exceed [**] percent of the
total number of programmers and other skilled personnel providing Core
Obligations within the United States whose primary assignment is the provision
of Services to Tenet (other than former ISD employees or subcontractors of ISD
engaged by PSC as subcontractors or consultants as of the Effective Date).

(3)           The consent of THC to any subcontracting shall not relieve PSC of
its responsibility for the performance of its obligations under this Agreement. 
PSC shall be responsible for the work and activities of each of its
subcontractors, including compliance with the terms of this Agreement.  PSC
shall be responsible for all payments to its subcontractors.

(4)           Except as set forth in this Agreement, in no event shall PSC
subcontract or permit the performance of any Services outside of the United
States without THC express prior written consent.

(5)           Subject to Section 14.07(1), if PSC subcontracts or outsources any
of the Services or any other of its obligations under this Agreement which, by

56


--------------------------------------------------------------------------------


their nature, involve use of, custody of, disclosure of, creation of, or afford
access to Protected Health Information, the provisions of Section
24.10(1)(B)(ii) herein shall apply to such contractors or outsource providers. 
Further, PSC shall obtain and maintain enforceable agreements with its permitted
subcontractors and outsource providers whose duties, by their nature, involve
use of, custody of,  disclosure of, creation of, or afford access to Protected
Health Information to ensure that its subcontractors and outsource providers are
bound to adhere to and comply with the confidentiality, rights in data, audit,
and regulatory compliance obligations assumed by PSC under this Agreement and
that such subcontractors and outsource providers are prohibited from further
subcontracting or outsourcing their services without the prior written consent
of PSC.  PSC shall not consent to such further subcontracting or further
outsourcing without THC’s approval.

14.08       Conduct of PSC Project Personnel. While at the Tenet Service
Locations, PSC Company Contractors and PSC Project Personnel shall (1) comply
with THC’s requests, rules and regulations regarding personal and professional
conduct (including, but not limited to, the wearing of an identification badge
and adhering to regulations and general safety practices or procedures)
generally applicable to such Tenet Service Locations and (2) otherwise conduct
themselves in a businesslike and professional manner.  In the event that THC
determines in good faith that a particular employee, contractor or subcontractor
is not conducting himself or herself in accordance with this Section 14.07, THC
may provide PSC with notice and documentation in respect of such conduct.  Upon
receipt of such notice, PSC shall promptly investigate the matter and take
appropriate action.

14.09       Background Checks.

(1)           Background Checks.

(a)           United States.  With respect to any PSC Project Person whose
primary place of employment for performing the Services is (or will be) located
in the United States, prior to assigning any such PSC Project Person to perform
any of the Services, PSC will perform (or will have previously performed) a
background check, including educational background, work history, and criminal
background, as permitted by applicable law.  The scope and manner of such
background checks will be subject to a commercially reasonable standard with
respect to providers of similar services in the United States.

(b)           Outside of the United States.  With respect to any PSC Project
Person whose primary place of employment for performing the Services is (or will
be) located in countries other than the United States, prior to assigning any
such PSC Project Person to perform any of the Services, PSC will perform (or
will have previously performed) a background check including educational
background, work history, and criminal background, as permitted by applicable
law.  The scope

57


--------------------------------------------------------------------------------


and manner of such background checks will be subject to a commercially
reasonable standard with respect to providers of similar services in each such
country. Notwithstanding the foregoing, as permitted by applicable law, with
respect to Services to be provided in India, the criminal record background
check shall include physical verifications of the records of the jurisdictional
police stations associated with the PSC Project Person’s permanent residence
address in India and, if applicable, the PSC Project Person’s temporary
residence address in India, to the extent available.  In the event that, in
accordance with the terms of this Agreement, THC requests a relocation of the
Services to a country other than the country from which the Services are
then-currently being performed and the cost of conducting such background checks
in such new Service Location exceeds such costs in the country from which the
Services were relocated and such increased costs are due solely to the
relocation, then any such increased costs will be considered as part of the
“one-time transition costs” associated with such relocation in accordance with
Article 13 of this Agreement.

(2)           Healthcare Exclusion Lists.

(a)           Initial PSC Screened Group.  Within 90 days of the Effective Date
(the “Screening Date”), PSC shall have screened (i) PSC and the directors and
officers of PSC, (ii) PSC’s owners (other than shareholders who have an
ownership interest of less than 5%), (iii) each PSC Affiliate, as well as the
respective directors and officers of each such PSC Affiliate; (iv) each PSC
Company Contractor (other than PSC Affiliates) and each PSC Project Person;
provided, however, with respect to clauses (iii) and (iv) only if such PSC
Affiliates, PSC Company Contractors and PSC Project Personnel were performing
Services as of the Effective Date or performed Services between the Effective
Date up through the Screening Date (collectively, the “Initial PSC Screened
Group”) against the following lists: (A) the Office of the Inspector General of
the U.S. Department of Health and Human Services General List of Excluded
Individuals/Entities; and (B) the U.S. General Services Administration’s List of
Parties Excluded from Federal Procurement and Non-procurement Programs
(collectively, the “Healthcare Exclusion Lists”).

(b)           On an annual basis as of each anniversary of the Screening Date,
PSC shall screen (i) PSC and the directors and officers of PSC, (ii) PSC’s
owners (other than shareholders who have an ownership interest of less than 5%),
(iii) each PSC Affiliate, as well as the respective directors and officers of
each such PSC Affiliate; (iv) each PSC Company Contractor (other than PSC
Affiliates) and each PSC Project Person; provided, however, with respect to
clauses (iii) and (iv) only if such PSC Affiliates, PSC Company Contractors and
PSC Project Personnel were performing Services as of such anniversary of the
Screening Date (each a “Subsequent PSC Screened Group”) against the Healthcare
Exclusion Lists.  Prior to assigning any PSC Project Personnel and PSC Company
Contractors

58


--------------------------------------------------------------------------------


to perform any of the Services, PSC shall screen, or shall have screened no
later than as of the then most recent anniversary of the Screening Date, such
PSC Project Personnel and PSC Company Contractors against the Healthcare
Exclusion Lists.

(c)           PSC agrees to provide notice to THC immediately in writing in the
event it becomes aware that at any time during the term of this Agreement, any
member of the Initial PSC Screened Group or a Subsequent PSC Screened Group is
an Ineligible Person; provided, however, with respect to PSC Affiliates (and
their respective officers and directors), PSC Company Contractors or PSC Project
Personnel, only if such PSC Affiliates, PSC Company Contractors or PSC Project
Personnel were Ineligible Persons during any period when they were  performing
Services.  For purposes of this Agreement, “Ineligible Person” shall mean an
individual or entity who (a) is excluded, debarred, suspended or otherwise
ineligible to participate in the Federal health care programs as defined in 42
USC § 1320a-7b(f) (collectively, “Federal Healthcare Programs”); or (b) has been
convicted of a criminal offense that falls within the ambit of 42 U.S.C. §
1320a-7(a), but has not yet been excluded, debarred, suspended, or otherwise
declared ineligible.

(d)           PSC represents and warrants to THC that (i) as of the Screening
Date, (A) PSC has screened the Initial PSC Screened Group against the Healthcare
Exclusion Lists; and (B) none of the Initial PSC Screened Group who were
performing Services from the Effective Date up through the Screening Date are
Ineligible Persons; and (ii) as of each anniversary of the Screening Date, (A)
PSC has screened the Subsequent PSC Screened Group as of such anniversary; and
(B) none of such Subsequent PSC Screened Group who were performing Services as
of such anniversary date are Ineligible Persons.  Section 14.09(2)(d)(ii) shall
constitute an ongoing representation and warranty during the term of this
Agreement.

(e)           If PSC or any PSC Affiliate who is then-currently providing any of
the Services is excluded, debarred, suspended or otherwise ineligible to
participate in any of the Federal and State Healthcare Programs[**].

(3)           Non-Assignment/Removal of PSC Company Contractors and PSC Project
Personnel.

(a)           Non-Assignment.

(i)            PSC Project Personnel.  PSC shall not assign any PSC Project
Person to perform any of the Services if (A) the background check referenced in
Section 14.09(1)(a) or Section 14.09(1)(b), as applicable, revealed (or if such
background check was not performed, but would have revealed) or PSC is

59


--------------------------------------------------------------------------------


otherwise aware that the PSC Project Person has been convicted of, or has
pleaded or plead guilty to, any (1) crime involving fraud, which (assuming a
commercially reasonable standard) would represent a material risk if such
individual is allowed to perform the Services they are assigned to perform, or
(2) misdemeanor or felony involving a violent crime, drug trafficking, or U.S.
healthcare laws; or (B) the applicable Healthcare Exclusion Lists screening
process referenced in Section 14.09(2)(a) or (b) revealed (or if such screening
was not performed, but would have revealed) or PSC is otherwise aware that such
PSC Project Person is an Ineligible Person.  If PSC assigns any PSC Project
Person to perform any of the Services (x) when the background check referenced
in Section 14.09(1)(a) or Section 14.09(1)(b), as applicable, revealed (or if
such background check was not performed, but would have revealed) or PSC is
otherwise aware that the PSC Project Person has been convicted of, or has
pleaded or plead guilty to, a misdemeanor or felony involving U.S. healthcare
laws; or (y) when the applicable Healthcare Exclusion Lists screening process
referenced in Section 14.09(2)(a) or (b) revealed (or if such screening was not
performed, but would have revealed) or PSC is otherwise aware that such PSC
Project Person is an Ineligible Person, PSC shall provide notice to THC in
accordance with Section 14.09(2)(c) above [**].

(ii)           PSC Company Contractors.  PSC shall not assign any PSC Company
Contractor to perform any of the Services if the applicable Healthcare Exclusion
Lists screening process referenced in Section 14.09(2)(a) or (b) revealed (or if
such screening was not performed, but would have revealed) or PSC is otherwise
aware that such PSC Company Contractor is an Ineligible Person. If PSC assigns
any PSC Company Contractor to perform any of the Services when the applicable
Healthcare Exclusion Lists screening process referenced in Section 14.09(2)(a)
or (b) revealed (or if such screening was not performed, but would have
revealed) or PSC is otherwise aware that such PSC Company Contractor is an
Ineligible Person, PSC shall provide notice to THC in accordance with Section
14.09(2)(c) [**].

(b)           Removal.

(i)            PSC Project Personnel.  If PSC discovers through the applicable
Healthcare Exclusion Lists screening process referenced in Section 14.09(2)(a)
or (b) (or if such screening was not performed, but PSC would have discovered
during such screening) or PSC otherwise becomes aware, that any PSC Project
Person who is then-currently performing any of the Services (A) is an Ineligible
Person; or (B) has been convicted of, or has pleaded or plead guilty to, any (1)
crime involving fraud, which (assuming a commercially reasonable standard) would
represent a material risk if such individual is allowed to perform the Services
they are assigned to perform; or (2) misdemeanor or felony involving a violent
crime, drug trafficking, or U.S. healthcare laws, PSC shall promptly remove such

60


--------------------------------------------------------------------------------


PSC Project Person from performing any of the Services.  If PSC fails to so
remove any such PSC Project Person, [**].

(ii)           PSC Company Contractors.  If PSC discovers through the applicable
Healthcare Exclusion Lists screening process referenced in Section 14.09(2)(a)
or (b) (or if such screening was not performed, but PSC would have discovered
during such screening) or PSC otherwise becomes aware, that any PSC Company
Contractor who is then-currently performing any of the Services is an Ineligible
Person, PSC shall promptly remove such PSC Company Contractor from performing
any of the Services.  If PSC fails to so promptly remove any such PSC Company
Contractor, [**].

ARTICLE 15.                                                  MANAGEMENT AND
CONTROL.

15.01       Management Procedures Manual.  Prior to the Commencement Date, PSC
shall deliver to THC a management procedures manual in the form and scope agreed
upon by THC and PSC which establishes the procedures and policies that will be
adhered to during the Term (“Management Procedures Manual”).  The Management
Committee may annually review the Management Procedures Manual. Throughout the
remaining Term of this Agreement, PSC shall maintain and periodically update and
modify the Management Procedures Manual, in a form reasonably acceptable to
THC.  PSC will deliver copies of all revisions or updates to such Management
Procedures Manual within thirty (30) days following adoption of such revisions
or updates.  The Parties anticipate that a Management Procedures Manual shall
generally summarize practices and procedures pertaining to performance and
management of:  (1) the Core Obligations, (2) the computer hardware and software
environments in which the Services will be performed, (3) the documentation
(such as operations manuals, user guides and disaster recovery plans) which
provides further details regarding the Services and any new Performance
Standards, and (4) the procedures PSC intends to use and the activities PSC
proposes to undertake in order to manage the Services, including, when
appropriate, those direction, supervision, monitoring, staffing, reporting,
planning and oversight activities normally undertaken at the Tenet Service
Locations where critical business, commercial and financial data of Tenet are
processed.  The Management Procedures Manual shall include (a) a governance
model; (b) enterprise architecture role; (c) implementation plan for Change
Control Procedures; (d) problem request process for service management; and (e)
in the event of the occurrence of the situation described in Section 12.03,
PSC’s process to restrict access in any shared environment to Tenet’s
Confidential Information so that PSC’s employees, subcontractors or agents
engaged in competitive business will not have access to Tenet’s Confidential
Information as set forth in Section 12.03.  Until any such time as the
Management Procedures Manual has been delivered to THC pursuant to this Section,
and except as otherwise required or permitted by this Agreement, PSC shall
follow and comply with the policies and

61


--------------------------------------------------------------------------------


procedures followed by and complied with by PSC as of the Effective Date in
respect of the Core Obligations under the 2001 Agreement.  Except as may be
expressly agreed to by the Parties pursuant to a separate acknowledgement, the
Management Procedures Manual shall not be deemed to contradict the terms of this
Agreement.

15.02       Change Control Procedures.  All modifications to the Change Control
Procedures shall be in writing and mutually agreed to by THC and PSC.  All
Changes shall be made pursuant to the Change Control Procedures.  No Change
shall be implemented without THC’s approval in accordance with the Change
Control Procedures except as may be necessary on a temporary basis to maintain
the continuity of the Services. As part of its Core Obligations, PSC shall: (1)
schedule all Changes so as not to unreasonably interrupt Tenet’s business
operations, (2) prepare and deliver to THC a monthly rolling schedule for
ongoing and planned Changes for the next 30-day period, (3) monitor the status
of Changes against the applicable schedule, (4) document and provide to THC
notification (which may be given orally provided that such oral notice is
confirmed in writing to THC within five days) of all Changes performed on a
temporary basis to maintain the continuity of the Services no later than the
next business day after the Change was made and (5) once every 180 days during
the Term review and modify as appropriate the Change Control Procedures.  In the
event of a conflict between the Change Control Procedures and this Agreement,
the terms of this Agreement shall control.  Any Change that results in a change
or modification to the Agreement shall be made in accordance with Section 36.11,
in addition to the Change Control Procedures.

ARTICLE 16.                                                  PROPRIETARY RIGHTS.

16.01       Tenet Software. To the extent permitted by the licenses or leases in
respect of the Tenet Third Party Software, but without limiting Tenet’s
obligations under Article 17 and the provisions of Section 3.11, Tenet hereby
grants to PSC, at no cost to PSC, solely to provide the Services, a
non-exclusive, non-transferable right to (1) use, (2) copy for archival purposes
or as may otherwise be required by this Agreement and (3) modify the Tenet
Software; provided, however, that PSC may not decompile, disassemble or
otherwise reverse engineer the Tenet Software in any manner.  As of the
Effective Date, Tenet shall, at no cost to PSC, provide PSC with access to the
Tenet Software in the form in use by Tenet as of the Effective Date.  Subject to
Section 14.07 and Article 25, PSC may sublicense to PSC’s subcontractors the
right to have access to and operate the Tenet Software as may be necessary in
connection with the provision of the Services.  PSC shall not purge source code
to any Tenet Software without the prior written consent of THC.  Except as
otherwise agreed by the Parties, rights granted to PSC in this Section 16.01
shall expire upon the later of the expiration or the termination of this
Agreement for any reason or the expiration of the Termination Assistance Period.

 

62


--------------------------------------------------------------------------------


16.02       PSC Proprietary Software.  The PSC Proprietary Software shall be and
shall remain the exclusive property of PSC and Tenet shall have no rights or
interests in the PSC Proprietary Software except as described in this Section
16.02.  Prior to using any PSC Proprietary Software to provide any of the
Services, PSC shall notify THC that it intends to use PSC Proprietary Software. 
As part of the Core Obligations, PSC shall during the Term: (1) use the PSC
Proprietary Software and such other software as THC and PSC may agree upon from
time to time, as may be required to provide the Services; and, (2) make
available to Tenet such PSC Proprietary Software for use by Tenet solely if such
use is reasonably required for Tenet to access Tenet Systems or to receive the
Services.  Upon the expiration of this Agreement or the termination of this
Agreement for any reason (other than a termination by PSC pursuant to Section
28.03, Section 28.04 or Section 28.05), Tenet’s rights to the PSC Proprietary
Software shall be as provided in Article 31.  In the event of a termination of
this Agreement by PSC pursuant to Section 28.03, Section 28.04 or Section 28.05,
upon THC’s request, with respect to PSC Proprietary Software used to provide the
Services as of the date of such termination, provided that THC and PSC agree
with respect to royalties and other applicable terms and conditions, PSC shall
grant to Tenet a license to use the PSC Proprietary Software solely in
connection with Tenet’s business.

16.03       PSC Third Party Software.  The PSC Third Party Software shall be and
shall remain the exclusive property of PSC’s third party licensors and Tenet
shall have no rights or interests in the PSC Third Party Software except as
described in this Section 16.03.  As part of the Core Obligations, PSC shall
during the Term: (1) use the PSC Third Party Software to provide the Services;
(2) to the extent permitted by the licenses or leases in respect of the PSC
Third Party Software, make available to Tenet such software for use by Tenet
solely if such use is reasonably required for Tenet to access Tenet Systems or
to receive the Services; and, (3) to the extent permitted by the licenses or
leases in respect of the PSC Third Party Software, deliver to THC, upon THC’s
request, no more than once every quarter after the Effective Date, a copy of
such software (including related source code) (at no cost to Tenet) for archival
purposes only.  Upon the expiration or the termination of this Agreement for any
reason, Tenet’s rights to the PSC Third Party Software shall be as provided in
Article 31.

16.04       Developed Software.  The Developed Software shall be and will remain
the exclusive property of [**] or its third party licensor.  In consideration of
the payments made pursuant to Section 22.01 and subject to and without limiting
the Parties’ respective obligations in Article 17, [**] hereby assigns to [**]
all of [**] rights in and interests (if any) to the Developed Software.  Subject
to and without limiting the Parties’ respective obligations in Article 17, [**]
hereby grants to [**] (at no cost to [**]) a non-exclusive, non-transferable
right to use the Developed Software [**].  As part of the Core Obligations, PSC
shall during the Term deliver to THC, upon THC’s request, no more than once
every quarter after the Effective

63


--------------------------------------------------------------------------------


Date, a copy of the Developed Software (including related source code) for
archival purposes only.  Upon the later of the expiration of this Agreement or
the termination of this Agreement for any reason or the expiration of the
Termination Assistance Period, the rights granted to [**]in this Section 16.04
shall immediately revert to [**] and [**] shall: (1) deliver to [**], at no cost
to [**], a current copy of all such Developed Software in the form in use as of
the date of such expiration or termination; and, (2) erase or destroy all other
copies of the Developed Software in [**] possession.  PSC shall not purge source
code to any Developed Software without the prior written consent of THC.

16.05       Infringement. In the event that the Services, the PSC Proprietary
Software, or PSC Developed Software (excluding any modifications or enhancements
to Tenet Developed Software or Tenet Software for which Tenet has responsibility
for Consents as set forth in Article 17 and lack of appropriate consent is the
cause of such infringement) is found to be infringing upon the proprietary
rights of a third party, PSC shall, at its own expense: (1) obtain the right to
use the infringing material; (2) modify the software or material so that it is
no longer infringing; or, (3) obtain and install functionally similar software
or materials that are not infringing.

16.06       Changes and Upgrades to the Systems. Except as set forth in Sections
3.09 and 3.11, or as otherwise approved by THC, PSC may not make any changes or
modifications to the Tenet Software or the Developed Software.  Except as may be
approved by THC, any changes or modifications to the PSC Software made by PSC
pursuant to this Agreement shall not have an adverse effect on the functionality
or performance of the Systems except as may be necessary on an emergency basis
to maintain the continuity of the Services.

16.07       Documentation.  Except as set forth in Section 16.02 and Section
16.03 with respect to the PSC Software, all Documentation shall be and will
remain the exclusive property of Tenet.  In consideration of the payments made
pursuant to Section 22.01, PSC hereby assigns to Tenet all rights and interests
that PSC has or may have in the future in and to the Documentation.

ARTICLE 17.                                                  REQUIRED CONSENTS.

17.01       Consents.

(1)           PSC shall be responsible for obtaining (a) the Tenet Consents that
are necessary to allow PSC to use in the United States the Tenet Enterprise
Software, the Tenet Enterprise Machines, the Tenet Developed Software and the
services under Tenet’s third party service contracts, any of which existed as of
the Effective Date (and Tenet shall cooperate with PSC in obtaining such Tenet
Consents); and (b) the PSC Consents that are necessary to allow (i) PSC to use
and

64


--------------------------------------------------------------------------------


make any modifications or enhancements to the Tenet Software and the Tenet
Developed Software made by PSC, PSC Project Personnel or PSC Company Contractors
pursuant to this Agreement that existed as of the Effective Date; (ii) PSC to
use the PSC Software, the PSC Developed Software (excluding any modifications or
enhancements to the Tenet Software or the Tenet Developed Software made by PSC,
PSC Project Personnel or PSC Company Contractors pursuant to this Agreement) and
the PSC Machines in the United States to provide the Services, (iii) PSC to
assign to Tenet all rights and title in the PSC Developed Software in accordance
with the terms of this Agreement (subject to Tenet’s obligations under Section
17.01(3), and (iii) Tenet to use the PSC Software and the PSC Developed Software
(subject to Tenet’s obligations under Section 17.01(3)) during the Term and upon
expiration or termination of this Agreement pursuant to Article 30.  The costs
of obtaining such consents or a work-around as provided in Section 17.02 below
shall be apportioned as follows: (a) [**] shall pay [**] percent of all costs of
obtaining such Consents up to $[**]; (b) [**] shall [**] pay [**] percent of all
costs of obtaining such Consents between $[**] and $[**]; and (c) [**] shall pay
[**] percent of all costs obtaining the Consents above $[**].

(2)           PSC shall be responsible for obtaining the PSC Consents that are
necessary to allow PSC India Resources, PSC Mexico Resources and PSC Other
Offshore Resources to use the PSC Software, the PSC Developed Software
(excluding any modifications or enhancements to the Tenet Software or the Tenet
Developed Software made by PSC, PSC Project Personnel or PSC Company Contractors
pursuant to this Agreement after the Effective Date) and the PSC Machines to
provide the Services.  PSC shall be responsible for the costs of obtaining such
PSC Consents or a work-around as provided in Section 17.02 below.

(3)           Tenet shall be responsible for obtaining, and PSC shall cooperate
with Tenet in, obtaining the Tenet Consents necessary to allow (a) PSC to use in
the United States the Tenet Facility Systems to provide the Services; (b) PSC to
use in the United States any Tenet Enterprise Software, Tenet Enterprise
Machines and any services under Tenet’s third party service contracts, any of
which did not exist as of the Effective Date (i.e., additional Tenet Software,
Tenet Machines and additional Tenet third party service contracts procured by
Tenet) to provide the Services (except as provided in Section 17.01(4));  (c)
PSC to create after the Effective Date, and use after the Effective Date,
pursuant to this Agreement, any modifications or enhancements to the Tenet
Software or the Tenet Developed Software; (d) PSC India Resources, PSC Mexico
Resources and PSC Other Offshore Resources to use the Tenet Software, the Tenet
Developed Software, the Tenet Machines and the services under Tenet’s third
party service contracts to provide the Services.  THC shall be responsible for
the costs of obtaining such Tenet Consents or a work-around as provided in
Section 17.02 below.

65


--------------------------------------------------------------------------------


(4)           Any Consents associated with Additional Equipment and Additional
Software Licenses shall be governed by the Procurement Procedures, in lieu of
this Article 17.

17.02       Work-Around.  If PSC is not able to obtain a Consent under Section
17.1(1) or Section 17.1(2), or Tenet is not able to obtain a Consent under
Section 17.1(3), PSC and Tenet shall cooperate with each other in achieving a
reasonable work-around.  If such a work-around is required, there shall be an
equitable adjustment to the terms of this Agreement as agreed upon by the
Parties.

ARTICLE 18.                                                  TENET
RESPONSIBILITIES.

In addition to Tenet’s other responsibilities provided for in this Agreement,
during the Term, THC shall be responsible for:

(1)           the appointment of the Tenet Account Executive;

(2)           selecting or defining requirements for applications software; and

(3)           cooperating with PSC by, among other things, making available, as
reasonably requested by PSC, personnel, information, approvals and acceptances
so that PSC may perform its obligations hereunder in a timely and acceptable
manner.

(4)           obtaining such consents, if any, that might be required for
delivery of Protected Health Information to PSC for the purposes permitted under
this Agreement.

ARTICLE 19.                                                  REPORTS AND DATA.

19.01       Ownership of Tenet Data. The Tenet Data is and shall remain the
property of Tenet.  The Tenet Data shall not be: (1) used by PSC other than in
connection with providing the Services; (2) disclosed, sold, assigned, leased or
otherwise provided to third parties by PSC (except as provided for in this
Agreement and subject to Section 14.07 and Articles 24 and 25); or, (3)
commercially exploited by or on behalf of PSC, its employees, subcontractors or
agents.

19.02       Correction of Errors.  As part of the Core Obligations, PSC shall
promptly correct any errors or inaccuracies in the Tenet Data and the Reports
(1) caused by PSC’s failure to perform its obligations under this Agreement or
(2) which fall within the [**] at Tenet’s facilities prior to the effective date
of the [**]; provided however, in regard to the SMS Software, PSC’s obligations
to correct errors or inaccuracies shall be limited to errors or inaccuracies
caused by PSC in connection with the use of the SMS Software.  PSC shall
promptly correct, as a Special Service, any other errors or inaccuracies in the
Tenet Data and the Reports.

66


--------------------------------------------------------------------------------


Notwithstanding the foregoing, PSC shall not make any changes to the Tenet Data
without THC’s prior approval.  Tenet is responsible for (i) the accuracy and
completeness of the Tenet Data and (ii) any errors or inaccuracies in and with
respect to data obtained from PSC because of any inaccurate or incomplete Tenet
Data.

19.03       Return/Destruction of Tenet Data.  Upon request by THC, at any time,
PSC shall, in accordance with Section 25.06, promptly provide copies to THC of
all or a portion of the Tenet Data as THC might specify, including Protected
Health Information and Designated Record Sets, then currently in PSC’s
possession, custody or control (including Tenet Data, if any, in the possession,
custody or control of PSC’s subcontractors and outsource providers).  At the
cessation of all Termination Assistance Services, PSC and its subcontractors and
outsource providers, if any, which have received Tenet Data hereunder, including
Protected Health Information, shall in accordance with Section 25.06 return or
certified as destroyed all Tenet Data then currently in their possession,
custody or control.  Data archival media containing any Tenet Data shall be used
solely for back-up purposes.

19.04       Reports. As part of the Core Obligations, PSC shall provide to THC
the Reports.  The Reports shall be prepared by PSC and provided by PSC to THC
according to the schedules and in the manner set forth in Exhibit 2 [Core
Obligations].

ARTICLE 20.                                                  CONTINUED PROVISION
OF SERVICES.

20.01       Disaster Recovery.  As part of the Core Obligations, PSC shall: (1)
maintain and manage the existing disaster recovery plans, as described in
Exhibit 11; (2) at least once every calendar year thereafter during the Term,
recommend updates to and test the operability of the disaster recovery plans in
effect at that time; (3) upon THC’s request, certify to THC that the disaster
recovery plans are fully operational; and, (4) upon discovery by PSC,
immediately provide THC with a notice of a Disaster and implement the disaster
recovery plans upon the occurrence of a Disaster at a Service Location or
otherwise affecting the provision or receipt of the Services.  Subject to
Section 20.02, PSC shall reinstitute the Critical Services within [**] of the
occurrence of a Disaster.  In the event of a Disaster, [**].  Nothing contained
in this Section 20.01 shall be construed as requiring PSC to develop or provide
disaster recovery plans for the data center(s) operated by SMS.

20.02       Force Majeure.

(1)           Any failure or delay by Tenet or PSC in the performance of its
obligations pursuant to this Agreement, to the extent such failure or delay is
due to the occurrence of a Force Majeure Event, shall not be deemed (A) a
default of this

67


--------------------------------------------------------------------------------


Agreement, (B) a ground for termination hereunder (except as provided in this
Section 20.02) or (C) a ground for payment of a Core Performance Credit,
provided that such failure or delay could not have been prevented by reasonable
precautions and cannot reasonably be circumvented by the non-performing Party
through the use of alternate sources, work-around plans or other means
(including, but not limited to, adherence to the applicable Contingency Plans
with respect to any Force Majeure Event that affects PSC’s offshore performance
of Tier 1 Offshore Services,  Tier 2 Offshore Services or other Special Services
or Additional Core Obligations substantially similar to Tier 1 Offshore Services
or Tier 2 Offshore Services).

(2)           Upon the occurrence of a Force Majeure Event, the non-performing
Party shall be excused from any further performance of its obligations pursuant
to this Agreement affected by the Force Majeure Event for as long as (A) such
Force Majeure Event continues; (B) such Party continues to use its best efforts
to recommence performance whenever and to whatever extent possible without
delay; and (C) with respect to any Force Majeure Event that affects PSC’s
offshore performance of Tier 1 Offshore Services, Tier 2 Offshore Services or
other Special Services or Additional Core Obligations substantially similar to
Tier 1 Offshore Services or Tier 2 Offshore Services, PSC complies with the
applicable Contingency Plans.  The occurrence of a Force Majeure Event in
respect of another customer of PSC does not necessarily constitute a Force
Majeure Event under this Agreement.

(3)           The Party delayed by a Force Majeure Event shall immediately
notify the other Party by telephone (to be confirmed in a notice within five
days of the inception of such delay) of the occurrence of a Force Majeure Event
and describe in reasonable detail the nature of the Force Majeure Event.  If a
Force Majeure Event prevents PSC from reinstituting a Critical Service within
[**] days of such Force Majeure Event, [**].  The occurrence of a Force Majeure
Event does not limit or otherwise affect PSC’s obligation to provide either
normal business continuation procedures (including, but not limited to,
adherence to the applicable Contingency Plans with respect to any Force Majeure
Event that affects PSC’s offshore performance of Tier 1 Offshore Services, Tier
2 Offshore Services or other Special Services or Additional Core Obligations
substantially similar to Tier 1 Offshore Services or Tier 2 Offshore Services)
or any other disaster recovery services as described in Section 20.01.

20.03       Allocation of Resources. Whenever a Force Majeure Event or a
Disaster causes PSC to allocate limited resources between or among PSC’s
customers and Affiliates, Tenet shall receive at least the same priority in
respect of such allocation as that received by [**].

68


--------------------------------------------------------------------------------


ARTICLE 21.    PAYMENTS.

21.01       2001 Core Fees. In consideration of PSC providing the 2001 Core
Obligations from the Effective Date through December 31, 2006, THC shall pay to
PSC the 2001 Core Fees in accordance with Section 1.02 of Exhibit 10 (Fees).

21.02       Core Enterprise Annual Fees.  In consideration of PSC providing the
Core Enterprises Services from the Commencement through the Term, THC shall pay
to PSC the Core Enterprise Annual Fees in accordance with Section 1.03 of
Exhibit 10 (Fees).  PSC shall be responsible for all fees and expenses incurred
by PSC in connection with this Agreement prior to the Effective Date; provided,
however, this provision is not intended to release Tenet from any payment
obligations under the 2001 Agreement.  For the purposes of this Agreement, “as
part of the Core Obligations” means that such services or deliverables are
included in the Core Fees.

21.03       Core Facility Fees.  In consideration of PSC providing the Core
Facility Services from the Commencement Date through the Term, THC shall pay to
PSC the Core Facility Fees in accordance with Section 1.05 of Exhibit 10 (Fees).

21.04       Special Services Fees. In consideration of PSC providing the Special
Services, THC shall pay to PSC the applicable Special Services Fees.

21.05       Rights of Set off.  With respect to any undisputed amount which
[**], the Party seeking the set off [**] until such time as the entire amount
determined to be owed has been paid.  THC shall be relieved of its obligation to
make any payments to PSC until such time as all such amounts have been credited
to THC and PSC shall be relieved of its obligation to make any payments to THC
until such time as such amounts have been credited to PSC.

21.06       Expenses. Except as otherwise provided in Article 12 or Article 13,
all expenses (including travel and travel-related expenses) incurred by PSC in
connection with its provision of the Core Obligations (other than travel and
travel-related expenses of persons performing the Development Services), are
included in the Core Fees and shall not be reimbursed by THC unless agreed upon
by THC.  If agreed upon pursuant to a PSS or Service Request executed by THC and
PSC, THC shall pay or reimburse PSC for the reasonable and actual documented
expenses, including travel and travel-related expenses, incurred by PSC in
connection with its performance of the Special Services or the Development
Services provided that such expenses are incurred in accordance with PSC’s
policy for such expenses as set forth in Exhibit 13 [PSC Expense Policy] (with
receipts for all such expenses of $25.00 or more) or otherwise approved in
writing by the Tenet Account Executive.  Tenet shall have no obligation to
reimburse PSC for any such expenses which are either

69


--------------------------------------------------------------------------------


not properly approved in advance or which are not invoiced within [**] days of
the later of the date incurred or invoiced by the third party to PSC.

21.07       Adjustment to Fees.  Except as otherwise agreed upon by the Parties
and subject to this Section 21.07, PSC may not increase the Fees or the Tier 2
Offshore Fee Adjustments during the Term.  PSC may increase the Fees and the
Tier 2 Offshore Fee Adjustments in accordance with the following time frames and
the following formulas:

(1)           On July 1, 2007, PSC may increase the following by [**] percent of
the percentage point increase of the CPI published in June of 2007 over the CPI
published in June of 2006 (e.g., if the June 2006 CPI = [**] and the June 2007
CPI = [**], such fees and rates may be increased by [**]: (a) Core Facility
Fees, (b) the Special Services Hourly Rates, (c) any monthly rates for Special
Services (other than monthly rates for hardware expenses that are built into
such monthly rates), and (d) fixed fees (other than fixed fees for hardware
expenses that are built into such fixed fees) and, which respect to clause (d),
for which the applicable PSS or Service Request specifies the allowance of an
increase.

(2)           On January 1, 2008, PSC may increase the Core Enterprise Annual
Fees and the Tier 2 Offshore Fee Adjustment by [**] percent of the percentage
point increase of the Current Index over the Base Index (e.g., if the Base Index
= [**] and the Current Index = [**], the Fees and the Tier 2 Offshore Fee
Adjustments may be increased by [**].

(3)           Commencing as of January 1, 2009, and not more than once annually
thereafter, PSC may:

(a)           Increase the Core Enterprise Annual Fees and the Tier 2 Offshore
Fee Adjustment by [**] percent of the percentage point increase of the Current
Index over the Base Index (e.g., if the Base Index = [**] and the Current Index
= [**], the Fees and the Tier 2 Offshore Fee Adjustments may be increased by
[**]; and

(b)           Increase the following by [**] percent of the percentage point
increase of the Current Index over the Base Index (e.g., if the Base Index =
[**] and the Current Index = [**], such fees and rates may be increased by [**]:
(i) Core Facility Fees, (ii) the Special Services Hourly Rates, (iii) any
monthly rates for Special Services (other than monthly rates for hardware
expenses that are built into such monthly rates), and (iv) fixed fees (other
than fixed fees for hardware expenses that are built into such fixed fees) and,
which respect to clause (iv), for which the applicable PSS or Service Request
specifies the allowance of an increase.

(4)           In the event that the Bureau of Labor Statistics ceases to publish
the CPI or substantially changes its content or format, THC and PSC shall

70


--------------------------------------------------------------------------------


substitute therefore another comparable measure published by an agreed-upon
source; provided, however, that if such change is to redefine the base year for
the CPI from 1982-1984 to some other year, the Parties will continue to use the
CPI but shall, if necessary, convert either the Base Index or the Current Index
to the same basis as the other by multiplying such index by the appropriate
conversion factor.

21.08       Unused Credits.  Any unused credits against future payments issued
to THC by PSC pursuant to this Agreement shall be paid to THC by PSC within 30
days of the expiration or termination of this Agreement for any reason.

21.09       [**]

21.10       Shared Cost Savings.  In the event PSC proposes any change in the
manner the Services are provided that requires THC’s prior consent, including
any substitutions for any Third Party Software, and THC agrees to such change,
and such change results in an out-of-pocket savings in cost to PSC (“Savings”),
such Savings shall be allocated as may be agreed by the Parties on a case by
case basis.  THC shall be entitled to apply its portion of such Savings as a
credit against the Fees or, at THC’s election, THC may apply an amount equal to
100 percent of such Savings against any Special Service; provided, however, that
PSC provides such Special Service at competitive prices and comparable quality
relative to what is available in the marketplace for services comparable to such
Special Service.  PSC shall be responsible for the costs associated with the
implementation of the change.

ARTICLE 22.                                                  PAYMENT SCHEDULE.

22.01       Monthly Invoice. PSC shall provide THC with an invoice no earlier
than the first day and no later than the tenth day of each month that will
include (1) charges for that month’s (A) Core Enterprise Monthly Fees (reduced
by a credit against that month’s Core Enterprise Monthly Fee in the amount of
the Development Baseline Monthly Hours for such month multiplied by the
then-current Onshore Special Services Hourly Rate), (B) Core Facility Monthly
Fees, and (C) Special Services Fees for any Special Services charged on a fixed
fee basis, and (2) charges for any Special Services or other Services charged on
a time and materials basis and performed by PSC during the month [**].  The
invoice shall be payable within 30 days after receipt by THC.  PSC shall submit
all invoices to THC, including invoices for Services provided to Tenet’s
Affiliates, and PSC shall not invoice such Affiliates directly.

22.02    Detailed Invoices. Upon THC’s request, PSC shall provide a monthly
invoice with a level of detail similar to that contained in the monthly invoice
provided by PSC to Tenet under the 2001 Agreement or as otherwise reasonably
requested by THC.

 

71


--------------------------------------------------------------------------------


22.03       Time of Payment. Any sum due PSC pursuant to this Agreement for
which payment is not otherwise specified shall be due and payable 30 days after
receipt by THC of an invoice from PSC.  Unless otherwise agreed, PSC may charge
Tenet only for services performed and costs incurred within [**] days before the
applicable invoice date.  All contested invoice items must be identified to PSC
within 90 days of receipt of a valid invoice (including all supporting
documentation required to determine amounts due), or payment by THC will
constitute acceptance of the accuracy of the invoice subject only to THC’s audit
rights pursuant to Article 24.  In the event that THC determines within 90 days
after receipt of a valid invoice (including all supporting documentation
required to determine amounts due) that it has made any overpayment or paid any
charges not in fact due, THC shall be entitled to an immediate refund upon
notice to PSC of such overpayment or, at THC’s option, to credit the amount of
such overpayment against any amounts payable by THC to PSC hereunder, provided
that in the event of a dispute over any such credit, the disputed amount shall
be deposited into escrow on the same terms applicable to disputed payments
pursuant to Section 22.04.  All amounts not paid or deposited into escrow by THC
pursuant to Section 22.04 when due, and all amounts of any overpayments
recoverable by THC as provided above that are not repaid, credited or paid into
escrow promptly upon notice thereof, shall bear annualized interest thereafter
at [**], but not to exceed any maximum interest rate specified by applicable
law.

22.04       Disputed Fees or Credits.  In the event either Party in good faith
disputes the accuracy or applicability of any Fee or credit, the Party shall
notify the other Party of the nature and support for such dispute within a
reasonable period after becoming aware of, and performing an investigation of,
the disputed matter.  The Party contesting its obligations to pay a Fee or to
grant a credit shall deposit any disputed amount that cannot be resolved by the
Management Committee which exceeds $[**] in an interest-bearing escrow account
in the United States bank or depository specified by the other Party.  In the
event of a dispute pursuant to which a Party in good faith believes it is
entitled to withhold payment, (1) such Party shall continue to pay the
undisputed amounts and pay the disputed amounts into escrow in accordance with
this Section 22.04 and (2) the other Party shall continue to provide the
Services or otherwise perform its obligations.  Upon resolution of the dispute,
the Parties shall allocate the money in the escrow account and any fees relating
to opening and maintaining the escrow account, plus any interest earned on such
money, according to the resolution of the dispute.  No failure by either Party
to identify a contested Fee or credit prior to payment of the invoiced amount
shall limit or waive any of such Party’s rights or remedies with respect to such
Fees or credits, including such Party’s right to withhold such disputed amounts
from subsequent Fees or credits due to the other Party and pay such sums into an
escrow account as described in this Section 22.04.  Unpaid fees and credits that
are in

72


--------------------------------------------------------------------------------


dispute, and placed in escrow in accordance with this Section 22.04 shall not be
considered a basis for monetary or other default under this Agreement.

ARTICLE 23.                                                  TAXES.

23.01       PSC shall be responsible for any applicable sales, use or personal
property taxes attributable to periods on or after the Effective Date (but prior
to the expiration or termination of this Agreement) based upon or measured by
PSC’s cost in acquiring (other than from Tenet) materials, supplies or services
furnished or used by PSC in performing or furnishing the Services, including all
personal property and use taxes due on the PSC Machines and the PSC Software
provided by PSC.

23.02       Except as provided in Section 23.05, in the event that a local,
state or federal sales, use, excise, gross receipts, tariff, value-added,
duties, consumption, customs or services tax is based on or measured by PSC’s
charges to THC under this Agreement or on the provision of the Services to Tenet
under this Agreement (“Sales Taxes”), however levied or assessed, is imposed by
a taxing authority within the United States (other than any such Sales Taxes
imposed by a taxing authority within the United States due to the implementation
of the Tier 1 Offshore Services or the Tier 2 Offshore Services in the initial
PSC Service Locations in India pursuant to Article 13 (i.e., such Sales Taxes
would not have been assessed but for such implementation in such PSC Service
Locations in India)), THC shall be responsible for and pay the amount of any
such Sales Taxes.

23.03       In the event that Sales Taxes, however levied or assessed, are
imposed by a taxing authority within the United States due to the implementation
of the Tier 1 Offshore Services in the initial PSC Service Locations in India
and Mexico or the Tier 2 Offshore Services in the initial PSC Service Locations
in India pursuant to Article 13 (i.e., such Sales Taxes would not have been
assessed but for such implementation in such PSC Service Locations in India or
Mexico), [**] shall be responsible for and pay the amount of any such Sales
Taxes.

23.04       In the event that Sales Taxes, however levied or assessed, are
imposed by a taxing authority within India or Mexico due to the implementation
of the Tier 1 Offshore Services in the initial PSC Service Location in India and
Mexico or the Tier 2 Offshore Services in the initial PSC Service Locations in
India pursuant to Article 13, [**] shall be responsible for and pay the amount
of any such Sales Taxes.

23.05       Prior to relocating or rerouting the delivery of any of the Services
to, from or through a location other than the Service Location then-currently
used to provide the Services, the Parties will negotiate in good faith and
mutually agree upon which Party will be responsible for the amount of any
increase

73


--------------------------------------------------------------------------------


in any Sales Taxes, however levied or assessed, resulting from such relocation
or rerouting; provided, however (1) if any such relocating or rerouting is for
PSC’s convenience (unless otherwise agreed upon by the Parties), PSC shall be
responsible for and pay the amount of any such increases; and (2) for purposes
of clarity, [**] shall be responsible in accordance with Section 23.03 or
Section 23.04, as applicable, for the Sales Taxes referenced in such sections
due to the relocation or rerouting of the Tier 1 Offshore Services to the
initial PSC Service Locations in India and Mexico or the Tier 2 Offshore
Services to the initial PSC Service Locations in India pursuant to Article 13.

23.06       As between PSC and Tenet, THC shall be responsible for paying all
personal property, sales or use taxes due on or with respect to Tenet Machines
and Tenet Software or any another machines or software owned, leased or licensed
by Tenet.

23.07       As between PSC and Tenet, THC shall bear sole responsibility for all
ad valorem and other real property-related levies on the real property owned or
leased by Tenet.  PSC shall bear sole responsibility for all ad valorem and
other real property-related levies on the real property owned or leased by PSC
or its Affiliates.

23.08       THC and PSC shall cooperate to segregate the fees payable under this
Agreement into the following separate payment streams:  (1) those for taxable
Services to Tenet, (2) those for nontaxable Services to Tenet, (3) those for
which a sales, use or similar tax has already been paid and (4) those for which
PSC functions merely as a paying agent for Tenet in receiving goods, supplies or
services (including leasing and licensing arrangements) that otherwise are
nontaxable or have previously been subject to tax.  In addition, THC and PSC
shall cooperate with each other to accurately determine each Party’s tax
liability and to minimize such liability to the extent legally permissible.  THC
and PSC shall provide and make available to the other any resale certificates,
information regarding out-of-state sales or use of equipment, materials or
services, and any other exemption certificates or information reasonably
requested by the other Party.

23.09       On or prior to the Effective Date, THC shall execute and deliver to
PSC a Texas multi-state tax exemption certificate in form and substance
satisfactory to THC and PSC, and shall remit directly to Texas sales and use
tax, if any, due on the charges to THC under this Agreement.

ARTICLE 24.                                                  AUDIT
RIGHTS/REGULATORY COMPLIANCE.

24.01       Processing.

(1)           Upon 10-days’ notice from THC, PSC shall provide, and shall cause
its subcontractors to provide, such auditors and inspectors, as THC may from

74


--------------------------------------------------------------------------------


time to time designate, with reasonable access to the Service Locations and the
Software and Machines for the purpose of performing audits or inspections of the
Services and the business of Tenet (including data processing, application
development, the procurement of new systems, disaster recovery, maintenance and
support, telecommunications and the systems and physical environments on or in
which the Services are performed); provided, however, that such auditors or
inspectors have signed a nondisclosure agreement with PSC in a form reasonably
acceptable to PSC.  PSC shall provide, and shall cause its subcontractors to
provide, such auditors and inspectors any assistance that they may reasonably
require and THC shall pay PSC for such assistance at the hourly rate for Special
Services in connection with any such audit or inspection.  Notwithstanding the
foregoing, nothing in this Section 24.01 shall require PSC to provide any of its
direct competitors in health care facilities management, if such competitor may
be performing such audit, with access to PSC’s trade secrets or proprietary
information other than as may be contained in PSC Systems being used by PSC for
Tenet.

(2)           If any audit by an auditor designated by THC or a regulatory
authority results in PSC being notified that it or its subcontractors are not in
compliance with any law, regulation, audit requirement or generally accepted
accounting principle relating to the Services, PSC shall, and shall cause its
subcontractors to, take actions to comply with such audit. THC shall bear the
expense of any such compliance that is (a) required by a law, regulation or
other audit requirement relating to Tenet’s business or (b) necessary due to
Tenet’s noncompliance with any law, regulation or audit requirement imposed on
Tenet.  PSC shall bear the expense of any such response that is (i) required by
a law, regulation or other audit requirement relating solely to PSC’s business
or (ii) necessary due to PSC’s noncompliance with any law, regulation or audit
requirement imposed on PSC.

24.02       Fees. PSC shall provide, and shall cause its subcontractors to
provide, to THC and its designees access to such financial records and
supporting documentation related to the Fees, and any other fees, costs and
expenses charged directly to THC under this Agreement, as may be reasonably
requested by THC.  Upon reasonable notice from THC, THC may audit the Fees, and
any other fees, costs and expenses charged directly to THC to determine that
such Fees, and any other fees, costs or expenses are accurate and in accordance
with this Agreement.

24.03       HHS Audit.  If required by applicable law, PSC agrees that until
four years after the termination or expiration of this Agreement, PSC will make
available to the Secretary of the United States Department of Health and Human
Services and the United States Comptroller General, and their duly authorized
representatives, this Agreement and all pertinent books, documents and records
necessary to certify the nature and extent of the costs of the goods and
services provided to Tenet under this Agreement and likewise require the same of
its

75


--------------------------------------------------------------------------------


subcontractors and outsource providers under this Agreement.  The requirements
of this Section 24.03 do not obligate PSC to maintain records in any particular
format.  No attorney-client, accountant-client or other legal or equitable
privilege shall be deemed to have been waived by the Parties by virtue of this
provision.

24.04       Unauthorized Access.

(1)           In the event PSC, its subcontractors or agents discover or are
notified of a material breach or potential material breach of security on a
system, LAN or telecommunications network which contains, processes or transmits
Tenet’s Confidential Information, PSC shall immediately: (a) notify such
technology auditors as THC may designate in writing to PSC during the Term; (b)
investigate the breach or potential breach; and, (c) provide THC and its
designees with reasonable access to all resources and information in PSC’s
possession as may be necessary to investigate the breach or potential breach. 
THC shall have the right to conduct and control any investigation relating to
such breach or potential breach that it determines is appropriate.

(2)           In the event PSC, its employees, subcontractors or agents may have
been, or are likely to be, involved in unauthorized or illegal activities to
obtain money or information from or through Tenet, its clients or suppliers or
in any way damage (or expose to damage) Tenet, its clients or suppliers, PSC
shall immediately:  (a) notify such technology auditors as THC may designate in
writing to PSC during the Term; (b) investigate such activities; and, (c)
provide THC and its designees with reasonable access to all resources and
information in PSC’s possession as may be necessary to investigate such
activities.  THC shall have the right to conduct and control any investigation
relating to such activities that it determines is appropriate.

24.05       Record Retention.  Each of Tenet and PSC, as part of the Core
Obligations, shall, subject to Section 24.03, (1) retain records and supporting
documentation sufficient to document the Services and the Fees paid or payable
by THC under this Agreement in accordance with such Party’s record and document
retention policies and procedures and (2) upon notice from the other Party,
provide such Party and its auditors or inspectors with reasonable access to such
records and documentation.

24.06       Access and Reports.  As part of the Core Obligations, PSC shall
provide to THC and its auditors or inspectors who have signed a nondisclosure
agreement with PSC in a form reasonably acceptable to PSC access to (1) PSC’s
and its subcontractors’ staff, (2) records and supporting documentation
(including program source code to the extent permitted by law or under the
applicable third party agreements) relating to the Services and the Fees, (3)
the Software and (4) the Service Locations or other facilities, as may be
necessary for THC or its auditors or

76


--------------------------------------------------------------------------------


inspectors to perform the audits described in Section 24.01 and Section 24.02. 
As part of the Core Obligations, PSC shall provide to THC periodic status
reports in accordance with the audit procedures described in Exhibit 12
regarding PSC’s resolution of any audit-related compliance activity for which
PSC is responsible.

24.07       Audit Software. As a Special Service, PSC shall, at THC’s request
and to the extent permitted under the applicable Third Party Agreements, operate
and maintain such audit software as THC or its auditors or inspectors may
provide to PSC from time to time during the Term.

24.08       Facilities.  To the extent reasonably available, PSC shall provide
to THC and its designees on PSC’s premises (or if the audit is being performed
of a subcontractor, the subcontractor’s premises if necessary) space, office
furnishings (including lockable cabinets), telephone and facsimile service,
utilities and office-related equipment and duplicating services as THC or such
auditors and inspectors may reasonably require to perform the audits described
in this Article 24.  Such facilities and related assistance shall be provided as
part of the Core Obligations.

24.09       Third Party Audit.  PSC shall, on an annual basis in respect of each
Contract Year during the Term, execute [**] a Type II SAS70 audit (third party
review).  The written results of such audit will be provided to THC by or on
behalf of PSC within 30 days following the date of issuance of such final
results to PSC.

24.10       HIPAA Compliance.

(1)           HIPAA Privacy Compliance. If, when and to the extent, and for so
long as, required by HIPAA, PSC shall, as part of Core Obligations, comply with
the following provisions related to HIPAA and the use and disclosure of
Protected Health Information and Electronic Protected Health Information
thereunder:

(a)           Use of Protected Health Information.  PSC shall only use Protected
Health Information for the purpose of performing PSC’s obligations under the
Agreement and: (i) as permitted under the Agreement, as amended; (ii) as
permitted under any notices provided by THC pursuant to Section 24.10(4); (iii)
as Required by Law; (iv) for the proper management and administration of PSC or
to carry out the legal responsibilities of PSC and (v) for Data Aggregation
purposes involving Health Care Operations, Reports as required by Section 19.04,
or as otherwise requested by THC.  Further, nothing in this Agreement, as
amended, shall be construed as authorizing PSC to use Protected Health
Information in any manner that would constitute a violation of the Federal
Privacy Regulations if the Protected Health Information were used in such a
manner by Tenet.

77


--------------------------------------------------------------------------------


(b)           Disclosure of Protected Health Information.

(i)            Disclosure to PSC Workforce.  PSC may disclose Protected Health
Information to members of its “workforce” (as such term is defined under HIPAA
at 45 CFR 160.103, as amended from time to time), solely for the purposes of
performing its obligations under this Agreement and for those purposes set forth
in Section 24.10(1)(a) hereof and as necessary for PSC’s proper internal
management and administration.  PSC shall take appropriate disciplinary action
against any member of PSC’s workforce who uses or discloses Protected Health
Information in violation of this Section 24.10(1).

(ii)           Disclosure to PSC Project Personnel and PSC Company Contractors.
If PSC, pursuant to Section 14.06, carries out any of its duties under this
Agreement through PSC Project Personnel (other than PSC Project Persons who are
employees of PSC or a PSC Affiliate) or a PSC Company Contractor which duties,
by their nature, involve the use of, custody of, disclosure of, creation of, or
afford access to Protected Health Information, there shall be a written contract
for such work and the contract shall contain clauses substantially identical, in
all material respects, to the restrictions and conditions set forth in Sections
24.10(1), (2) and (3).  In addition, PSC hereby expressly acknowledges and
agrees that, notwithstanding anything in this Agreement to the contrary, PSC
shall be liable for any use or disclosure of Protected Health Information by PSC
Project Personnel and PSC Company Contractors in violation of the provisions of
this Section 24.10.

(iii)          Disclosure of Protected Health Information by PSC for Management
and Administration.  PSC may disclose Protected Health Information for the
proper management and administration of PSC or to carry out the legal
responsibilities of PSC if (i) the disclosure is Required by Law; or (ii) PSC
obtains reasonable written assurances from the person to whom the information is
disclosed that it will remain confidential and used or further disclosed only as
Required by Law or for the purpose for which it was disclosed to the person, and
the person notifies PSC of any instances of which it is aware in which the
confidentiality of the information has been breached.  PSC will provide THC with
prompt written notice of such disclosures.

(iv)          Disclosure to Third Parties.  PSC shall not disclose Protected
Health Information to any other person or entity (except as provided in Sections
24.10(1)(b)(i), (ii) and (iii) hereof), except as permitted by this Agreement,
Required by Law or as approved by THC; provided, however, that PSC shall
promptly notify THC of any disclosure of Protected Health Information made by
PSC to a third party that was Required by Law other than such disclosures made
at the request of Tenet.

78


--------------------------------------------------------------------------------


(c)           Minimum Necessary and Restrictions or Limitations on Use and
Disclosure.

(i)            PSC (and PSC Project Personnel and PSC Company Contractors) shall
only request, use and disclose Protected Health Information in accordance with
Tenet’s minimum necessary policies and procedures, which have been made
available to PSC in writing or on-line, or as directed by THC, if no minimum
necessary policy and procedure is applicable.  Notwithstanding the foregoing, if
PSC’s compliance with such minimum necessary policies and procedures or
directions delays, interferes with or precludes PSC from performing its
obligations under this Agreement, PSC shall be excused from liability for the
performance of PSC’s obligations until such time as PSC and THC mutually agree
upon a modification to either: (A) the minimum necessary policy and procedure or
direction such that they no longer delay, interfere with or preclude PSC from
performing its obligations under this Agreement or (B) PSC’s obligation under
this Agreement such that the minimum necessary policy and procedures or
directions no longer delay, interfere with or preclude PSC from performing its
obligations under this Agreement; provided however, PSC shall only be excused
from performing its obligations under this Agreement : (1) to the extent such
non-performance directly results from Tenet’s minimum necessary policies and
procedures or directions and (2) to the extent practicable, PSC has provided THC
with advanced written notice specifying in detail the reasons that PSC’s
compliance with Tenet’s minimum necessary policies and procedures or directions
would cause any such delay, interfere with or preclude PSC from performing its
obligations under this Agreement.  If providing advance notice is not
practicable, PSC will provide such notice as soon as it becomes aware that PSC’s
compliance with Tenet’s minimum necessary policies and procedures or directions
would cause any such delay, interfere with or preclude PSC from performing its
obligations under this Agreement.

(ii)           To the extent any changes, limitations and/or restrictions
referenced in Subsections 24.10(4)(b) – (d) limit the use and/or disclosure of
Protected Health Information by PSC, PSC Project Personnel and PSC Company
Contractors hereunder, PSC agrees to comply with such changes, limitations
and/or restrictions.  Notwithstanding the foregoing, if PSC’s compliance with
such changes, limitations and/or restrictions delays, interferes with or
precludes PSC from performing its obligations under this Agreement, PSC shall be
relieved of liability from the performance of PSC’s obligations: (A) to the
extent such non-performance directly results from such changes, limitations
and/or restrictions and (B) to the extent practicable, PSC has provided THC with
advanced written notice specifying in detail the reasons that PSC’s compliance
with such changes, limitations and/or restrictions would cause any such delay,
interfere with or preclude PSC from performing its obligations under this
Agreement.  If providing advance notice is not practicable, PSC will provide
such notice as soon as it becomes

79


--------------------------------------------------------------------------------


aware that PSC’s compliance with Tenet’s minimum necessary policies and
procedures or directions would cause any such delay, interfere with or preclude
PSC from performing its obligations under this Agreement.

(d)           Safeguards.

(i)            PSC shall implement appropriate safeguards in PSC’s facilities to
the extent necessary to prevent the use or disclosure of Protected Health
Information other than as provided for by this Agreement.  When providing any
Services at Tenet’s facilities, PSC shall comply with THC’s or the Tenet
Affiliate’s standard site-specific safeguards to prevent the use or disclosure
of Protected Health Information generally applicable to the employees and
contractors of THC or the THC Affiliate working at the applicable site, provided
THC or the THC Affiliate has given PSC written notice of such safeguards. 
Notwithstanding the foregoing, PSC shall not be financially responsible as part
of Core Obligations for any upgrades, replacements or modifications to any Tenet
Machines or Tenet Software located at a PSC facility to the extent such
upgrades, replacements or modifications are required in order for PSC to
implement such safeguards at its facilities, except to the extent PSC is
otherwise obligated under the other terms of this Agreement to be financially
responsible for such upgrades, replacements or modifications as part of Core
Obligations.

(ii)           In addition to PSC’s obligations with respect to Tenet Data
contained in Article 18, PSC shall not disclose de-identified Protected Health
Information unless authorized in writing by THC.  PSC may use Protected Health
Information that it has de-identified, or that has been de-identified by a
subcontractor of PSC, in each case, in accordance with 45 CFR 164.514(b)(2)(i),
as amended from time to time, as necessary, solely to perform its obligations
under this Agreement (e.g., use de-identified Protected Health Information for
testing and model office maintenance in support of Tenet’s day-to-day
operations), unless otherwise instructed by THC in writing.   Upon receipt of
such notice, PSC and THC agree to meet and discuss any terms under which PSC may
use de-identified Protected Health Information to perform its obligations
hereunder; provided, however, if THC prohibits PSC from using de-identified
Protected Health Information, to the extent such restriction interferes with
PSC’s ability to perform any of its obligations under this Agreement, PSC shall
be relieved from liability for such non-performance.  For purposes of this
Agreement, Protected Health Information shall be deemed “de-identified” only if
it meets the criteria set forth under HIPAA at 45 CFR 164.514(b)(2), as amended
from time to time.

(e)           Reporting of Unauthorized Uses and/or Disclosures.  If PSC
(including PSC Project Personnel and PSC Company Contractors, if any) becomes
aware of any unauthorized use and/or unauthorized disclosure of Protected Health
Information by its workforce, PSC Project Personnel or PSC Company

80


--------------------------------------------------------------------------------


Contractors, PSC shall report information specifying in reasonable detail the
patients affected by, extent and cause of the unauthorized use and/or disclosure
to THC and the affected THC Affiliate in a timeframe commensurate with the
severity of the unauthorized use and/or disclosure and nature of the Protected
Health Information but in no event more than three (3) business days after PSC
becomes aware of the unauthorized use and/or disclosure.

(f)            Disclosure to U.S. Department of Health and Human Services.  Only
to the extent required by applicable law, PSC shall make its internal practices,
books, and records relating to the use and disclosure of a patient’s Protected
Health Information available to the United States Secretary of Health and Human
Services to the extent required for determining Tenet’s compliance with subpart
E of 45 CFR Part 164.  Notwithstanding the foregoing, no attorney-client,
accountant-client, or other legal privilege shall be deemed waived by PSC, THC
or their Affiliates by virtue of this Section.  If PSC receives such a request
from the United States Secretary of Health and Human Services or its designees,
PSC shall immediately notify THC.

(g)           Access to Protected Health Information and Designated Record
Sets.  Upon THC’s request, PSC shall in accordance with Sections 19.03 and 25.06
provide copies to THC of all or a portion of Protected Health Information and
Designated Records Sets then-currently in PSC’s possession, custody or control
(including Protected Health Information and Designated Records Sets, if any, in
the possession, custody or control of PSC Project Personnel or PSC Company
Contractors) in order for Tenet to: (i) make the Protected Health Information
available in accordance with 45 CFR Part 164.524; and (ii) amend the Protected
Health Information in accordance with 45 CFR Part 164.526.  In the event an
individual requests access to, or an amendment to, Protected Health Information
directly from PSC, PSC shall promptly forward such request to THC.  Any denials
of access to, or amendment of, the Protected Health Information requested shall
be the responsibility of THC.  Notwithstanding the foregoing, no
attorney-client, accountant-client, or other legal privilege shall be deemed
waived by PSC, THC or their Affiliates by virtue of this Section.

(h)           Accounting of Disclosures.  Within ten (10) days of PSC’s receipt
of written notice by THC of a request for an accounting of disclosures of
Protected Health Information made by PSC, PSC Project Personnel or PSC Company
Contractors regarding an individual during the six (6) years prior to the date
on which the accounting was requested by the individual, PSC shall make
available to THC the information relating to disclosures required to provide an
accounting of disclosures to enable Tenet to fulfill its obligations under
Section 164.528 of the Federal Privacy Regulations.  In accordance with the
Federal Privacy Regulations, PSC shall not include in any such accounting those
disclosures that are exempt from an accounting pursuant to Section 164.528(a)(1)
of the Federal

81


--------------------------------------------------------------------------------


Privacy Regulations, which include on the Effective Date disclosures made: (i)
to carry out treatment, payment or health care operations, as provided in
Section 164.502 of the Federal Privacy Regulations; (ii) to individuals of
Protected Health Information about them as provided in Section 164.502 of the
Federal Privacy Regulations; (iii) incident to a use or disclosure otherwise
permitted or required by the Federal Privacy Regulations as provided in Section
164.502 of the Federal Privacy Regulations; (iv) pursuant to an authorization as
provided in Section 164.508 of the Federal Privacy Regulations; (v) to persons
involved in the individual’s care or other notification purposes as provided in
Section 164.510 of the Federal Privacy Regulations; (vi) for national security
or intelligence purposes as provided in Section 164.512(k)(2) of the Federal
Privacy Regulations; or (vii) to correctional institutions or law enforcement
officials as provided in Section 164.512(k)(5) of the Federal Privacy
Regulations; (viii) as part of a limited data set in accordance with Section
164.514(e) of the Federal Privacy Regulations; or (ix) that occurred prior to
April 14, 2003.  PSC shall implement a process that allows for an accounting of
such disclosures to be collected and maintained by PSC, PSC Project Personnel
and PSC Company Contractors; provided, however PSC shall not be required to
provide an accounting, or collect and maintain information, (A) with respect to
disclosures made by PSC, PSC Project Personnel or PSC Company Contractors in
PSC’s provision of Services or at the request of Tenet, for which THC agrees in
writing that THC, a THC Affiliate or another third party shall collect and
maintain such information and provide the accounting, and (B) with respect to
disclosures, if any, that PSC makes in the performance of the Services under
this Agreement or at the request of Tenet, THC shall be responsible for ensuring
that the Tenet Machines, Tenet Software, tools or other information technology
owned, leased or licensed by or on behalf of Tenet contain the functionality
necessary to track and document such disclosures, except to the extent PSC is
otherwise obligated under the other terms of this Agreement to be financially
responsible for the machines, software, tools or other information technology
necessary to collect and maintain such information as part of Core Obligations. 
At a minimum, such information shall include the information required by Section
164.528(b) of the Federal Privacy Regulations.  In the event that the request
for an accounting is delivered directly to PSC, PSC Project Personnel or PSC
Company Contractors, PSC shall, within five (5) days following receipt by PSC of
a request, forward it to THC in writing.  It shall be THC’s responsibility to
prepare and deliver any such accounting requested.

(i)            Return/Destruction of Protected Health Information.  Upon
termination or expiration of this Agreement, PSC, and any Project Personnel or
PSC Company Contractors, if any, which have received Protected Health
Information hereunder, shall, if feasible, in accordance with Sections 19.03 and
25.06, return or destroy (destroy only if requested by THC) all Protected Health
Information (including any copies thereof) provided by THC or any of its
Affiliates

82


--------------------------------------------------------------------------------


or created on behalf of THC or any of its Affiliates pursuant to this
Agreement.  PSC acknowledges and agrees that neither PSC nor any PSC Project
Personnel or PSC Company Contractors may retain copies of any Protected Health
Information that is destroyed pursuant to this Section 24.10(1)(i).  If such
return or destruction is not feasible, the Parties agree that the requirements
of this Section 24.10 shall survive the expiration or earlier termination of the
Agreement and that PSC shall limit all further uses and disclosures of such
Protected Health Information to those purposes that make the return or
destruction of such information not feasible until all such Protected Health
Information has been returned or destroyed pursuant to this Section
24.10(1)(i).  Upon request, as set forth in Section 25.06 of this Agreement, PSC
and any applicable PSC Company Contractors shall certify in writing their
compliance with Section 24.10.

(j)            Duty to Mitigate.  PSC agrees to cooperate with THC in
mitigating, to the extent practicable, any harmful effect that becomes known to
PSC as a result of a use or disclosure of Protected Health Information by PSC,
PSC Project Personnel or PSC Company Contractors in violation of PSC’s
obligations in this Section 24.10.

(2)           Federal Transaction Regulation.  In addition to PSC’s obligations
under Sections 3.07 and 3.10 hereof, PSC shall perform the following as a part
of Core Obligations:

(A)          To the extent this Agreement involves the exchange of information
using Electronic Media in a transaction as defined in 45 CFR Part 160.103 (the
“Transactions”), PSC and THC acknowledge that nothing in this Agreement is
intended to violate the requirements contained in 45 CFR Part 162.915, as
amended from time to time.

(3)           Federal Security Regulations Obligations.  In addition to PSC’s
obligations under Sections 3.07 and 3.10, by the compliance date for the Federal
Security Regulations, PSC shall:

(a)           Implement administrative, physical and technical safeguards with
respect to PSC’s facilities, PSC Machines and PSC Proprietary Software that
reasonably and appropriately protect the confidentiality, integrity, and
availability of Electronic Protected Health Information as required by the
Federal Security Regulations; provided, however, with respect to administrative,
physical, and technical safeguards that are deemed “addressable” under the
Federal Security Regulations, PSC will implement solutions for such
administrative, physical and technical safeguards that THC deems are reasonable
and appropriate within THC’s reasonable discretion.  When providing any Services
at Tenet’s facilities, or using Tenet Machines and Tenet Software, PSC shall
comply with THC’s or the THC Affiliate’s standard administrative, physical and
technical

83


--------------------------------------------------------------------------------


safeguards to protect the confidentiality, integrity and availability of
Electronic Protected Health Information generally applicable to the employees
and contractors of THC or the THC Affiliate working at the applicable site, or
using the applicable machines or software, provided THC or the THC Affiliate has
given PSC written notice of such safeguards.  Notwithstanding the foregoing, PSC
shall not be financially responsible as part of the Core Obligations for any
upgrades, replacements or modifications to any Tenet Machines or Tenet Software
located at a PSC facility to the extent such upgrades, replacements or
modifications are required in order for PSC to implement such standards at its
facilities, except to the extent PSC is otherwise obligated under the other
terms of this Agreement to be financially responsible for such upgrades,
replacements or modifications as part of the Core Obligations.

(b)           Ensure that any PSC Project Person or PSC Company Contractor to
whom PSC provides Electronic Protected Health Information is obligated to
implement reasonable and appropriate safeguards to protect Electronic Protected
Health Information, and

(c)           Report to THC any Security Incident of which PSC becomes aware in
a timeframe commensurate with the severity of the Security Incident but in no
event more than three (3) business days after PSC becomes aware of the Security
Incident.  Notwithstanding the foregoing, once the PSC Client Executive becomes
aware of any Security Incident, PSC shall notify THC of the Security Incident in
a timeframe commensurate with the severity of the Security Incident but in no
event more than [**] after the PSC Client Executive becomes aware of the
Security Incident.

(d)           To the extent THC deems it necessary in order for Tenet to comply
with its obligations pursuant to Section 164.308(a)(8) of the Federal Security
Regulations relating to an evaluation of security practices, THC or its
authorized agents or contractors, may, at THC’s expense, examine the facilities,
systems, procedures and records of PSC and any PSC Company Contractors who have
been given access to Protected Health Information as may be necessary for such
agents or contractors to evaluate the extent to which PSC or such PSC Company
Contractors are complying with PSC’s obligations under Subsection 24.10(3);
provided, however, that such agents or contractors have signed a nondisclosure
agreement with PSC in a form reasonably acceptable to PSC.  PSC shall provide,
and shall cause the PSC Company Contractors to provide, THC or such agents or
contractors any assistance that they may reasonably require in conducting such
evaluation and THC shall pay PSC for such assistance on a time and materials
basis at the then-current applicable Special Services Hourly Rate. 
Notwithstanding the foregoing, nothing in this Section shall require PSC to
provide any of its direct competitors in health care facilities management, if
such competitor may be performing such evaluation, with access to the trade
secrets or proprietary information of PSC or its Affiliates other than as may be
contained in PSC Systems being used by PSC for Tenet.

84


--------------------------------------------------------------------------------


(e)           When providing any Services at the facilities of THC or any of its
Affiliates, PSC shall comply with THC’s or the THC Affiliate’s standard
site-specific administrative procedures, physical safeguards and technical
security mechanisms to protect the integrity, privacy and availability of
Protected Health Information generally applicable to the employees and
contractors of THC or the THC Affiliate working at the applicable site, provided
THC or the THC Affiliate has given PSC written notice of such procedures,
safeguards and mechanisms.

(f)            At THC’s request, PSC shall, either as a part of Core Obligations
through the Change Control Procedures or as a Special Service pursuant to
Article 8, implement new administrative procedures, physical safeguards,
technical security services and technical security mechanisms at the facilities
of THC and its Affiliates to protect the integrity, privacy and availability of
Protected Health Information.

(g)           Maintain a comprehensive written information security program that
includes administrative, technical and physical safeguards appropriate to and
consistent with PSC’s obligations under this Section 24.10(3).  Upon THC’s
request, PSC shall promptly provide THC with copies of: (i) the privacy and
security practices, policies and procedures relevant to, and established by PSC
or the PSC Company Contractors who have been given access to Protected Health
Information pursuant to, PSC’s obligations under this Section 24.10(3) and (ii)
any material changes to the foregoing policies, practices and procedures.

(4)           Obligations of THC.  THC hereby agrees:

(a)           To obtain and maintain such consent(s), authorization(s), or
permission(s), if any, as may be necessary or required under HIPAA, to permit
THC or Tenet Affiliates to disclose Protected Health Information to PSC in order
for PSC to use and disclose Protected Health Information as required or
permitted in this Agreement.

(b)           To promptly inform PSC as soon as THC’s Chief Privacy Officer or
Chief Information Officer becomes aware of any modification(s) to,
restriction(s) on, defect(s) in, or revocation or other termination of
effectiveness of, any consent, authorization or permission obtained by THC or a
THC Affiliate pursuant to which THC or a THC Affiliate has disclosed Protected
Health Information to PSC to use and disclose as required or permitted
hereunder, to the extent such changes affect PSC’s permitted or required uses
and disclosures of Protected Health Information hereunder.

 

85


--------------------------------------------------------------------------------


(c)           To notify PSC of any limitation(s) in its or a THC Affiliate’s
notice of privacy practices in accordance with 45 CFR Section 164.520, to the
extent that such limitation(s) may affect PSC’s permitted or required uses and
disclosures of Protected Health Information hereunder.

(d)           To notify PSC of any restriction to the use or disclosure of
Protected Health Information that THC or a THC Affiliate has agreed to in
accordance with 45 CFR Section 164.522, to the extent that such restriction may
affect PSC’s permitted or required uses and disclosures of Protected Health
Information hereunder.

(e)           If PSC is required in order to perform its obligations under this
Agreement, or otherwise instructed by THC or a THC Affiliate, to disclose
Protected Health Information to another business associate (as defined in HIPAA)
of THC or a THC Affiliate, THC or the applicable THC Affiliate shall be
responsible for obtaining a business associate agreement with such business
associate.

(f)            Tenet shall not request, and the performance of the Services
shall not require, that PSC use or disclose Protected Health Information in a
manner that would violate the Federal Privacy Regulations if done by Tenet.  If
PSC is actually aware that such a request would violate the Federal Privacy
Regulations, PSC shall promptly notify THC in writing and the Parties shall
mutually agree on manner which would allow PSC to use and/or disclose the
Protected Health Information under this Agreement in compliance with the Federal
Privacy Regulations prior to such use and/or disclosure.

ARTICLE 25.                                                  CONFIDENTIALITY.

25.01       Confidential Information.

(1)           Each Party shall use at least the same standard of care in the
protection of Confidential Information of the other Party as it uses to protect
its own confidential or proprietary information.  Each Party shall use the
Confidential Information of the other Party only in connection with the purposes
of this Agreement and shall make such Confidential Information available only to
its employees, subcontractors or agents having a “need to know” with respect to
such purpose.  Each Party shall advise each such employee, subcontractor and
agent of its obligations under this Agreement and require such employees,
subcontractors and agents to abide by such obligations.

(2)           The obligations in this Section 25.01 shall not restrict any
disclosure by a Party pursuant to any applicable law, rule or regulation, or by
order of any court or government agency (provided that the disclosing party
shall give prompt notice to the non-disclosing party of such order). 
Confidential Information

86


--------------------------------------------------------------------------------


of a Party shall not be afforded the protection of this Agreement if such data
was (A) developed by the other Party independently, (B) rightfully obtained by
the other Party without restriction from a third party, (C) publicly available
other than through the fault or negligence of the other Party or (D) released
without restriction to anyone.

25.02       Attorney-Client Privilege.  PSC acknowledges that THC asserts that
Privileged Work Product has been or will be prepared in anticipation of
litigation and that PSC is performing the services in respect of Privileged Work
Product as an agent of Tenet, and that all matter related thereto is protected
from disclosure by Rule 26 of the Federal Rules of Civil Procedure.  THC will
notify PSC of any Privileged Work Product to which PSC has or may have access. 
After the PSC Client Executive is notified or otherwise becomes aware that such
documents, data, database or communications are Privileged Work Product, only
PSC Project Personnel for whom such access is necessary for the purposes of
providing Services to Tenet as provided in this Agreement may have access to
Privileged Work Product.  Should PSC ever be notified of any judicial or other
proceeding seeking to obtain access to Privileged Work Product, PSC shall (1)
immediately notify the person signing this Agreement on behalf of THC and THC’s
General Counsel and (2) resist providing such access to the extent it may
lawfully do so.  THC shall have the right and duty to represent PSC in such
resistance or to select and compensate counsel to so represent PSC or to
reimburse PSC for reasonable attorneys’ fees and expenses incurred in resisting
such access.  If PSC is ultimately required, pursuant to an order of a court of
competent jurisdiction, to produce documents, disclose data or otherwise act in
contravention of the confidentiality obligations imposed in this Agreement, or
otherwise with respect to maintaining the confidentiality, proprietary nature
and secrecy of Privileged Work Product, PSC shall not be liable for breach of
such obligation.

25.03       Injunctive Relief.  Notwithstanding Article 32, each Party
acknowledges and agrees that, in the event of a breach or threatened breach of
any of the provisions of this Article 25, or PSC’s breach of its obligations in
Section 24.10, the non-breaching Party may have no adequate remedy in damages
and, accordingly, shall be entitled to seek an injunction to prevent such breach
or threatened breach; provided, however, that no specification of a particular
legal or equitable remedy shall be construed as a waiver, prohibition or
limitation of any legal or equitable remedies in the event of a breach hereof;
provided further, however, that no such application for injunctive relief shall
be subject to arbitration.

25.04       Unauthorized Acts.  Each Party shall: (1) notify the other Party
promptly of any unauthorized possession, use or knowledge, or attempt thereof,
of any Confidential Information by any person or entity which may become known
to it, (2) promptly furnish to the other Party full details of the unauthorized
possession, use or knowledge, or attempt thereof, and use reasonable efforts to

87


--------------------------------------------------------------------------------


assist the other Party in investigating or preventing the reoccurrence of any
unauthorized possession, use or knowledge, or attempt thereof, of Confidential
Information, (3) cooperate with the other Party in any litigation and
investigation against third parties deemed necessary by such Party to protect
its proprietary rights and (4) promptly prevent a reoccurrence of any such
unauthorized possession, use or knowledge of Confidential Information.

25.05       Legal Action.  Neither Party shall commence any legal action or
proceeding in respect of any unauthorized possession, use or knowledge, or
attempt thereof, of Confidential Information by any person or entity not a Party
to this Agreement which action or proceeding identifies the other Party or
discloses its Confidential Information without such Party’s consent.

25.06       Return/Destruction of Confidential Information.  (1) Tenet fully
reserves its rights to retrieve, transport and deliver to third parties copies
of all or any part of its Confidential Information, including all manipulations
of data derived from or associated with its Confidential Information.  At no
cost to Tenet (other than payment by THC for (A) the media then in use with
respect to Confidential Information that is electronically maintained, and (B)
costs associated with making such copies with respect to Confidential
Information that is not electronically maintained), PSC shall promptly deliver
copies of all such material in the format as of the date of the request (and
with respect to Confidential Information that is electronically maintained, on
the media in use as of the date of the request) to THC or its designee upon
THC’s written request and PSC shall not delay, hinder or impede THC’s exercise
of such powers, notwithstanding the pendency of any dispute between THC and PSC
justification to so act or the pendency of any other dispute between the
Parties.  (2)  Except as otherwise specifically provided in this Agreement or
otherwise agreed by the Parties in writing, upon the termination or expiration
of this Agreement for any reason, each Party shall:  (A) immediately cease to
use the other Party’s Confidential Information, except as may be reasonably
required for the completion of the Termination Assistance Services; (B) not
later than ten days following the cessation of all Termination Assistance
Services, return the Confidential Information to the disclosing Party or, at the
disclosing Party’s option, destroy such Confidential Information and all copies
thereof, unless otherwise provided in this Agreement; and, (C) upon request,
provide to the disclosing Party written certifications and copies of records
evidencing such destruction in accordance with its obligations under in this
Section 25.06.

ARTICLE 26.                                                  REPRESENTATIONS AND
WARRANTIES.

26.01       By THC.  THC represents and warrants that:

88


--------------------------------------------------------------------------------


(1)           as of the Effective Date, it is a corporation validly existing and
in good standing under the laws of Nevada;

(2)           as of the Effective Date, it has all the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement for itself and its Affiliates;

(3)           the execution, delivery and performance of this Agreement has been
duly authorized by THC as of the Effective Date;

(4)           as of the Effective Date, no approval, authorization or consent of
any governmental or regulatory authority is required to be obtained or made by
it in order for it to enter into and perform its obligations under this
Agreement;

(5)           in connection with its obligations under this Agreement, it shall
be responsible for its compliance with all applicable Federal, state and local
laws and regulations and shall obtain all applicable permits and licenses;

(6)           the Tenet Proprietary Software does not and will not, and any code
or materials provided or created by Tenet, its subcontractors or agents (except
for any code or materials provided or created by PSC, its subcontractors or
agents) that is contained on the Developed Software will not, infringe upon the
proprietary rights of any third party;  and

(7)           it or its Affiliates are either the owner or authorized by the
owner of the Tenet Machines to use such Tenet Machines in accordance with the
terms of this Agreement.

26.02       By PSC.  PSC represents and warrants that:

(1)           as of the Effective Date, it is a corporation validly existing and
in good standing under the laws of Delaware;

(2)           as of the Effective Date, it has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;

(3)           the execution, delivery and performance of this Agreement has been
duly authorized by PSC as of the Effective Date;

(4)           as of the Effective Date, no approval, authorization or consent of
any governmental or regulatory authority is required to be obtained or made by
it in order for it to enter into and perform its obligations under this
Agreement;

(5)           in connection with providing the Services, it shall be responsible
for its compliance with all applicable Federal, state and local laws and
regulations

89


--------------------------------------------------------------------------------


and has obtained all applicable permits, rights and licenses (including all
rights and licenses which are necessary to use the Systems);

(6)           it shall provide the Services in such a manner so as to [**];

(7)           the PSC Proprietary Software does not and will not, and the
provision of the Services and the Developed Software (except for any code or
materials provided or created by Tenet, its subcontractors or agents) will not,
infringe upon the proprietary rights of any third party;

(8)           it is either the owner or authorized by the owner of the PSC
Machines to use such PSC Machines in accordance with the terms of this
Agreement; and

(9)           the Developed Software shall perform in accordance with the
applicable specifications for [**] from the date such Developed Software is
placed in production.

ARTICLE 27.                                                  DISCLAIMER.

EXCEPT AS SPECIFIED IN SECTION 26.01 AND SECTION 26.02, NEITHER PSC NOR TENET
MAKES ANY OTHER WARRANTIES.  EACH PARTY EXPLICITLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE IN RESPECT OF
THE SERVICES AND THE SYSTEMS.

ARTICLE 28.                                                  TERMINATION.

28.01       Termination for Convenience.  Subject to Section 29.01, THC may
terminate this Agreement in its entirety at any time upon at least 180 days’
prior written notice to PSC; provided, however, that termination of this
Agreement pursuant to this Section 28.01 shall not be effective prior to the end
of the [**] Contract Year.

28.02       Termination for Change in Control.  Subject to Section 29.02, in the
event of a merger, consolidation or other similar corporate transaction in which
THC is not the surviving entity and the shareholders of THC immediately prior to
such merger, consolidation or other similar corporate transaction do not
continue to own at least 50 percent of the voting interests of the surviving
entity following such transaction, or a sale of substantially all of the assets
or stock of THC, then THC may terminate this Agreement in its entirety; such
termination to be effective at any time after the [**] Contract Year upon 180
days’ notice written notice to PSC

90


--------------------------------------------------------------------------------


from THC given within the later of (a) 12 months after the change of control or
(b) 180 days after the end of the [**] Contract Year.

28.03       Termination for Cause. If either Party commits a material default in
the performance of its obligations under this Agreement (other than a payment
default), and such default is not cured within [**] days after notice is
received by the defaulting Party specifying, in reasonable detail, the nature of
the default, the non-defaulting Party may, upon further notice to the defaulting
Party, terminate this Agreement as of the date specified in such notice of
termination.  [**]

28.04       Termination for Non-Payment.  Subject to Section 22.05, if THC
defaults in the payment of any amount due to PSC pursuant to this Agreement and
does not cure such default within 10 days after being given notice of such
default, PSC may terminate this Agreement upon notice to THC.

28.05       Termination for Insolvency.  Either Party may, by giving the other
notice, terminate this Agreement with immediate effect:

(1)           upon the institution by the other Party of proceedings to be
adjudicated bankrupt or insolvent, or the consent by the other Party to
institution of bankruptcy or insolvency proceedings against it or the filing by
the other Party of a petition or answer or consent seeking reorganization or
release under the Federal Bankruptcy Act, or any similar applicable Federal or
state law, or the consent by the other Party to the filing of any such petition
or the appointment of a receiver, liquidator, assignee, trustee, or other
similar official of the other Party or of all or any substantial part of its
property, or the making by the other Party of an assignment for the benefit of
creditors, or the admission in writing by the other Party of its inability to
pay its debts generally as they become due or the taking of corporate action by
the other Party in furtherance of any such action; or

(2)           if, within 60 days after the commencement of an action against the
other Party seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under  any present or future law or regulation,
such action shall not have been dismissed or all orders or proceedings
thereunder affecting the operations or the business of the other Party stayed,
or if the stay of any such order or proceeding shall thereafter be set aside; or
if, within 60 days after the appointment without the consent or acquiescence of
the other Party of any trustee, receiver or liquidator or similar official of
the other Party or of all or any substantial part of the property of the other
Party, such appointment shall not have been vacated.  In the event either Party
becomes or is declared insolvent or bankrupt, is the subject of any proceedings
related to its liquidation, insolvency or for the appointment of a receiver or
similar officer for it, makes an assignment for the benefit of all or
substantially all of its creditors, or enters onto an agreement for the
composition, extension or readjustment of all or substantially all of its

91


--------------------------------------------------------------------------------


obligations, then the other Party may, by giving notice thereof to such Party,
terminate this Agreement as of a date specified in such notice of termination.

28.06       Termination for [**].  If, at any time, [**], THC may, upon notice
to PSC, terminate this Agreement in its entirety without regard to Section
[**].  Nothing in this Section 28.06 should be deemed to limit THC’s right to
terminate this Agreement pursuant to Section [**].

28.07       Termination for Material Change in Business.  In the event Tenet
divests or closes Core Hospitals such that the total number of Core Hospitals is
reduced to [**] or less, unless the Parties are able to agree after no more than
seventy-five (75) days of negotiations on adjustments to the Core Fees and/or
changes to any other terms of this Agreement (e.g., Performance Standards) due
to such decreased Core Hospitals, subject to Section 29.03, THC may terminate
this Agreement effective after the [**] Contract Year upon thirty (30) days
written notice.

28.08       Partial Termination.  Subject to Section 29.05, THC may terminate
this Agreement in part at any time during the Term upon [**] notice to PSC.  In
the event of such a termination, PSC shall adjust the Fees in accordance with
Section 29.05.

28.09       Other Terminations. This Agreement may also be terminated pursuant
to Section [**].  Any such termination shall not be subject to Section [**].

28.10       Divestiture of Affiliate.  In the event that THC sells all or a
portion of its stock in any Affiliate and, as a consequence of such sale, such
entity is no longer an Affiliate, or in the event that such entity sells all or
substantially all of its assets to a third party, PSC shall, to the extent
permitted by third party relationships, at THC’s request, continue to perform
Services for such entity at the rates set forth in Section 1.03(2) of Exhibit 10
[Fees] for up to thirty-six (36) months following such sale of stock or assets,
as directed by THC.

ARTICLE 29.                                                  TERMINATION FEE.

29.01       Termination for Convenience.  In the event of a termination pursuant
to Section 28.01, THC shall pay to PSC on the date such termination is effective
an amount equal to the termination fee specified in Exhibit 16 [Termination
Fees] for termination pursuant to Section 28.01 for the Contract Year that such
termination is effected.

29.02       Termination for Change of Control. In the event of a termination
pursuant to Section 28.02, THC shall pay to PSC on the date such termination is
effective an amount equal to the termination fee specified in Exhibit 16

92


--------------------------------------------------------------------------------


[Termination Fees] for termination pursuant to Section 28.02 for the Contract
Year that such termination is effected.

29.03       Termination for Material Change in Business.  In the event of a
termination pursuant to Section 28.07, THC shall pay to PSC on the date such
termination is effective an amount equal to the termination fee specified in
Exhibit 16 [Termination Fees] for termination pursuant to Section 28.07 for the
Contract Year that such termination is effected.

29.04       Proration. The termination fee specified in Exhibit 16 [Termination
Fees] shall be prorated from the effective date of any termination effected
pursuant to Section 28.01, Section 28.02 or Section 28.07 according to the
following formula:

[**]= Termination Fee

where:

[**]

[**]

[**]

29.05       Partial Termination of the Services. In the event of a partial
termination of the Services pursuant to Section 28.08, PSC shall adjust the Fees
as follows:

(1)           PSC shall [**];

(2)           In the event the terminated Service is replaced with a new
service, the Parties shall negotiate appropriate fees for the new service in
accordance with Section 8.01 [**].

(3)           In the event the Parties cannot agree upon the appropriate
adjustment to the Fees pursuant to Section 29.05(1) and Section 29.05(2), [**].

(4)           The net impact of the adjustment to the Fees pursuant to this
Section 29.05 per Contract Year shall not exceed [**], which amount shall be
adjusted annually in accordance with Section 21.07(2) and Section 27.01(3)(a).

29.06       No Additional Fees.  In the event of a termination of this
Agreement, THC shall not pay to PSC any fees or charges other than (1) those
Fees for Services provided prior to such termination; and (2) fees for
Termination Assistance Services as set forth in Article 30, and (3) the
applicable termination fees set forth in Section 29.01, Section 29.02, Section
29.03 and Section 29.04. 

93


--------------------------------------------------------------------------------


Notwithstanding the foregoing, nothing in this Section 29.06 will constitute a
waiver by PSC of its right to seek to recover damages from THC due to a breach
of Tenet’s obligations under this Agreement.

ARTICLE 30.                                                  TERMINATION
ASSISTANCE.

As a Special Service, PSC shall perform, upon THC’s request, the Termination
Assistance Services for the Termination Assistance Period; provided, however,
that PSC shall (1) except as provided in clause (3), perform any portion of such
Termination Assistance Services that constitutes the Core Obligations as of the
date of notice of termination or the date of expiration of this Agreement, as
applicable, for the Core Fees in effect on such date (subject to adjustment in
accordance with Section 21.07 during the Termination Assistance Period); (2)
perform the Special Services as of the date of notice of termination or the date
of expiration of this Agreement, as applicable, for the Special Services Fees
set forth in the applicable PSS or Service Request (subject to adjustment in
accordance with Section 21.07 during the Termination Assistance Period); and (3)
in the event of a  termination of this Agreement pursuant to Section [**],
Section 28.03, Section 28.04, Section 28.05, Section 28.06, Section 28.09 or
Section [**], PSC shall perform Termination Assistance Services that constitute
Core Enterprise Services [**] for the applicable period of time set forth in
Exhibit 18.  PSC shall not be obligated to provide Termination Assistance
Services to Tenet following a termination of this Agreement pursuant to Section
28.04 unless PSC receives reasonable assurances of THC’s ability to pay PSC for
such Termination Assistance.  THC shall provide to PSC reasonable advance
written notice of the termination date of the Termination Assistance Period, but
in no event less than one hundred eighty (180) days prior to such termination.

ARTICLE 31.                                                  EXIT PLAN.

31.01       Exit Rights and Obligations.  Upon the expiration or the termination
of this Agreement for any reason:

(1)           At THC’s request, PSC shall provide the Termination Assistance
Services in accordance with Article 30;

(2)           Tenet shall allow PSC to use, at no charge, those Tenet facilities
being used to perform the Termination Assistance Services for as long as PSC is
providing the Termination Assistance Services to enable PSC to effect an orderly
transition of PSC’s resources;

(3)           except as provided in Section 31.01(5) or Section 31.01(9), each
Party shall have the rights specified in Article 16 in respect of the Software;

94


--------------------------------------------------------------------------------


(4)           upon THC’s request and provided this Agreement is not terminated
by PSC under Section 28.03, Section 28.04 or Section 28.05, with respect to PSC
Proprietary Software used to provide the Services as of the date of such
expiration or termination, PSC shall[**] grant to Tenet a perpetual,
non-exclusive, royalty-free, non-supported license to use the PSC Proprietary
Software solely in connection with Tenet’s business.

(5)           except as provided in Section 31.01(9), upon THC’s request, with
respect to PSC Third Party Software used to provide the Services as of the date
of such expiration or termination, PSC shall, if possible, [**] transfer, assign
or sublicense such PSC Third Party Software to Tenet or its designee; as between
Tenet and PSC, THC shall be responsible for any transfer fee or non-recurring
charge imposed by the applicable vendor;

(6)           upon THC’s request, with respect to tools used in connection with
the operation of PSC Proprietary Software and PSC Third Party Software to
provide the Services as of the date of such expiration or termination, PSC
shall, if possible, [**] grant a perpetual, non-exclusive, royalty-free license
to use such tools or, as appropriate, transfer, assign or sublicense such tools
to Tenet or its designee; as between PSC and Tenet, THC shall be responsible for
any transfer fee or non-recurring charge imposed by the applicable vendor;

(7)           upon THC’s request, with respect to any contracts applicable to
services being provided to Tenet for maintenance, disaster recovery services and
other necessary third party services being used by PSC to perform the Services
as of the expiration or termination, PSC shall, if possible, transfer or assign
such agreements to Tenet or its designee, on terms and conditions acceptable to
both Parties; as between PSC and Tenet, THC shall be responsible for any
transfer fee or non-recurring charge imposed by the applicable vendors; and

(8)           upon THC’s request, PSC shall sell to Tenet or its designee the
PSC Machines owned by PSC and being used exclusively to provide the Services,
free and clear of all liens, security interests or other encumbrances, at PSC’s
net book value.

(9)           Any transfer of any Additional Equipment or any Additional
Software Licenses leased or licensed, as applicable, in PSC’s name shall be
governed by the Procurement Procedures in lieu of this Article 31.

ARTICLE 32.                                                  DISPUTE RESOLUTION.

32.01       Account Executives. All disputes shall initially be referred jointly
to the PSC Client Executive and the Tenet Account Executive.  If the Account
Executives are unable to resolve the dispute within 10 business days after

95


--------------------------------------------------------------------------------


referral of the matter to them, the Parties shall submit the dispute to the
Management Committee.

32.02       Management Committee. The Management Committee shall meet at least
once every 90-day period during the Term (or such other time as the Management
Committee may agree from time to time) for the purpose of overseeing the
performance of this Agreement and resolving the disputes that may arise under
this Agreement.  The Management Committee shall consider the disputes in the
order such disputes are brought before it.  In the event the Management
Committee is unable to resolve a dispute within 10 business days from the date
that the Management Committee first considered the matter, the Management
Committee shall notify the senior management of each Party pursuant to Section
32.03.

32.03       Senior Management. Either Party may, upon notice and within 10
business days of receipt of a notice from the Management Committee pursuant to
Section 32.02, elect to convene a Hearing.  The Hearing shall occur no more than
10 business days after a Party serves notice to commence the procedure set forth
in this Section 32.03.  Each Party may be represented at the Hearing by
lawyers.  If the matter cannot be resolved at such Hearing by such senior
executives, the neutral adviser, if one has been agreed upon, may be asked to
assist such senior executives in evaluating the strengths and weaknesses of each
Party’s position on the merits of the dispute.  Thereafter, such senior
executives shall meet and try again to resolve the matter.  If the matter cannot
be resolved at such meeting, such senior executives shall inform their
respective senior management and the proceedings occurring pursuant to this
Section 32.03 will have been without prejudice to the legal position of either
Party.  Each of the Parties shall bear its respective costs incurred in
connection with the procedure set forth in this Section 34.03, except that they
shall share equally the fees and expenses of the neutral adviser, if any, and
the costs of the facility for the Hearing.

32.04       Arbitration.  Subject to Section 32.05, if a dispute is not resolved
pursuant to Section 32.03, then either Party may, within 30 business days after
the completion of the procedures set forth in Section 32.02 and Section 32.03,
as appropriate, upon notice, submit any dispute to binding arbitration in
accordance with this Section 32.04.

(1)           The arbitration shall be held in the greater Dallas, Texas
metropolitan area before a panel of three arbitrators.  Either THC or PSC may,
by notice to the other Party, demand arbitration, by serving on the other Party
a statement of the dispute, controversy or claim, and the facts relating or
giving rise thereto, in reasonable detail, and the name of the arbitrator
selected by it.

96


--------------------------------------------------------------------------------


(2)           Within 15 days after receipt of such notice, the other Party shall
name its arbitrator, and the two arbitrators named by the Parties shall, within
15 days after the date of such notice, select the third arbitrator.

(3)           The arbitration shall be governed by the Commercial Arbitration
Rules of the AAA, except as expressly provided in this Section 32.04; provided,
however, that the arbitration shall be administered by any organization agreed
upon by the Parties.  The arbitrators may not amend or disregard any provision
of this Section 32.04.

(4)           The arbitrators shall allow such discovery as is appropriate to
the purposes of arbitration in accomplishing fair, speedy and cost-effective
resolution of disputes.  The arbitrators shall not be required to make findings
of fact or render opinions of law.

(5)           The arbitrators shall have no authority to award damages in excess
or in contravention of Article 34.

32.05       Institution of Legal Proceedings. The Parties agree not to institute
legal proceeding against each other until after the procedures provided in
Section 32.01, Section 32.02 and Section 32.03 have been exercised, except for
an action to seek injunctive relief to prevent or stay a breach of any provision
of Article 15, Article 23, Article 24 or Article 32 of this Agreement.

32.06       Continuity of Services. During the Term, PSC assumes an independent
obligation to continue to perform the Services during any dispute between the
Parties, including any arbitration proceedings pursuant to Section 32.04 or
litigation proceedings, provided THC fulfills its obligations to pay undisputed
amounts or pays amounts disputed in good faith into an escrow account pursuant
to Section 22.04.

ARTICLE 33.                                                  INDEMNIFICATION.

33.01       By THC. THC shall indemnify PSC and its Affiliates from, and defend
PSC and its Affiliates against, any liability or expenses arising out of or
relating to:

(1)           any claim by a third party that (A) the Tenet Proprietary Software
or (B) the Tenet Developed Software or any code or materials provided or created
by Tenet, its subcontractors or agents that is contained in the Tenet Software
(except as may have been caused by a (i) modification by PSC, PSC Project
Personnel or PSC Company Contractors or (ii) PSC’s combination, operation or use
with devices, data or programs furnished by PSC, PSC Project Personnel or PSC
Company Contractors, if the infringement would not have occurred but for such

97


--------------------------------------------------------------------------------


modifications, combination, operation or use) infringes upon the proprietary
rights of any third party;

(2)           any claims in connection with the Third Party Agreements arising
prior to July 1, 1995;

(3)           any amounts, including taxes, interest and penalties assessed
against PSC which are obligations of THC pursuant to Article 23;

(4)           the inaccuracy or untruthfulness of any representation or warranty
made by THC pursuant to Section [**];

(5)           a violation by Tenet or its employees, subcontractors or agents
(other than PSC) of Federal, state or other laws or regulations for (a) the
protection of medical records privacy or (b) the protection of persons or
members of a protected class or category;

(6)           sexual discrimination or harassment by Tenet or its employees,
subcontractors or agents;

(7)           work-related injury (except as may be covered by PSC’s workers’
compensation) or death caused by Tenet, its employees, subcontractors or agents
(other than PSC);

(8)           vested employee benefits of any kind not expressly assumed by PSC;

(9)           any representations, oral or written, made by Tenet to Tenet’s
employees;

(10)         tangible personal or real property damage resulting solely from
Tenet’s acts or omissions (subject to clause (7) above); and

(11)         any payment or other obligations of Tenet which accrue prior to the
Effective Date and which were not PSC obligations under the 1995 Agreement or
the 2001 Agreement.

THC shall be responsible for any reasonable costs and expenses incurred by PSC
in connection with the enforcement of this Section 33.01.

33.02       By PSC.  PSC shall indemnify Tenet from, and defend Tenet against,
any liability or expenses arising out of or relating to:

(1)           any claim by a third party that (a) the Services, (b) the PSC
Proprietary Software or (c) the PSC Developed Software or any code or materials
provided or created by PSC, PSC Project Personnel or PSC Company Contractors

98


--------------------------------------------------------------------------------


that is contained in the Tenet Software infringe upon the proprietary rights of
any third party (except as may have been caused by (i) a modification by Tenet’s
employees, subcontractors or agents (other than PSC) which was not at the
direction of PSC or in accordance with specifications provided by PSC or (ii)
the combination, operation or use by Tenet or its employees or subcontractors or
agents with devices, data or programs furnished by Tenet, its subcontractors or
agents (other than PSC) which was not , if such modification, combination,
operation or use was not at the direction of PSC or in accordance with
specifications provided by PSC and the infringement would not have occurred but
for such modification, combination, operation or use);

(2)           any claim by a third party in respect of services or systems
provided by PSC to a third party (other than a party receiving the Services
pursuant to this Agreement);

(3)           a failure by PSC to renew, terminate or cancel Tenet’s agreements
in respect of the Third Party Agreements in accordance with Article 7;

(4)           any amounts including taxes, interest and penalties assessed
against Tenet which are obligations of PSC pursuant to Article 23;

(5)           the inaccuracy or untruthfulness of any representation or warranty
made by PSC pursuant to Sections [**] and [**];

(6)           claims arising out of PSC’s breach or violation of PSC’s
subcontracting arrangements;

(7)           a violation of Federal, state or other laws or regulations for the
protection of persons or members of a protected class or category of persons by
PSC or its employees, subcontractors or agents,

(8)           sexual discrimination or harassment by PSC, PSC Project Personnel
or PSC Company Contractors,

(9)           work-related injury (except as may be covered by Tenet’s workers’
compensation) or death caused by PSC, its employees, subcontractors or agents,

(10)         vested employee benefits of any kind expressly assumed by PSC and

(11)         any representations, oral or written, made by PSC to Tenet
employees or the Transitioned Employees hired by PSC with regard to the terms of
their employment by PSC;

99


--------------------------------------------------------------------------------


(12)         tangible personal or real property damage resulting solely from
PSC’s acts or omissions (subject to clause (9) above);

(13)         claims by SMS arising out of PSC’s breach or violation of its
confidentiality agreement between SMS and PSC, dated June 24, 1997, and any
similar or successor agreement between SMS and PSC; and

(14)         claims by Microsoft Corporation arising out of PSC’s breach of the
Microsoft® Select Outsourcer Enrollment Agreement between Microsoft Corporation
and PSC, dated July 16, 1997, and any similar or successor agreement between
Microsoft Corporation and PSC.  PSC shall be responsible for any reasonable
costs and expenses incurred by Tenet in connection with the enforcement of this
Section 33.02.

PSC shall be responsible for any reasonable costs and expenses incurred by Tenet
in connection with the enforcement of this Section 33.02.

33.03       Indemnification Procedures. If any third party makes a claim covered
by Section 33.01 or Section 33.02 against an Indemnitee with respect to which
such Indemnitee intends to seek indemnification under Section 33.01 or Section
33.02, such Indemnitee shall give notice of such claim to the Indemnifying Party
(under Section 33.01 or Section 33.02), including a brief description of the
amount and basis therefore, if known.  Upon giving such notice, the Indemnifying
Party shall be obligated to defend such Indemnitee against such claim, and shall
be entitled to assume control of the defense of the claim with counsel chosen by
the Indemnifying Party, reasonably satisfactory to the Indemnitee.  Indemnitee
shall cooperate fully with, and assist, the Indemnifying Party in its defense
against such claim in all reasonable respects.  The Indemnifying Party shall
keep the Indemnitee fully apprised at all times as to the status of the
defense.  Notwithstanding the foregoing, the Indemnitee shall have the right to
employ its own separate counsel in any such action, but the fees and expenses of
such counsel shall be at the expense of such Indemnitee; provided, however (1)
if the Parties agree that it is advantageous to the defense for the Indemnitee
to employ its own counsel or (2) in the reasonable judgment of the Indemnitee,
based upon an opinion of counsel which shall be provided to the Indemnifying
Party, representation of both the Indemnifying Party and the Indemnitee would be
inappropriate under applicable standards of professional conduct due to actual
or potential conflicts of interest between them, then reasonable fees and
expenses of the Indemnitee’s counsel shall be at the expense of the Indemnifying
Party, provided that the Indemnifying Party approves such counsel.  Neither the
Indemnifying Party nor any Indemnitee shall be liable for any settlement of any
action or claim effected without its consent.  Notwithstanding the foregoing,
the Indemnitee shall retain, assume or reassume sole control over all expenses
relating to every aspect of the defense that it believes is not the subject of
the indemnification provided for in Section 33.01 or Section

100


--------------------------------------------------------------------------------


33.02. Until both the Indemnitee receives notice from the Indemnifying Party
that it will defend and the Indemnifying Party assumes such defense, the
Indemnitee may, at any time after 10 days from the date notice of claim is given
to the Indemnifying Party by the Indemnitee, resist or otherwise defend the
claim or, after consultation with and consent of the Indemnifying Party, settle
or otherwise compromise or pay the claim.  The Indemnifying Party shall pay all
costs of the Indemnitee arising out of or relating to that defense and any such
settlement, compromise or payment.  The Indemnitee shall keep the Indemnifying
Party fully apprised at all times as to the status of the defense.  Following
indemnification as provided in Section 33.01 or Section 33.02, the Indemnifying
Party shall be subrogated to all rights of the Indemnitee with respect to the
matters for which indemnification has been made.

ARTICLE 34.                                                  DAMAGES.

34.01       Direct Damages.  Each of THC and PSC shall be liable to the other
Party for any direct damages arising out of or relating to a breach of its
obligations under this Agreement; provided, however, that neither Tenet nor PSC
shall be liable for any amount, in the aggregate, of direct damages whether
based on an action or claim, in contract, equity, negligence, tort or otherwise,
for all events, acts or omissions (except as provided in Section 34.04) that
exceeds the Direct Damages Cap.  The following shall be considered direct
damages and neither Party shall assert that they are Consequential Damages to
the extent they result from a Party’s failure to fulfill their obligations in
accordance with this Agreement:

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]  Notwithstanding the foregoing, nothing in this Section 34.01 will
constitute a waiver by either Party of its right to dispute allegations that it
has failed to fulfill its obligations in accordance with this Agreement,
including its right to assert counterclaims and/or defenses, etc., to such
allegations in accordance with applicable Laws.

101


--------------------------------------------------------------------------------


34.02       Consequential Damages.  Neither Tenet nor PSC shall be liable for,
nor will the measure of damages include, any Consequential Damages.

34.03       Performance Credits.

(1)           2001 Core Obligations.  Except as otherwise provided herein or in
the 2001 Agreement, during the period beginning on the Effective Date up to the
Commencement Date, in the event PSC fails to meet any of the 2001 Core
Performance Standards for the specified measurement period described in Exhibit
5 to the 2001 Agreement, PSC shall issue a credit against the 2001 Core Fees
equal to the applicable 2001 Core Performance Credits in accordance with such
Exhibit 5.

(2)           Core Obligations.  Except as otherwise provided herein, during the
period beginning on the Effective Date and through the Term, in the event PSC
fails to meet any of the Core Performance Standards for the specified
measurement period described in Exhibit 5 [Core Performance Standards and Core
Performance Credits], PSC shall issue a credit against the Core Fees equal to
the applicable Core Performance Credits in accordance with Exhibit 5 [Core
Performance Standards and Core Performance Credits]

(3)           Special Services.  Except as otherwise provided herein, in the
event PSC fails to meet (a) any of the Continuing Core Performance Standards for
the specified measurement period described in the applicable Continuing Special
Services Schedule; or (b) any of the Special Services Performance Standards for
the measurement period described in the applicable PSS or Service Request, PSC
shall issue a credit against the Special Service Fees for the applicable PSS,
Service Request or Continuing Special Services Schedule, as the case may be,
equal to the applicable Special Services Performance Credits or Continuing
Special Services Performance Credits in accordance with the applicable PSS,
Service Request or Special Services Schedule, as the case may be.

(4)           The Performance Credits represent negotiated amounts on the basis
of reduced service levels and shall not be deemed or construed as a penalty.  If
the cumulative Performance Credits incurred [**].  Nothing in this Section 34.03
shall be deemed to [**].

34.04       Exclusions.  The limitations or exculpations of liability set forth
in Section 34.01 and Section 34.03 are not applicable to: (1) indemnification
claims as set forth in [**]; (2) liability resulting from the [**]; or, (3) any
breach of [**].  The exculpation of liability set forth in Section 34.02 is not
applicable to: (1) indemnification claims as set forth in [**]; (2) any breach
of [**]; or, (3) failure of one Party to make payments due under this Agreement
to the other.

102


--------------------------------------------------------------------------------


ARTICLE 35.                                                  INSURANCE,
FINANCIAL STATEMENTS [**].

35.01       Insurance. Without limitation of any of THC’s other rights or
remedies, during the Term, PSC shall maintain at PSC’s own expense insurance of
the type and in the amounts specified below:

(1)           errors and omission insurance in the amount of $[**], issued by a
reputable insurance company or companies rated at least “A minus” by Best’s
Insurance Service, Inc.  The underwriter(s) and the terms of any such insurance
shall be subject to THC’s prior approval.  Upon termination of the policy and at
THC’s request and expense, PSC will purchase the 10-year extended reporting
period option for Tenet’s benefit;

(2)           statutory workers compensation in accordance with all Federal,
state and local requirements, employee liability in an amount not less than
$[**] per occurrence;

(3)           comprehensive general public liability (including contractual
liability insurance) in an amount not less than $[**] per occurrence; and

(4)           comprehensive automobile liability covering all vehicles that PSC
owns, hires or leases in an amount not less than $[**] per occurrence (combined
single limit for bodily injury and property damages).

Each such insurance policy specified in Sections 35.01(3) and (4) shall name THC
as an additional insured and shall provide for at least 60 days’ notice to THC
in the event of any modification or cancellation, and in such event, PSC shall
secure replacement insurance to be effective upon expiration or termination of
the earlier policy so that there is no gap in coverage.  PSC will also notify
THC at least 60 days in advance if PSC desires to materially modify or cancel
any such insurance.  Upon request, PSC shall furnish THC with certificates of
insurance to evidence its compliance with the provisions hereof.

35.02       [**]

35.03       Financial Audit. In the event [**]  PSC shall identify and make
available to THC or its designee all books, records and related documentation
relevant to the audit.  If the audit does not provide THC with reasonable
assurance that [**].

ARTICLE 36.                                                  MISCELLANEOUS
PROVISIONS.

36.01       Assignment and Change of Control.

103


--------------------------------------------------------------------------------


(a)           Neither Party may assign this Agreement or any of its rights or
obligations hereunder without the consent of the other Party and any such
attempted assignment shall be void, except that either Party may assign this
Agreement or any of its rights or obligations hereunder without the consent of
the other Party pursuant to a change of control, including a merger,
consolidation or other similar corporate transaction, or sale of substantially
all of its assets or stock.

(b)           Without limitation of any of THC’s rights under Section 28.02, in
the event of a change of control of THC, THC (or its successor or assignee) and
PSC shall review the Services being provided under the Agreement and adjust the
Services and Core Fees, as appropriate, to meet Tenet’s changing business
requirements.

36.02       Notices.  Except as otherwise specified in this Agreement, all
notices, requests, consents, approvals and other communications required or
permitted under this Agreement shall be in writing and shall be sent by telecopy
to the number specified below.  A copy of any such notice shall also be sent by
registered express air mail or overnight express courier within twenty-four
hours of the date such notice is transmitted by telecopy to the address(es)
specified below:

(1)

If to THC:

 

 

Tenet Healthcare Corporation

13737 Noel Road

Dallas, Texas 75240

Attn: General Counsel

 

 

 

with a copy to:

 

 

 

Tenet HealthSystem Medical, Inc.

Suite 100

13737 Noel Road

Dallas, Texas 75240

Attn: Chief Information Officer

 

(2)

If to PSC:

 

 

Perot Systems Corporations

2300 West Plano Parkway

Plano, Texas 75075

Attn: General Counsel

 

104


--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

Perot Systems Corporation

2300 West Plano Parkway

Plano, Texas 75075

Attn: Tenet Account Executive

 

 

Either Party may change its address or telecopy number for notification purposes
by giving the other Party notice of the new address or telecopy number and the
date upon which it will become effective.

36.03       Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one single agreement
between the Parties.

36.04       Headings and References. The article and section headings and the
table of contents are for reference and convenience only and shall not be
considered in the interpretation of this Agreement.  References to and mentions
of the word “including” means “including, without limitation.”

36.05       Relationship. The performance by PSC of its duties and obligations
under this Agreement shall be that of an independent contractor and nothing
contained in this Agreement, except for the limited agency expressly provided
for herein, shall create or imply an agency relationship between Tenet and PSC,
nor shall this Agreement be deemed to constitute a joint venture or partnership
between Tenet and PSC.  PSC agrees and represents that it is an independent
contractor and its personnel are not Tenet’s agents or employees for federal tax
purposes, and are not entitled to any Tenet employee benefits.  PSC assumes sole
and full responsibility for the acts of its personnel and PSC and its personnel
have no authority to make commitments or enter into contracts on behalf of, bind
or otherwise obligate Tenet in any manner whatsoever, except for the limited
agency expressly provided for herein.

36.06       Consents, Approvals and Requests. Unless otherwise specified in this
Agreement, all consents and approvals, acceptances or similar actions to be
given by either Party under this Agreement shall not be unreasonably withheld or
delayed and each Party shall make only reasonable requests under this Agreement.

36.07       Severability.  If any provision of this Agreement (other than a term
or provision relating to any payment obligation) is held by a court of competent
jurisdiction to be contrary to law, then the remaining provisions of this
Agreement or the application of such provision to persons or circumstances other
than those as to which it is invalid or unenforceable shall not be affected
thereby, and each such provision of this Agreement shall be valid and
enforceable to the extent granted by law.

105


--------------------------------------------------------------------------------


36.08       Waiver. No delay or omission by either Party to exercise any right
or power it has under this Agreement shall impair or be construed as a waiver of
such right or power.  A waiver by any Party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant.  All
waivers must be in writing and signed by the Party waiving its rights.

36.09       Publicity. Neither Party shall use the other Party’s or its
Affiliates’ names, trademarks or service marks or refer to the other Party or
its Affiliates directly or indirectly in any media release, public announcement
or public disclosure relating to this Agreement or its subject matter to the
extent the materials in such media release, announcement or disclosure have not
previously been made publicly available (including any promotional or marketing
materials, customer lists or business presentations) without obtaining consent
from the other Party for each such use or release.  Notwithstanding the
foregoing limitation, either Party may use the other Party’s and its Affiliates’
name in any promotional or marketing materials designed for a particular
potential customer, provided such potential customer has signed a
confidentiality agreement requiring it not to disclose the contents of such
promotional or marketing materials to an unaffiliated third party.  Further, the
restrictions contained in this Section 36.09 do not apply to any announcement
intended solely for internal distribution at Tenet or PSC or any disclosure
required by legal, accounting or regulatory requirements beyond the reasonable
control of Tenet or PSC.

36.10       Entire Agreement. This Agreement, the 2001 Agreement where
specified, and each of the Exhibits, which are hereby incorporated by reference
into this Agreement, constitute the entire agreement between the Parties with
respect to its subject matter, and there are no other representations,
understandings or agreements between the Parties relative to such subject
matter.

36.11       Amendments.  No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by an
authorized representative of the Party against which such amendment, change,
waiver or discharge is sought to be enforced.

36.12       Governing Law. This Agreement and the rights and obligations of the
Parties hereunder shall be construed in accordance with and be governed by the
laws of the State of Texas.  Both Parties agree to waive trial by jury for
claims arising pursuant to this Agreement.

36.13       Survival. The terms of Section 16.01, Section 16.02, Section 16.03,
Section 16.04, Section 16.05, Section 16.07, Section 19.01, Section 19.03, 
Article 21, Article 22, Article 23, Article 24, Article 25, Sections 26.01(5),
26.01(6), 26.01(7), 26.02(5), 26.02(7), 26.02(8), and 26.02(9)), Article 27,
Article 30, Article 31, Article 32, Article 33, Article 34, Section 36.01,
Section 36.02, Section 36.03,

106


--------------------------------------------------------------------------------


Section 36.04, Section 36.07, Section 36.08, Section 36.09, Section 36.10,
Section 36.12, this Section 36.13, Section 36.14, Section 36.15, Section 36.16,
Section 36.17, Section 36.18, and Section 36.19 shall survive the expiration or
termination of this Agreement for any reason.

36.14       Third Party Beneficiaries. Except as expressly provided in this
Agreement, each Party intends that this Agreement shall not benefit, or create
any right or cause of action in or on behalf of, any person or entity other than
THC or PSC.

36.15       Acknowledgment. THC and PSC each acknowledge that the limitations
and exclusions contained in this Agreement have been the subject of active and
complete negotiation between the Parties and represent the Parties’ agreement
based upon the level of risk to THC and PSC associated with their respective
obligations under this Agreement and the payments to be made to PSC and credits
to be issued to THC pursuant to this Agreement.  The Parties agree that the
terms and conditions of this Agreement shall not be construed in favor of or
against any Party by reason of the extent to which any Party or its professional
advisors participated in the preparation of this Agreement.

36.16       Interpretation. It is the intent of the Parties that individual
Affiliates of Tenet shall have the option to use this Agreement to order
additional services from PSC and shall be jointly responsible with THC for
paying PSC for such additional services provided to such individual Affiliate;
provided, however, that individual Affiliates shall not be jointly liable for
obligations of other Affiliates or THC.

36.17       Covenant of Further Assurances. THC and PSC covenant and agree that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, each of THC and PSC will execute and deliver any
further legal instruments and perform any acts which are or may become
reasonably necessary to effectuate the purposes of this Agreement.

36.18       Solicitation.

(1)           Upon the expiration of this Agreement or termination of this
Agreement for any reason and upon notice to the PSC Client Executive, Tenet
shall have the following rights:

(A)                              Tenet, or a third party service provider
designated by Tenet, may offer employment to and employ any of the Transitioned
Employees;

(B)                                Tenet may interview PSC employees whose
primary assignment is the provision of Services to Tenet.  THC

107


--------------------------------------------------------------------------------


will provide a list of people whom it intends to interview to the PSC Client
Executive prior to making contact with any such employees.  PSC reserves the
right to identify certain key account, project and other non-application
specific employees as exceptions to this process; provided, however, that the
number of such employees shall not adversely effect Tenet’s ability to receive
the Services; and

(C)                                A third party service provider designated by
THC may interview PSC employees whose primary assignment is the provision of
Services to Tenet.  THC will provide a list of people whom the third party
intends to interview to the PSC Client Executive prior to making contact with
any such employees.  PSC reserves the right to limit this access to employees
who have specific Tenet application or field service responsibilities.

(D)                               In the event Tenet or a third party employs
any PSC employee pursuant to this Section 36.18(1), PSC hereby waives any
non-compete provisions in the employee’s employment or other agreement with PSC;
provided, however, that if the employee is hired by a third party service
provider and transferred by the third party service provider to another
outsourcing account within two years of the employee’s termination from PSC,
this waiver will be null and void.

Notwithstanding the foregoing, the activities of Tenet or the third party
service provider under this Section 36.18(1) will not interfere with PSC’s
ability to perform the Services, including the Termination Assistance Services,
in accordance with this Agreement; and provided further, the effective date of
any employment of any such employee with Tenet or the third party service
provider must be after the date that such employee is needed by PSC to perform
the Termination Assistance Services.

(2)           Neither Party shall solicit the other Party’s employees during the
Term, for any reason, without the other Party’s consent.

(3)           Notwithstanding the foregoing, either Party may at any time
directly or indirectly solicit and hire any employee of the other Party after
such employee’s service with such Party has been terminated by the Party or the
employee terminates his or her employment with such Party without the intention
of accepting employment from the other Party.

108


--------------------------------------------------------------------------------


36.19       Remedies.  All remedies, either under this Agreement or by law or
otherwise afforded, will be cumulative and not alternative.

36.20       Amendment and Restatement of 2001 Agreement.  This Agreement amends,
restates and supersedes the 2001 Agreement.  Payment due from or on behalf of
Tenet under the 2001 Agreement shall be paid in accordance with the 2001
Agreement.  Fees, expenses and charges regarding Continuing Special Services
Schedules shall be determined in accordance with Exhibit 10 and Exhibit 19 of
this Agreement.  No termination fee is due or payable with respect to the 2001
Agreement.  Nothing contained in this Section 36.20 shall limit either Party’s
ability to enforce any right or cause of action accruing under the 2001
Agreement.

109


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of THC and PSC each have caused this Agreement to be
signed and delivered by its duly authorized representative.

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stephen F. Brown

 

Name:

Stephen F. Brown

 

Title:

Executive Vice President and Chief

 

 

Information Officer

 

Date:

11-16-2006

 

 

 

 

 

 

 

PEROT SYSTEMS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Charles A. Lyles

 

Name:

Charles A. Lyles

 

Title:

Vice President

 

Date:

11-16-2006

 

 

110


--------------------------------------------------------------------------------